Exhibit 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

DATED AS OF APRIL 19, 2017

 

by and among

 

CORESITE, L.P., AS BORROWER,

 

ROYAL BANK OF CANADA,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT,

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

AND

 

ROYAL BANK OF CANADA, AS ADMINISTRATIVE AGENT,

 

WITH

 

REGIONS BANK, AS SYNDICATION AGENT

 

RBC CAPITAL MARKETS,* REGIONS CAPITAL MARKETS,

TD SECURITIES (USA) LLC AND WELLS FARGO SECURITIES, LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS

 

--------------------------------------------------------------------------------

*  RBC Capital Markets is the global brand name for the corporate and investment
banking business of Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1 DEFINITIONS AND RULES OF INTERPRETATION

7

 

 

§ 1.1

Definitions

7

§ 1.2

Rules of Interpretation

28

 

 

 

SECTION 2 MAKING OF THE LOAN

29

 

 

§ 2.1

The Loan

29

§ 2.2

[Intentionally Omitted]

29

§ 2.3

[Intentionally Omitted]

29

§ 2.4

[Intentionally Omitted]

29

§ 2.5

[Intentionally Omitted]

29

§ 2.6

Interest

29

§ 2.7

Requests for Advance

30

§ 2.8

Funds for Advances

30

§ 2.9

Use of Proceeds

31

§ 2.10

Reallocation of Lender Commitment Percentages; No Novation

31

§ 2.11

Increase in Total Commitment

31

 

 

 

SECTION 3 REPAYMENT OF THE ADVANCES

33

 

 

 

§ 3.1

Stated Maturity

33

§ 3.2

Mandatory Prepayments

33

§ 3.3

Optional Prepayments

33

§ 3.4

Partial Prepayments

33

§ 3.5

Effect of Prepayments

33

 

 

 

SECTION 4 CERTAIN GENERAL PROVISIONS

34

 

 

 

§ 4.1

Conversion Options

34

§ 4.2

Fees

34

§ 4.3

[Intentionally Omitted

34

§ 4.4

Funds for Payments

34

§ 4.5

Computations

37

§ 4.6

Suspension of LIBOR Rate Advances

37

§ 4.7

Illegality

37

§ 4.8

Additional Interest

37

§ 4.9

Additional Costs, Etc.

38

§ 4.10

Capital Adequacy

39

§ 4.11

Breakage Costs

39

§ 4.12

Default Interest; Late Charge

39

§ 4.13

Certificate

39

§ 4.14

Limitation on Interest

39

§ 4.15

Certain Provisions Relating to Increased Costs and Defaulting Lenders

40

 

 

 

SECTION 5 UNENCUMBERED ASSET POOL

41

 

 

 

§ 5.1

Addition of Eligible Real Estate Assets

41

§ 5.2

Release of Eligible Real Estate Assets

42

 

--------------------------------------------------------------------------------


 

§ 5.3

Additional Subsidiary Guarantors

42

§ 5.4

Release of Certain Subsidiary Guarantors

42

 

 

SECTION 6 REPRESENTATIONS AND WARRANTIES

43

 

 

§ 6.1

Corporate Authority, Etc.

43

§ 6.2

Governmental Approvals

44

§ 6.3

Title to Eligible Real Estate Assets

44

§ 6.4

Financial Statements

44

§ 6.5

No Material Changes

44

§ 6.6

Franchises, Patents, Copyrights, Etc.

44

§ 6.7

Litigation

45

§ 6.8

No Material Adverse Contracts, Etc.

45

§ 6.9

Compliance with Other Instruments, Laws, Etc.

45

§ 6.10

Tax Status

45

§ 6.11

No Event of Default

45

§ 6.12

Investment Company Act

45

§ 6.13

Absence of UCC Financing Statements, Etc.

45

§ 6.14

Setoff, Etc.

46

§ 6.15

Certain Transactions

46

§ 6.16

Employee Benefit Plans

46

§ 6.17

Disclosure

46

§ 6.18

Trade Name; Place of Business

46

§ 6.19

Regulations T, U and X

47

§ 6.20

Environmental Compliance

47

§ 6.21

Subsidiaries; Organizational Structure

48

§ 6.22

Leases

48

§ 6.23

Property

49

§ 6.24

Brokers

49

§ 6.25

Other Debt

49

§ 6.26

Solvency

50

§ 6.27

No Bankruptcy Filing

50

§ 6.28

No Fraudulent Intent

50

§ 6.29

Transaction in Best Interests of Loan Parties; Consideration

50

§ 6.30

OFAC

50

 

 

 

SECTION 7 AFFIRMATIVE COVENANTS

50

 

 

§ 7.1

Punctual Payment

51

§ 7.2

Maintenance of Office

51

§ 7.3

Records and Accounts

51

§ 7.4

Financial Statements, Certificates and Information

51

§ 7.5

Notices

53

§ 7.6

Existence; Maintenance of Properties

54

§ 7.7

Insurance

54

§ 7.8

Taxes

54

§ 7.9

Inspection of Properties and Books

55

§ 7.10

Compliance with Laws, Contracts, Licenses, and Permits

55

§ 7.11

Further Assurances

55

§ 7.12

Management

55

§ 7.13

Intentionally Omitted

56

§ 7.14

Business Operations

56

§ 7.15

Registered Servicemark

56

 

ii

--------------------------------------------------------------------------------


 

§ 7.16

Ownership of Real Estate

56

§ 7.17

Intentionally Omitted

56

§ 7.18

Ownership Restrictions

56

§ 7.19

Plan Assets

56

§ 7.20

Intentionally Omitted

56

§ 7.21

Intentionally Omitted

56

§ 7.22

REIT Covenants

56

 

 

SECTION 8 NEGATIVE COVENANTS

57

 

 

§ 8.1

Restrictions on Indebtedness

57

§ 8.2

Restrictions on Liens, Etc.

58

§ 8.3

Restrictions on Investments

59

§ 8.4

Merger, Consolidation

60

§ 8.5

Sale and Leaseback

61

§ 8.6

Compliance with Environmental Laws

61

§ 8.7

Distributions

62

§ 8.8

Asset Sales

62

§ 8.9

Intentionally Omitted

62

§ 8.10

Restriction on Prepayment of Indebtedness

62

§ 8.11

Zoning and Contract Changes and Compliance

63

§ 8.12

Derivatives Contracts

63

§ 8.13

Transactions with Affiliates

63

§ 8.14

Management Fees

63

 

 

SECTION 9 FINANCIAL COVENANTS

63

 

 

§ 9.1

Unencumbered Asset Pool

63

§ 9.2

Consolidated Total Indebtedness to Gross Asset Value

63

§ 9.3

Secured Debt to Gross Asset Value

63

§ 9.4

Secured Recourse Indebtedness to Gross Asset Value

63

§ 9.5

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

64

§ 9.6

Minimum Consolidated Tangible Net Worth

64

§ 9.7

Unhedged Variable Rate Debt

64

§ 9.8

Unencumbered Asset Pool

64

 

 

SECTION 10 CLOSING CONDITIONS

64

 

 

§ 10.1

Loan Documents

64

§ 10.2

Certified Copies of Organizational Documents

64

§ 10.3

Resolutions

64

§ 10.4

Incumbency Certificate; Authorized Signers

64

§ 10.5

Opinion of Counsel

65

§ 10.6

Payment of Fees

65

§ 10.7

Insurance

65

§ 10.8

Performance; No Default

65

§ 10.9

Representations and Warranties

65

§ 10.10

Proceedings and Documents

65

§ 10.11

Eligible Real Estate Qualification Documents

65

§ 10.12

Compliance Certificate

65

§ 10.13

[Reserved]

65

§ 10.14

Consents

65

§ 10.15

Other

65

 

iii

--------------------------------------------------------------------------------


 

SECTION 11 CONDITIONS TO ALL ADVANCES

66

 

 

§ 11.1

Prior Conditions Satisfied

66

§ 11.2

Representations True; No Default

66

§ 11.3

Borrowing Documents

66

 

 

SECTION 12 EVENTS OF DEFAULT; ACCELERATION; ETC.

66

 

 

§ 12.1

Events of Default and Acceleration

66

§ 12.2

Certain Cure Periods; Limitation of Cure Periods

68

§ 12.3

Termination of Commitments

69

§ 12.4

Remedies

69

§ 12.5

Distribution of Collateral Proceeds

69

 

 

SECTION 13 SETOFF

70

 

 

SECTION 14 THE AGENT

71

 

 

§ 14.1

Authorization

71

§ 14.2

Employees and Agents

71

§ 14.3

No Liability

71

§ 14.4

No Representations

71

§ 14.5

Payments

72

§ 14.6

Holders of Notes

72

§ 14.7

Indemnity

72

§ 14.8

The Agent as Lender

73

§ 14.9

Resignation

73

§ 14.10

Duties in the Case of Enforcement

73

§ 14.11

Bankruptcy

74

§ 14.12

Intentionally Omitted

74

§ 14.13

Reliance by Agent

74

§ 14.14

Approvals

74

§ 14.15

Loan Parties Not Beneficiary

74

§ 14.16

Defaulting Lenders

74

 

 

SECTION 15 EXPENSES

76

 

 

SECTION 16 INDEMNIFICATION

77

 

 

SECTION 17 SURVIVAL OF COVENANTS, ETC.

77

 

 

SECTION 18 ASSIGNMENT AND PARTICIPATION

78

 

 

§ 18.1

Conditions to Assignment by Lenders

78

§ 18.2

Register

78

§ 18.3

New Notes

78

§ 18.4

Participations

79

§ 18.5

Pledge by Lender

79

§ 18.6

No Assignment by Borrower

79

§ 18.7

Disclosure

79

§ 18.8

Titled Agents

80

§ 18.9

Mandatory Assignment

80

 

iv

--------------------------------------------------------------------------------


 

SECTION 19 NOTICES

81

 

 

SECTION 20 RELATIONSHIP

83

 

 

SECTION 21 GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

83

 

 

SECTION 22 HEADINGS

83

 

 

SECTION 23 COUNTERPARTS

83

 

 

SECTION 24 ENTIRE AGREEMENT, ETC.

84

 

 

SECTION 25 WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

84

 

 

SECTION 26 DEALINGS WITH LOAN PARTIES

84

 

 

SECTION 27 CONSENTS, AMENDMENTS, WAIVERS, ETC.

85

 

 

SECTION 28 SEVERABILITY

86

 

 

SECTION 29 TIME OF THE ESSENCE

86

 

 

SECTION 30 NO UNWRITTEN AGREEMENTS

86

 

 

SECTION 31 REPLACEMENT NOTES

87

 

 

SECTION 32 NO THIRD PARTIES BENEFITED

87

 

 

SECTION 33 PATRIOT ACT

87

 

 

SECTION 34 [INTENTIONALLY OMITTED.]

88

 

 

SECTION 35 [INTENTIONALLY OMITTED]

88

 

 

SECTION 36 [INTENTIONALLY OMITTED]

88

 

 

SECTION 37 [INTENTIONALLY OMITTED]

88

 

 

SECTION 38 ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

88

 

v

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

FORM OF NOTE

 

 

Exhibit B

FORM OF JOINDER AGREEMENT

 

 

Exhibit C

FORM OF REQUEST FOR ADVANCE

 

 

Exhibit D

FORM OF UNENCUMBERED ASSET POOL CERTIFICATE

 

 

Exhibit E

FORM OF COMPLIANCE CERTIFICATE

 

 

Exhibit F

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

 

Exhibit G

FORM OF CONVERSION/CONTINUATION REQUEST

 

 

Schedule 1.1

LENDERS AND COMMITMENTS

 

 

Schedule 1.2

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

 

Schedule 1.3

CLOSING DATE ELIGIBLE REAL ESTATE ASSETS

 

 

Schedule 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

 

 

Schedule 6.5

NO MATERIAL CHANGES

 

 

Schedule 6.7

PENDING LITIGATION

 

 

Schedule 6.15

CERTAIN TRANSACTIONS

 

 

Schedule 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

 

 

Schedule 6.21(a)

BORROWER SUBSIDIARIES

 

 

Schedule 6.21(b)

UNCONSOLIDATED AFFILIATES OF BORROWER AND ITS SUBSIDIARIES

 

 

Schedule 6.22

EXCEPTIONS TO RENT ROLL

 

 

Schedule 6.23

PROPERTY AND MANAGEMENT AGREEMENTS

 

 

Schedule 6.25

MATERIAL LOAN AGREEMENTS

 

 

Schedule 8.8

ASSET SALES

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

THIS AMENDED AND RESTATED TERM LOAN AGREEMENT is made as of the 19th day of
April, 2017, by and among CORESITE, L.P., a Delaware limited partnership
(“Borrower”), ROYAL BANK OF CANADA (“RBC”), the other lending institutions which
are parties to this Agreement as “Lenders”, and the other lending institutions
that may become parties hereto pursuant to § 18, and ROYAL BANK OF CANADA, as
Administrative Agent for the Lenders (the “Agent”), with REGIONS BANK as
Syndication Agent, and RBC CAPITAL MARKETS, REGIONS CAPITAL MARKETS, TD
SECURITIES (USA) LLC and WELLS FARGO SECURITIES, LLC, as Joint Lead Arrangers
and Joint Book Managers.

 

R E C I T A L S

 

WHEREAS, pursuant to that certain Term Loan Agreement dated as of January 31,
2014 by and among Borrower, certain subsidiaries of Borrower named therein, the
Agent and the lenders party thereto, as amended by the First Amendment to Term
Loan Agreement dated as of June 25, 2015 and as further amended by the Second
Amendment to Term Loan Agreement dated as of June 15, 2016 (as so amended, the
“Existing Loan Agreement”), the lenders party thereto agreed to make certain
loans to Borrower; and

 

WHEREAS, Borrower, the Agent and the lenders party to the Existing Loan
Agreement desire to amend and restate the Existing Loan Agreement to make
certain amendments thereto; and

 

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into the operative provisions of this Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and subject to the terms and conditions hereof and on
the basis of the representations and warranties herein set forth, the parties
hereby agree to amend and restate the Existing Loan Agreement to read in its
entirety as herein set forth.

 

SECTION 1

 

DEFINITIONS AND RULES OF INTERPRETATION

 

§ 1.1                     Definitions.  The following terms shall have the
meanings set forth in this § l or elsewhere in the provisions of this Agreement
referred to below:

 

“Additional Subsidiary Guarantor”:  Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to § 5.3.

 

“Adjusted Consolidated EBITDA”:  On any date of determination, the sum of
(a) the Consolidated EBITDA for the prior fiscal quarter most recently ended,
multiplied by four (4), less (b) the Capital Reserve.

 

“Adjusted Net Operating Income”:  On any date of determination, the sum of
(a) the Net Operating Income for the prior fiscal quarter most recently ended,
multiplied by four (4), less (b) the Capital Reserve.

 

“Advances”:  Each advance of the Loan as provided herein.

 

“Affiliate”:  An Affiliate, as applied to any Person, shall mean any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means (a) the
possession, directly or indirectly, of the power to vote fifty percent (50%) or
more of the stock, shares, voting trust certificates, beneficial interest,
partnership

 

7

--------------------------------------------------------------------------------


 

interests, member interests or other interests having voting power for the
election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise, or (b) the ownership
of (i) a general partnership interest, (ii) a managing member’s or manager’s
interest in a limited liability company or (iii) a limited partnership interest
or preferred stock (or other ownership interest) representing fifty percent
(50%) or more of the outstanding limited partnership interests, preferred stock
or other ownership interests of such Person.

 

“Agent”:  Royal Bank of Canada, acting as administrative agent for the Lenders,
and its successors and assigns.

 

“Agent’s Head Office”:  The Agent’s head office located at 20 King Street West,
4th Floor, Toronto, Ontario M5H 1C4, or at such other location as the Agent may
designate from time to time by notice to Borrower and the Lenders.

 

“Agent’s Special Counsel”:  Shearman & Sterling LLP or such other counsel as
selected by the Agent.

 

“Agreement”:  This Amended and Restated Term Loan Agreement, as the same may be
amended, modified, supplemented and/or extended from time to time, including the
Schedules and Exhibits hereto.

 

“Agreement Regarding Fees”:  Individually and collectively, any fee letter
executed and delivered by Borrower to which any Arranger or the Agent is a
party.

 

“Anti-Corruption Laws”:  All laws, rules, and regulations of any jurisdiction
applicable to Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable Margin”:  The Applicable Margin for LIBOR Rate Advances and Base
Rate  Advances shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness of Borrower to the Gross Asset Value of
Borrower:

 

Pricing Level

 

Ratio

 

LIBOR Rate
Advances

 

Base Rate
Advances

 

Pricing Level 1

 

Less than or equal to 35%

 

1.50

%

0.50

%

Pricing Level 2

 

Greater than 35% but less than or equal to 40%

 

1.60

%

0.60

%

Pricing Level 3

 

Greater than 40% but less than or equal to 45%

 

1.75

%

0.75

%

Pricing Level 4

 

Greater than 45% but less than or equal to 50%

 

1.90

%

0.90

%

Pricing Level 5

 

Greater than 50%

 

2.10

%

1.10

%

 

The Applicable Margin shall not be adjusted based upon such ratio, if at all,
until the first (1st) day of the first (1st) month following the delivery by
Borrower to the Agent of the Compliance Certificate at the end of a calendar
quarter.  In the event that Borrower shall fail to deliver to the Agent a
quarterly Compliance Certificate on or before the date required by § 7.4(c),
then without limiting any other rights of the Agent and the Lenders under this
Agreement, the Applicable Margin for the Advances shall be at Pricing Level 5
until such failure is cured within any applicable cure period, in which event
the Applicable Margin shall adjust, if necessary, on the first (1st) day of the
first (1st) month following receipt of such Compliance Certificate.  The
provisions of this definition shall be subject to § 2.6(f).

 

“Approved Derivatives Contract”:  A Derivatives Contract between the Borrower
and/or any Subsidiary Guarantor, on the one hand, and a Lender or Affiliate of a
Lender hereunder.

 

8

--------------------------------------------------------------------------------


 

“Approved Fund”:  Any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers”:  Collectively, RBC Capital Markets, Regions Capital Markets, TD
Securities (USA) LLC and Wells Fargo Securities LLC or any successors thereto.

 

“Assignment and Acceptance Agreement”:  See § 18.1.

 

“Authorized Officer”:  Any of the following Persons:  Paul E. Szurek, Jeffrey S.
Finnin, Derek S. McCandless and such other Persons as Borrower shall designate
in a written notice to the Agent.

 

“Bail-In Action”:  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balance Sheet Date”:  December 31, 2016.

 

“Bankruptcy Code”:  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

“Base Rate”:  The greater of (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate”, (b) the then applicable LIBOR for a one month Interest Period plus
one percent (1.00%), or (c) one half of one percent (0.5%) above the Federal
Funds Effective Rate.  The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. 
Any change in the rate of interest payable hereunder resulting from a change in
the Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

 

“Base Rate Advances”:  Advances bearing interest calculated by reference to the
Base Rate.

 

“Breakage Costs”:  The commercially reasonable cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred) in connection with (i) any payment of any portion of the Loan
bearing interest at LIBOR prior to the termination of any applicable Interest
Period, (ii) the conversion of  LIBOR Rate Advances to any other applicable
interest rate on a date other than the last day of the relevant Interest Period,
or (iii) the failure of Borrower to draw down, on the first day of the
applicable Interest Period, any amount as to which Borrower has elected LIBOR
Rate Advances.

 

“Building”:  With respect to each Eligible Real Estate Asset or parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

“Business Day”  Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York, and if such day relates to any interest rate
settings as to a LIBOR Rate Advance, which is also a LIBOR Business Day.

 

“Capital Reserve”:  For any period and with respect to any improved Real Estate,
an amount equal to $0.25 multiplied by the total square footage of the Buildings
in such Real Estate.  If the term Capital Reserve is used without reference to
any specific Real Estate, then the amount shall be determined on an aggregate
basis with respect to all Real Estate of Borrower and its Subsidiaries and a
proportionate share of all Real Estate of all Unconsolidated Affiliates.  The
Capital Reserve shall be calculated based on the total square

 

9

--------------------------------------------------------------------------------


 

footage of the Buildings owned (or ground leased) at the end of each fiscal
quarter, less the square footage of unoccupied space held for development or
redevelopment.

 

“Capitalization Rate”:  Eight and one half percent (8.50%).

 

“Capitalized Lease”:  A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

“Capitalized Value”:  The Adjusted Net Operating Income for any Stabilized
Property divided by the Capitalization Rate.

 

“Cash Equivalents”:  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A- or the equivalent
thereof by S&P or A3 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; (iii) commercial paper rated at least A-2 or
the equivalent thereof by S&P or P-2 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AA- or the equivalent
thereof by S&P or at least Aa3 or the equivalent thereof by Moody’s.

 

“CERCLA”:  The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq.

 

“Change of Control”:  A Change of Control shall exist upon the occurrence of any
of the following:

 

(a)                                 Any Person (including a Person’s Affiliates
and associates) or group (as that term is understood under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations thereunder), other than The Carlyle Group, shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or Borrower equal to at least fifty
percent (50%);

 

(b)                                 As of any date a majority of the Board of
Directors or Trustees or similar body (the “Board”) of REIT or Borrower consists
of individuals who were not either (i) directors or trustees of REIT or Borrower
as of the corresponding date of the previous year, or (ii) selected or nominated
to become directors or trustees by the Board of REIT or Borrower of which a
majority consisted of individuals described in clause (b)(i) above, or
(iii) selected or nominated to become directors or trustees by the Board of REIT
or Borrower, which majority consisted of individuals described in clause
(b)(i) above and individuals described in clause (b)(ii), above; or

 

(c)                                  REIT shall fail to be the sole general
partner of Borrower, shall fail to own such general partnership interest in
Borrower free of any lien, encumbrance or other adverse claim, or shall fail to
control the management and policies of Borrower; or

 

(d)                                 Borrower fails to own directly or
indirectly, free of any lien, encumbrance or other adverse claim, at least one
hundred percent (100%) of the economic, voting and beneficial interest of each
Subsidiary Guarantor.

 

10

--------------------------------------------------------------------------------


 

“Closing Date”:  The first date on which all of the conditions set forth in § 10
and § 11 have been satisfied with respect to the Advances to be made pursuant to
§2.1(a).

 

“Code”:  The Internal Revenue Code of 1986, as amended.

 

“Commitment”:  With respect to each Lender, the amount set forth on Schedule 1.1
as such Lender’s Commitment to make the Loan to Borrower in one or more Advances
as provided herein, subject to increase in accordance with § 2.11.

 

“Commitment Increase”:  An increase in the Total Commitment to not more than ONE
HUNDRED MILLION DOLLARS ($100,000,000) more than the Total Commitment as of the
Closing Date pursuant to § 2.11.

 

“Commitment Increase Date”:  See § 2.11(a).

 

“Commitment Percentage”:  With respect to each Lender, the percentage set forth
on Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments
of all of the Lenders, as the same may be changed from time to time in
accordance with the terms of this Agreement.

 

“Compliance Certificate”:  See § 7.4(c).

 

“Consolidated”:  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated EBITDA”:  With respect to any period, an amount equal to the
EBITDA of Borrower and its Subsidiaries for such period determined on a
Consolidated basis.

 

“Consolidated Fixed Charges”:  For any fiscal quarter, annualized, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of Borrower and
its Subsidiaries during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full, plus (c) all Preferred
Distributions paid during such period.  Such Person’s Equity Percentage in the
Fixed Charges of its Unconsolidated Affiliates shall be included in the
determination of Fixed Charges.

 

“Consolidated Interest Expense”:  For any period, without duplication, (a) total
Interest Expense of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP for such period, plus (b) such Person’s Equity
Percentage of Interest Expense of its Unconsolidated Affiliates for such period.

 

“Consolidated Tangible Net Worth”:  The amount by which Gross Asset Value
exceeds Consolidated Total Indebtedness.

 

“Consolidated Total Indebtedness”:  All Indebtedness of Borrower and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

“Consolidated Unsecured Debt Yield”:  The quotient (expressed as a percentage)
of Adjusted Net Operating Income from the Unencumbered Asset Pool (excluding any
Leased Assets) divided by Unsecured Debt.

 

“Construction In Process”:  Costs incurred for any build-outs, redevelopment,
construction, or tenant improvements of a Data Center Property that is not a
Development Property.

 

11

--------------------------------------------------------------------------------


 

“Conversion/Continuation Request”:  A notice given by Borrower to the Agent in
the form of Exhibit G hereto of its election to convert or continue an Advance
in accordance with § 4.1.

 

“Credit Rating”:  The rating assigned by a Rating Agency to the corporate family
of a Person.

 

“Data Center Property”:  Any asset that operates or is intended to operate, at
least in part, as a telecommunications infrastructure building or an information
technology infrastructure building.

 

“Debtor Relief Laws”:  The Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default”:  See § 12.1.

 

“Default Rate”:  See § 4.12.

 

“Defaulting Lender”:  Subject to § 14.16(b), any Lender that (a) has failed to
(i) fund all or any Advance (or portion thereof) within two (2) Business Days of
the date such Advance was required to be funded hereunder unless such Lender
notifies the Agent and Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent or any Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due, (b) has notified Borrower or
the Agent in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund an
Advance hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Agent or Borrower, to confirm in
writing to the Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and Borrower), (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (e) has become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Agent, in consultation with Borrower, that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to § 14.16(b)) upon delivery of written notice
of such determination to Borrower and each Lender.

 

“Derivatives Contract”:  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any

 

12

--------------------------------------------------------------------------------


 

combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

 

“Derivatives Termination Value”:  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement applicable to such Derivatives Contract(s), (a) for any date
on or after the date such Derivatives Contracts have been closed out or
terminated and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such
Derivatives Contracts, as determined based upon one or more mid-market
quotations or other valuations provided by any recognized dealer in, or the
counterparty to, such Derivatives Contract(s) (which, in either case, may
include the Agent or any Lender).

 

“Development Property”:  Real Estate currently under development that has not
become a Stabilized Property or on which the improvements related to the
development have not been completed, provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenant improvements) for at least
eighteen (18) months shall cease to constitute a Development Property
notwithstanding the fact that such Property has not become a Stabilized
Property, and shall be considered a Stabilized Property for the purposes of the
calculation of Gross Asset Value.

 

“Distribution”:  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Borrower or a Subsidiary Guarantor, now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
identical class to the holders of that class; (b) redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of Borrower or
a Subsidiary Guarantor now or hereafter outstanding; and (c) payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of Borrower or a Subsidiary
Guarantor now or hereafter outstanding.

 

“Dollars” or “$”:  Dollars in lawful currency of the United States of America.

 

“Domestic Lending Office”:  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Advances.

 

“Drawdown Date”:  The date on which any Advance is made or is to be made, and
the date on which any Advance which is made prior to the Maturity Date, is
converted in accordance with § 4.1.

 

“EBITDA”:  With respect to a Person for any period (without duplication):  The
net income (or loss), excluding the effects of straight lining of rents and
acquisition lease accounting,  before (i) interest, income taxes, depreciation,
and amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense (including any expense
associated with asset retirement obligation under GAAP).  EBITDA shall exclude
extraordinary gains and losses (including but not limited to gains (and loss) on
the sale of assets) and distributions to minority owners.  EBITDA attributable
to equity interests shall be excluded but EBITDA shall include a Person’s Equity
Percentage of net income (or loss) from Unconsolidated Affiliates plus its
Equity Percentage of interest, depreciation and amortization expense from
Unconsolidated Affiliates.

 

“EEA Financial Institution”:  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity

 

13

--------------------------------------------------------------------------------


 

established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country”:  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”:  (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by, unless an Event of Default has occurred and is continuing, Borrower (such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, (i) neither Borrower nor any affiliate of
Borrower or REIT shall be an Eligible Assignee and (ii) no Defaulting Lender or
any of its Affiliates shall be an Eligible Assignee.

 

“Eligible Real Estate”:  Real Estate:

 

(a)                                 which is (i) wholly-owned (directly or
indirectly) in fee, (ii) leased under a ground lease acceptable to the Required
Lenders in their reasonable discretion, or (iii) a Leased Asset with a remaining
term (including of right tenant extensions) of at least twenty years as of the
date hereof and is otherwise acceptable to the Required Lenders in their
reasonable discretion, in each instance with such easements, rights-of-way, and
other similar appurtenances required for the operation of the fee or leasehold
property, by Borrower or a Subsidiary Guarantor;

 

(b)                                 which is located within the 50 States of the
United States or the District of Columbia;

 

(c)                                  which is improved by an income-producing
Data Center Property and designated as a Stabilized Property;

 

(d)                                 as to which all of the representations set
forth in § 6 of this Agreement concerning Eligible Real Estate Assets are true
and correct except as would not reasonably be expected to result in a Material
Adverse Effect;

 

(e)                                  as to which the Agent has received all
Eligible Real Estate Qualification Documents, or will receive them prior to
inclusion of such Real Estate in the Unencumbered Asset Pool; and

 

(f)                                   [Reserved].

 

“Eligible Real Estate Asset”:  (i) On the Closing Date, the Existing
Unencumbered Assets and (ii) any Real Estate that is included in the
Unencumbered Asset Pool from time to time pursuant to Article V of this
Agreement.  For purposes of this definition, it is acknowledged and agreed that
the Wilshire Property which is a Leased Asset shall be deemed an “Eligible Real
Estate Asset”.

 

“Eligible Real Estate Qualification Documents”:  See Schedule 1.2 attached
hereto.

 

“Employee Benefit Plan”:  Any employee benefit plan within the meaning of
§ 3(3) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate,
other than a Multiemployer Plan.

 

“Environmental Laws”:  All applicable past (which have current effect), present
or future federal, state, county and local laws, by-laws, rules, regulations,
codes and ordinances, or any legally binding

 

14

--------------------------------------------------------------------------------


 

judicial or administrative interpretations thereof, and the legally binding
requirements of any governmental agency or authority having jurisdiction with
respect thereto, applicable to pollution, the regulation or protection of the
environment, the health and safety of persons and property (with respect to
exposure to Hazardous Substances) and shall include, but not be limited to, all
orders, decrees, judgments and rulings imposed through any public or private
enforcement proceedings, relating to the existence, use, discharge, release,
containment, transportation, generation, storage, management or disposal of
Hazardous Substances.  Environmental Laws presently include, but are not limited
to, the following laws:  Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. Section 9601 et seq.), the Hazardous Substances
Transportation Act (49 U.S.C. Section 1801 et seq.), the Public Health Service
Act (42 U.S.C. Section 300(f) et seq.), the Pollution Prevention Act (42 U.S.C.
Section 13101 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. Section 136 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. Section 6901 et seq.), the Federal Clean Water Act (33 U.S.C.
Section 1251 et seq.), The Federal Clean Air Act (42 U.S.C. Section 7401 et
seq.), and the applicable laws and regulations of the State in which the
Property is located.

 

“Equity Interests”:  With respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

 

“Equity Offering”:  The issuance and sale after January 3, 2013 by Borrower or
any of its Subsidiaries or REIT of any equity securities of such Person.

 

“Equity Percentage”:  The aggregate ownership percentage of Loan Parties or
their respective Subsidiaries in each Unconsolidated Affiliate.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

“ERISA Affiliate”:  Any Person which is treated as a single employer with
Borrower or its Subsidiaries under Section 414 of the Code.

 

“ERISA Reportable Event”:  A reportable event with respect to a Guaranteed
Pension Plan within the meaning of Section 4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.

 

“EU Bail-In Legislation Schedule”:  The EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default”:  See § 12.1.

 

“Existing Commitment Percentage”:  As of the Closing Date with respect to any
Lender, the “Commitment Percentage” of such Lender as defined in the Existing
Loan Agreement.

 

“Existing Credit Agreement”:  That certain Third Amended and Restated Credit
Agreement dated as of June 24, 2015 by and among CoreSite, L.P., as parent
borrower, CoreSite Real Estate 70 Innerbelt, L.L.C., CoreSite Real Estate 900 N.
Alameda, L.L.C., CoreSite Real Estate 2901 Coronado, L.L.C., CoreSite Real
Estate 1656 McCarthy, L.L.C., CoreSite Real Estate 427 S. LaSalle, L.L.C.,
CoreSite Real Estate 2972

 

15

--------------------------------------------------------------------------------


 

Stender, L.P., CoreSite Real Estate 12100 Sunrise Valley Drive L.L.C., CoreSite
Real Estate 2115 NW 22nd, Street, L.L.C., CoreSite One Wilshire, L.L.C. and
Coresite Real Estate 55 S. Market Street, L.L.C. as subsidiary borrowers,
Keybank National Association, as agent, and the lenders named therein, as
amended, restated, extended, supplemented and otherwise modified from time to
time and as refinanced and replaced from time to time, to the extent such
refinancing or replacement is designated by Borrower in writing to the Agent as
a refinancing or replacement of the Existing Credit Agreement.

 

“Existing Loan Agreement”:  See recitals hereto.

 

“Existing Unencumbered Assets”:  The Eligible Real Estate set forth on
Schedule 1.3.

 

“Facility Assigned Rights and Obligations”:  See §2.10.

 

“Facility Availability”:  From time to time, the lesser of (a) the Total
Commitment, or (b) the Unencumbered Asset Pool Availability.

 

“Facility Purchasing Lender”:  See §2.10.

 

“Facility Selling Lender”:  See §2.10.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b) of the Code
and any legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the foregoing.

 

“Federal Funds Effective Rate”:  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

 

“Fitch”:  Fitch Ratings, Inc.

 

“Fund”:  Any Person (other than a natural Person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

 

“Funds from Operations”:  With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with NAREIT guidelines, excluding losses from sales of property, plus
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures.  Adjustments for unconsolidated partnerships
and joint ventures will be recalculated to reflect funds from operations on the
same basis.

 

“GAAP”:  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied.

 

“Governmental Authority”:  The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or

 

16

--------------------------------------------------------------------------------


 

administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Gross Asset Value”:  On a consolidated basis for Borrower and its Subsidiaries,
Gross Asset Value shall mean the sum of (without duplication with respect to any
Real Estate):

 

(i)                                     the Capitalized Value of any Stabilized
Properties (other than the Leased Assets) owned by Borrower or any of its
Subsidiaries; plus

 

(ii)                                  for the Leased Assets, the Adjusted Net
Operating Income of the Leased Assets multiplied by eight (8);

 

(iii)                               the book value determined in accordance with
GAAP of all Development Properties and Construction In Process with respect to
Real Estate owned or leased by Borrower or any of its Subsidiaries; plus

 

(iv)                              the aggregate amount of:  (x) all Unrestricted
Cash and Cash Equivalents of Borrower and its Subsidiaries and (y) Specified
Restricted Cash and Cash Equivalents of Borrower and its Subsidiaries, as of the
date of determination; plus

 

(v)                                 the book value determined in accordance with
GAAP of Land Assets of Borrower and its Subsidiaries.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  In Borrower’s discretion, any
Development Property which becomes a Stabilized Property and all newly acquired
properties may be valued at GAAP book value for up to ninety (90) days, with
such properties thereafter being included in the calculation of Gross Asset
Value in accordance with subsections (i)–(iv) above.  All income, expense and
value associated with assets included in Gross Asset Value disposed of during
the calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations.  Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Data Center Property.  Gross Asset Value will be
adjusted to include an amount equal to Borrower’s or any of its Subsidiaries’
pro rata share (based upon such Person’s Equity Percentage in such
Unconsolidated Affiliate) of the Gross Asset Value attributable to any of the
items listed above in this definition owned by such Unconsolidated Affiliate.

 

“Guaranteed Pension Plan”:  Any employee pension benefit plan within the meaning
of Section 3(2) of ERISA maintained or contributed to by Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 

“Guarantors”:  Collectively, REIT and the Subsidiary Guarantors.

 

“Guaranty”:  That certain Amended and Restated Guaranty dated as of the date
hereof executed by the Guarantors in favor of the Agent and the Lenders.

 

“Hazardous Substances”:  Mean and include (i) asbestos, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde;
(ii) chemicals, gases, solvents, pollutants or contaminants that could be a
detriment or pose a danger to the environment or to the health or safety of any
person; and (iii) any other hazardous or toxic materials, wastes and substances
which are defined, determined or identified as such in any past, present or

 

17

--------------------------------------------------------------------------------


 

future federal, state or local laws, by-laws, rules, regulations, codes or
ordinances or any legally binding judicial or administrative interpretation
thereof in concentrations which violate Environmental Laws.

 

“Increase Notice”:  See § 2.11(a).

 

“Indebtedness”:  With respect to a Person, at the time of computation thereof,
all of the following (without duplication):  (a) all obligations of such Person
in respect of money borrowed (other than trade debt incurred in the ordinary
course of business which is not more than one hundred eighty (180) days past
due); (b) all obligations of such Person for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests) (g) net obligations under any Derivatives Contract not entered
into as a hedge against existing Indebtedness, in an amount not in excess of the
Derivatives Termination Value thereof; (h) all Indebtedness of other Persons
which such Person has guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants, and
other similar exceptions to recourse liability, and except for completion
guaranties, until in any case a claim is made and an action is commenced with
respect thereto, and then shall be included only to the extent of the amount of
such claim), including liability of a general partner in respect of liabilities
of a partnership in which it is a general partner which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; (i) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness (based upon its Equity Percentage in such
Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person. 
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
ASC 805, as codified by the Financial Accounting Standards Board in June of
2009, and shall be adjusted to remove (a) the impact from Asset Retirement
Obligations pursuant to ASC 410, as codified by the Financial Accounting
Standards Board in June of 2009, and (b) any potential impact from the exposure
draft issued by the Financial Accounting Standards Board in August of 2010
related to Leases (Topic 840).

 

“Information”:  See § 18.7

 

“Interest Expense”:  For any period with respect to Borrower and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under a construction loan, together
with the interest portion of payments actually payable on Capitalized Leases,
plus (b) Borrower’s and its Subsidiaries’ Equity Percentage of Interest Expense
of their Unconsolidated Affiliates for such period.

 

“Interest Payment Date”:  As to each Base Rate Advance, the fifth (5th) day of
each calendar month and as to each LIBOR Rate Advance, the last day of the
Interest Period with respect thereto.

 

18

--------------------------------------------------------------------------------


 

“Interest Period”:  With respect to each LIBOR Rate Advance (a) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Advance and ending
one, two, three or six months thereafter (subject to availability from each
Lender), and (b) thereafter, each period commencing on the day following the
last day of the next preceding Interest Period applicable to such Advance and
ending on the last day of one of the periods set forth above, as selected by
Borrower in a Loan Request or Conversion/Continuation Request; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i)                                     if any Interest Period with respect to a
LIBOR Rate Advance would otherwise end on a day that is not a LIBOR Business
Day, such Interest Period shall end on the next succeeding LIBOR Business Day,
unless such next succeeding LIBOR Business Day occurs in the next calendar
month, in which case such Interest Period shall end on the next preceding LIBOR
Business Day, as determined conclusively by the Agent in accordance with the
then current bank practice in London, England;

 

(ii)                                  if Borrower shall fail to give notice as
provided in § 4.1, Borrower shall be deemed to have requested a continuation of
the affected LIBOR Rate Advance as a LIBOR Rate Advance on the last day of the
then current Interest Period with respect thereto as provided in and subject to
the terms of § 4.1(c);

 

(iii)                               any Interest Period pertaining to a LIBOR
Rate Advance that begins on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Business Day of the
applicable calendar month; and

 

(iv)                              no Interest Period relating to any LIBOR Rate
Advance shall extend beyond the Maturity Date.

 

“Investment Grade Rating”:  A Credit Rating of BBB-/Baa3/BBB- (or the
equivalent) or higher from a Rating Agency.

 

“Investments”:  With respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms.  In determining the aggregate
amount of Investments outstanding at any particular time:  (a) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (b) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

 

“Joinder Agreement”:  The Joinder Agreement with respect to this Agreement and
the Notes to be executed and delivered pursuant to § 5.3 by any Additional
Subsidiary Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit C hereto.

 

“Land Assets”:  Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has

 

19

--------------------------------------------------------------------------------


 

not yet commenced and for which no such work is reasonably scheduled to commence
within the following twelve (12) months.

 

“Leased Assets”:  Real Estate (or a portion thereof) leased by Borrower or a
Subsidiary under a lease which does not constitute a ground lease.

 

“Leased Asset NOI Amount”:  The Adjusted Net Operating Income of each Leased
Asset in the Unencumbered Asset Pool multiplied by four (4).

 

“Leased Rate”:  With respect to Real Estate at any time, the ratio, expressed as
a percentage, of (a) the Net Rentable Area of such Real Estate actually leased
by tenants that are not affiliated with Borrower and paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no default has occurred
and has continued unremedied for thirty (30) or more days to (b) the aggregate
Net Rentable Area of such Real Estate.

 

“Leases”:  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

“Legal Requirements”:  All applicable federal, state, county and local laws,
by-laws, rules, regulations, codes and ordinances, and the requirements of any
governmental agency or authority having or claiming jurisdiction with respect
thereto, including, but not limited to, those applicable to zoning, subdivision,
building, health, fire, safety, sanitation, the protection of the handicapped,
and environmental matters and shall also include all orders and directives of
any court, governmental agency or authority having or claiming jurisdiction with
respect thereto.

 

“Lender Offer Notice”:  See § 18.9.

 

“Lenders”:  RBC, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to
§ 18 (but not including any participant as described in § 18).

 

“Letter of Credit Liabilities”:  As defined in the Existing Credit Agreement.

 

“LIBOR”:  For any LIBOR Rate Advance for any Interest Period, the rate published
on Reuters LIBOR01 page (or on any successor or substitute page of such service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
at approximately 11:00 a.m. (London time), two LIBOR Business Days prior to the
commencement of such Interest Period, with a term equivalent to such Interest
Period or if such published rate is not available at such time for any reason,
then LIBOR for such Interest Period shall be the rate per annum determined by
the Agent to be the rate at which deposits for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBOR Advance
or Advances being made, continued or converted by RBC and with a term equivalent
to such Interest Period would be offered by RBC’s London Branch to major banks
in the London interbank LIBOR market at their request at approximately
11:00 a.m. (London time), two LIBOR Business Days prior to the commencement of
such Interest Period.  For any period during which a Reserve Percentage shall
apply, LIBOR with respect to LIBOR Rate Advances shall be equal to the amount
determined above divided by an amount equal to 1 minus the Reserve Percentage.

 

“LIBOR Business Day”:  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

20

--------------------------------------------------------------------------------


 

“LIBOR Lending Office”:  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Advances.

 

“LIBOR Rate Advances”:  All Advances bearing interest at a rate based on LIBOR.

 

“Lien”:  See § 8.2.

 

“Loan Documents”:  This Agreement, the Notes, the Guaranty, and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of Loan Parties in connection with the Loan (excluding, for the
avoidance of doubt, any Derivatives Contract).

 

“Loan Parties”:  Collectively, Borrower and the Subsidiary Guarantors, and
individually any of them.

 

“Loan Request”:  See § 2.7.

 

“Loan”:  The loan to be made by the Lenders hereunder comprised of the
Advances.  The Loan shall be made in Dollars.

 

“Management Agreements”:  Written agreements providing for the management of the
Eligible Real Estate Assets or any of them.

 

“Material Adverse Effect”:  A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of Borrower and
its Subsidiaries considered as a whole; (b) the ability of Borrower or any
Subsidiary Guarantor to perform any of its material obligations under the Loan
Documents; or (c) the validity or enforceability of any of the Loan Documents or
the material rights or remedies of the Agent or the Lenders thereunder.

 

“Maturity Date”:  April 19, 2022 or such earlier date on which the Loan shall
become due and payable pursuant to the terms hereof.

 

“Moody’s”:  Moody’s Investor Service, Inc.

 

“Multiemployer Plan”:  Any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained or contributed to by Borrower or any ERISA
Affiliate.

 

“Net Income (or Loss)”:  With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

 

“Net Offering Proceeds”:  The gross cash proceeds received by Borrower or any of
its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by Borrower or such Subsidiary
or REIT in connection therewith.

 

“Net Operating Income”:  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements and other income
for such Real Estate for such period received in the ordinary course of business
from tenants in occupancy (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid or accrued and related to the ownership,
operation or maintenance of such Real Estate for such period, including, but not
limited to, taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (excluding general overhead expenses of
Borrower and its Subsidiaries and any asset management fees), minus

 

21

--------------------------------------------------------------------------------


 

(c)  management expenses of such Real Estate equal to three percent (3.0%) of
the gross revenues from such Real Estate, minus (d) all rents, common area
reimbursements and other income for such Real Estate received from tenants in
default of obligations under their lease or with respect to leases as to which
the tenant or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief  proceeding unless such tenant has
expressly assumed its obligations under the applicable lease in such proceeding.

 

“Net Rentable Area”:  With respect to any Real Estate, the “Net Rentable
Operating Square Footage” as defined in REIT’s most recent Form 10-K.

 

“Non-Consenting Lender”:  See § 18.9.

 

“Non-Excluded Taxes”:  See § 4.4(b).

 

“Non-Recourse Exclusions”:  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct, (ii) result from intentional mismanagement of or waste at the Real
Estate securing such Non-Recourse Indebtedness, or (iii) arise from the presence
of Hazardous Substances on the Real Estate securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments (whether contained in a loan agreement, promissory note,
indemnity agreement or other document).

 

“Non-Recourse Indebtedness”:  Indebtedness of Borrower, its Subsidiaries or an
Unconsolidated Affiliate which is secured by one or more parcels of Real Estate
(other than an Eligible Real Estate Asset) or interests therein or equipment and
which is not a general obligation of Borrower or such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein, securing such Indebtedness,
the leases thereon and the rents, profits and equity thereof or equipment, as
applicable (except for recourse against the general credit of Borrower or its
Subsidiaries or an Unconsolidated Affiliate for any Non-Recourse Exclusions),
provided that in calculating the amount of Non-Recourse Indebtedness at any
time, the amount of any Non-Recourse Exclusions which are the subject of a claim
and action shall not be included in the Non-Recourse Indebtedness but shall
constitute recourse Indebtedness.  Non-Recourse Indebtedness shall also include
Indebtedness of a Subsidiary of Borrower that is not a Subsidiary Guarantor or
of an Unconsolidated Affiliate which is a special purpose entity that is
recourse solely to such Subsidiary or Unconsolidated Affiliate, which is not
cross-defaulted to other Indebtedness of any Loan Party and which does not
constitute Indebtedness of any other Person (other than such Subsidiary or
Unconsolidated Affiliate which is the borrower thereunder).

 

“Note”:  A promissory note made by Borrower in favor of a Lender evidencing the
Advances made by such Lender, substantially in the form of Exhibit A hereto.

 

“Notice”:  See § 19.

 

“Obligations”:  The term “Obligations” shall mean and include:

 

A.                                    The payment of the principal sum, interest
at variable rates, charges and indebtedness evidenced by the Notes including any
extensions, renewals, replacements, increases, modifications and amendments
thereof, in the original aggregate amount of up to TWO HUNDRED MILLION DOLLARS
($200,000,000) given by Borrower to the order of the respective Lenders, as such
amount may be increased in accordance with the provisions of § 2.11 hereof;

 

22

--------------------------------------------------------------------------------


 

B.                                    The payment, performance, discharge and
satisfaction of each covenant, warranty, representation, undertaking and
condition to be paid, performed, satisfied and complied with by Borrower under
and pursuant to this Agreement or the other Loan Documents;

 

C.                                    The payment of all costs, expenses, legal
fees and liabilities incurred by the Agent and the Lenders in connection with
the enforcement of any of the Agent’s or any Lender’s rights or remedies under
this Agreement or the other Loan Documents, or any other instrument, agreement
or document which evidences any other obligations therefor, whether now in
effect or hereafter executed;

 

D.                                    The payment, performance, discharge and
satisfaction of all other liabilities and obligations of any Loan Party to the
Agent or any Lender, whether now existing or hereafter arising, direct or
indirect, absolute or contingent, and including, without limitation express or
implied upon the generality of the foregoing, each liability and obligation of
any Loan Party under any one or more of the Loan Documents and any amendment,
extension, modification, replacement or recasting of any one or more of the
instruments, agreements and documents referred to in this Agreement or any other
Loan Document or executed in connection with the transactions contemplated by
this Agreement or any other Loan Document; and

 

E.                                     Any Approved Derivatives Contract.

 

“OFAC”:  Office of Foreign Assets Control of the Department of the Treasury of
the United States of America.

 

“Off-Balance Sheet Obligations”:  Liabilities and obligations of Borrower, any
Subsidiary or any other Person in respect of “off-balance sheet arrangements”
(as defined in the SEC Off-Balance Sheet Rules) which Borrower would be required
to disclose in the “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” section of Borrower’s report on Form 10-Q or
Form 10-K (or their equivalents) which Borrower is required to file with the SEC
or would be required to file if it were subject to the jurisdiction of the SEC
(or any Governmental Authority substituted therefore having jurisdiction over
Borrower).  As used in this definition, the term “SEC Off-Balance Sheet Rules”
means the Disclosure in Management’s Discussion and Analysis About Off-Balance
Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 C.F.R. pts. 228, 229 and 249).

 

“Outstanding”:  With respect to the Advances, the aggregate unpaid principal
thereof as of any date of determination.

 

“Borrower”:  As defined in the preamble hereto.

 

“Patriot Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

“PBGC”:  The Pension Benefit Guaranty Corporation created by Section 4002 of
ERISA and any successor entity or entities having similar responsibilities.

 

“Permitted Liens”:  Liens, security interests and other encumbrances permitted
by § 8.2.

 

“Person”:  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

 

23

--------------------------------------------------------------------------------


 

“Plan Assets”:  Assets of any employee benefit plan subject to Part 4, Subtitle
B, Title I of ERISA.

 

“Potential Unencumbered Asset”:  Any property of Borrower or a Subsidiary
Guarantor which is not at the time included in the Unencumbered Asset Pool and
which consists of (i) Eligible Real Estate, or (ii) Real Estate which is capable
of becoming Eligible Real Estate in accordance with § 5.1.

 

“Preferred Distributions”:  For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Borrower or any of its
Subsidiaries or REIT.  Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; or (b) paid or payable to
Borrower or any of its Subsidiaries.

 

“Preferred Securities”:  With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

“Pricing Level”:  Such term shall have the meaning established within the
definition of Applicable Margin.

 

“Proposed Modification”:  See § 27.

 

“RBC”:  As defined in the preamble hereto.

 

“Rating Agency”:  Each of (i) S&P, (ii) Moody’s, or (iii) Fitch, together with
their respective successors; provided that if Borrower utilizes a Credit Rating
by Fitch for purposes of determining an Investment Grade Rating as set forth in
this Agreement, Borrower must also obtain an Investment Grade Rating from either
S&P or Moody’s for purposes of determining such Investment Grade Rating.

 

“Real Estate”:  All real property at any time owned or leased (as lessee or
sublessee) by Borrower or any of its Subsidiaries, including, without
limitation, the Eligible Real Estate Assets.

 

“Register”:  See § 18.2.

 

“REIT”:  CoreSite Realty Corporation, a Maryland corporation, general partner of
Borrower and guarantor of the Obligations pursuant to the Guaranty.

 

“REIT Status”:  With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

 

“Release”:  See § 6.20(c)(iii).

 

“Rent Roll”:  A report prepared by Loan Parties showing for each Eligible Real
Estate Asset owned or leased by Loan Parties, its occupancy, tenants, lease
expiration dates, lease rent and other information in substantially the form
presented to the Agent on or prior to the date hereof.

 

“Replacement Lender”:  See § 18.9.

 

“Required Lenders”:  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

 

24

--------------------------------------------------------------------------------


 

“Reserve Percentage”:  For any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Interest Period
by the Board of Governors of the Federal Reserve System (or any successor) or
any other governmental or quasi-governmental authority with jurisdiction over
the Agent or any Lender for determining the maximum reserve requirement
(including, but not limited to, any marginal reserve requirement) for the Agent
or any Lender with respect to liabilities constituting of or including (among
other liabilities) Eurocurrency liabilities in an amount equal to that portion
of the Loan affected by such Interest Period and with a maturity equal to such
Interest Period.

 

“Revolver Facility Availability”:  The “Facility Availability” as defined in the
Existing Credit Agreement.

 

“Revolver Loans”:  The “Loans” as defined in the Existing Credit Agreement.

 

“Revolver Provisions”:  See § 27.

 

“Revolver Unencumbered Asset Pool”:  The “Unencumbered Asset Pool” as defined in
the Existing Credit Agreement.

 

“Sanctioned Entity”:  Means (a) an agency, political subdivision, or
instrumentality of the government of, (b) an organization directly or indirectly
controlled by or (c) a Person or group resident in, in each case, a country that
is itself subject to Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person”:  A Person or group named on the list of Specially
Designated Nationals or Blocked Persons maintained by the OFAC as published from
time to time or any Sanctions-related list of designated Persons maintained by
OFAC or the U.S. Department of State, the United Nations Security Council, the
European Union, or any EU member state.

 

“Sanctions”:  Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC”:  The federal Securities and Exchange Commission.

 

“Secured Debt”:  With respect to Borrower or any of its Subsidiaries as of any
given date, the aggregate principal amount of all Indebtedness of such Persons
on a Consolidated basis outstanding at such date and that is secured in any
manner by any Lien.

 

“Secured Recourse Indebtedness”:  As of any date of determination, any secured
Indebtedness which is recourse to Borrower or any of its Subsidiaries.  Secured
Recourse Indebtedness shall not include Non-Recourse Indebtedness.

 

“Senior Notes”:  Borrower’s $150,000,000 aggregate principal amount of 4.19%
Senior Notes due 2023 and Borrower’s $175,000,000 aggregate principal amount of
3.91% Senior Notes due 2024, each guaranteed on a senior unsecured basis by REIT
and the Subsidiary Guarantors.  For the avoidance of doubt, the Senior Notes
shall rank pari passu with the Obligations under this Agreement so long as all
remain unsecured indebtedness.

 

“S&P”:  Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc.

 

25

--------------------------------------------------------------------------------


 

“Specified Restricted Cash and Cash Equivalents”:  As of any date of
determination, the sum of (a) the aggregate amount of cash and (b) the aggregate
amount of Cash Equivalents (valued at fair market value), where the specified
asset is subject to an escrow, reserve, Lien or claim in favor of a Person
solely with respect to, and associated with, Indebtedness not prohibited
hereunder.

 

“Stabilized Property”:  A completed project that has achieved a Leased Rate of
at least seventy-five percent (75%), provided that a Development Property on
which all improvements related to the development of such Real Estate have been
substantially completed (excluding tenant improvements) for at least eighteen
(18) months shall constitute a Stabilized Property.  Additionally, any
Development Property which has a Capitalized Value exceeding or equal to its
undepreciated GAAP book value shall constitute a Stabilized Property.  Once a
project becomes a Stabilized Property under this Agreement, it shall remain a
Stabilized Property.

 

“State”:  A state of the United States of America and the District of Columbia.

 

“Subsidiary”:  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Subsidiary Guarantor Unencumbered Assets”:  See § 5.1(a).

 

“Subsidiary Guarantors”:  Subject to § 5.3 and § 5.4 hereof, CoreSite Real
Estate 70 Innerbelt, L.L.C., a Delaware limited liability company, CoreSite Real
Estate 900 N. Alameda, L.P., a Delaware limited partnership, CoreSite Real
Estate 2901 Coronado, L.P., a Delaware limited partnership, CoreSite Real Estate
1656 McCarthy, L.P., a Delaware limited partnership, CoreSite Real Estate 427 S.
LaSalle, L.L.C., a Delaware limited liability company, CoreSite Real Estate 2972
Stender, L.P., a Delaware limited partnership, CoreSite Real Estate 12100
Sunrise Valley Drive L.L.C., a Delaware limited liability company, CoreSite Real
Estate 2115 NW 22nd Street, L.L.C., a Delaware limited liability company,
CoreSite One Wilshire, L.L.C., a Delaware limited liability company, CoreSite
Real Estate 55 S. Market Street, L.L.C., a Delaware limited liability company.

 

“Survey”:  An instrument survey of each parcel of Eligible Real Estate Asset
prepared by a registered land surveyor which shall show the location of all
buildings, structures, easements and utility lines on such property, shall show
that all buildings and structures are within the lot lines of the Eligible Real
Estate Asset and shall not show any encroachments by others (or to the extent
any encroachments are shown, such encroachments shall be Permitted Liens or
otherwise acceptable to the Agent in its reasonable discretion), and shall show
rights of way, adjoining sites, establish building lines and street lines, the
distance to and names of the nearest intersecting streets.

 

“Taxes”:  Any present or future taxes, levies, imposts, duties, charges, fees,
or similar deductions or withholdings that are imposed by any Governmental
Authority.

 

“The Carlyle Group”:  Collectively, Carlyle Realty Partners III, L.P., Carlyle
Realty Partners IV, L.P. and Carlyle Realty Partners V, L.P., and each of their
respective Affiliates (other than their respective portfolio companies).

 

“Titled Agents”:  The Arrangers and the Syndication Agent.

 

26

--------------------------------------------------------------------------------


 

“Title Insurance Company”:  Any nationally-recognized title insurance company or
companies selected by Borrower or any other title insurance company or companies
selected by Borrower and reasonably approved by the Agent.

 

“Title Policy”:  An ALTA standard form owner’s title insurance policy (or, if
such form is not available, an equivalent form of owner’s title insurance
policy), or a title report as of a recent date, in each case, issued by a
Title Insurance Company showing that the applicable Loan Party holds marketable
fee simple title or a valid and subsisting leasehold interest to such parcel,
subject only to Permitted Liens and any other encumbrances acceptable to the
Agent in its reasonable discretion.

 

“Total Commitment”:  The sum of the Commitments of the Lenders, as in effect
from time to time as set forth on Schedule 1.1.  The Total Commitment may
increase in accordance with § 2.11.

 

“Transferred Interest”:  See § 18.9.

 

“Type”:  As to any Advance, its nature as a Base Rate Advance or a LIBOR Rate
Advance.

 

“Unconsolidated Affiliate”:  In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, or (b) which is not a
Subsidiary of such first Person.

 

“Unconsolidated Subsidiary”:  In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

 

“Unencumbered Asset Pool”:  All of the Eligible Real Estate Assets.

 

“Unencumbered Asset Pool Availability”:  The Unencumbered Asset Pool
Availability shall be the amount which is the least of (a) the maximum principal
amount which would not cause the Unsecured Debt to be greater than the
Unencumbered Asset Pool Value, and (b) the aggregate of (i) the maximum
principal amount which would not cause the Consolidated Unsecured Debt Yield to
be less than fourteen percent (14%), plus (ii) the Leased Asset NOI Amount;
provided further that the Unencumbered Asset Pool Availability resulting from
Eligible Real Estate Assets which are ground leases and/or Leased Assets shall
not at any time exceed thirty percent (30%) of the Unencumbered Asset Pool
Availability.

 

“Unencumbered Asset Pool Value”:  The aggregate of (a) .60 multiplied by the
Capitalized Value of the Unencumbered Asset Pool (excluding the Leased Assets),
plus (b) the Leased Asset NOI Amount.

 

“Unhedged Variable Rate Debt”:  Any Indebtedness with respect to which the
interest is not fixed (or hedged to a fixed rate) or capped for the entire term
of such Indebtedness to maturity.

 

“Unrestricted Cash and Cash Equivalents”:  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person.

 

“Unsecured Debt”:  Indebtedness of REIT, Borrower, the Subsidiary Guarantors or
any of their respective Subsidiaries outstanding at any time which is not
Secured Debt, including, without limitation, the Revolver Loans and the Senior
Notes.

 

“Wholly Owned Subsidiary”:  As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

 

27

--------------------------------------------------------------------------------


 

“Wilshire Property”:  The premises leased by CoreSite One Wilshire, L.L.C.
(f/k/a CRG West One Wilshire, L.L.C.) in the building located at 624 S. Grand
Avenue, Los Angeles, California pursuant to that certain lease dated August 1,
2007 entered into between CRG West One Wilshire, L.L.C. as tenant and Hines Reit
One Wilshire LP as landlord and its permitted successors and assigns.

 

“Write-Down and Conversion Powers”:  With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

§ 1.2                     Rules of Interpretation.

 

(a)                                 A reference to any document or agreement
shall include such document or agreement as amended, modified or supplemented
from time to time in accordance with its terms and the terms of this Agreement.

 

(b)                                 The singular includes the plural and the
plural includes the singular.

 

(c)                                  A reference to any law includes any
amendment or modification of such law.

 

(d)                                 A reference to any Person includes its
permitted successors and permitted assigns.

 

(e)                                  Accounting terms not otherwise defined
herein have the meanings assigned to them by GAAP applied on a consistent basis
by the accounting entity to which they refer.

 

(f)                                   The words “include”, “includes” and
“including” are not limiting.

 

(g)                                  The words “approval” and “approved”, as the
context requires, means an approval in writing given to the party seeking
approval after full and fair disclosure to the party giving approval of all
material facts necessary in order to determine whether approval should be
granted.

 

(h)                                 All terms not specifically defined herein or
by GAAP, which terms are defined in the Uniform Commercial Code as in effect in
the State of New York, have the meanings assigned to them therein.

 

(i)                                     Reference to a particular “§”, refers to
that § of this Agreement unless otherwise indicated.

 

(j)                                    The words “herein”, “hereof”, “hereunder”
and words of like import shall refer to this Agreement as a whole and not to any
particular Section or subdivision of this Agreement.

 

(k)                                 In the event of any change in generally
accepted accounting principles after the date hereof or any other change in
accounting procedures pursuant to § 7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of Borrower or the Agent, Borrower, the Agent
and the Lenders shall negotiate promptly, diligently and in good faith in order
to amend the provisions of the Loan Documents such that such financial covenant,
ratio or other requirement shall continue to provide substantially the same
financial tests or restrictions of Borrower as in effect prior to such
accounting change, as determined by the Required Lenders in their good faith
judgment.  Until such time as such amendment shall have been executed and
delivered by Borrower, the Agent and the Required Lenders, such financial
covenants, ratio and other requirements, and all financial statements and other
documents required to be delivered under the Loan Documents, shall be calculated
and reported as if such change had not occurred.

 

28

--------------------------------------------------------------------------------


 

SECTION 2

 

MAKING OF THE LOAN

 

§ 2.1                     The Loan.  (a) Subject to the terms and conditions set
forth in this Agreement, on the Closing Date each Lender severally and not
jointly agrees to make a single Advance to Borrower in an amount equal to its
Commitment Percentage of the Loan.

 

(b)                                 [Intentionally Omitted].

 

§ 2.2                     [Intentionally Omitted].

 

§ 2.3                     [Intentionally Omitted].

 

§ 2.4                     [Intentionally Omitted].

 

§ 2.5                     [Intentionally Omitted].

 

§ 2.6                     Interest.

 

(a)                                 Each Base Rate Advance shall bear interest
for the period commencing with the Drawdown Date thereof and ending on the date
on which such Base Rate Advance is repaid or converted to a LIBOR Rate Advance
at the rate per annum equal to the sum of the Base Rate plus the Applicable
Margin for Base Rate Advances.

 

(b)                                 Each LIBOR Rate Advance shall bear interest
for the period commencing with the Drawdown Date thereof and ending on the last
day of each Interest Period with respect thereto at the rate per annum equal to
the sum of LIBOR determined for such Interest Period plus the Applicable Margin
for LIBOR Rate Advances.

 

(c)                                  Borrower promises to pay interest on each
Advance in arrears on each applicable Interest Payment Date with respect
thereto.

 

(d)                                 Base Rate Advances and LIBOR Rate Advances
may be converted to Advances of the other Type as provided in § 4.1.

 

(e)                                  [Intentionally Omitted].

 

(f)                                   If, as a result of any restatement of or
other adjustment to the financial statements of Borrower (excluding any
restatements or adjustments resulting from a change in GAAP or other accounting
methodology, legislation or standards) or other miscalculation verified by both
Borrower and the Lenders, acting reasonably and in good faith, Borrower or the
Lenders determine that (i) the Consolidated Total Indebtedness to Gross Asset
Value as calculated as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Total Indebtedness to Gross Asset Value would
have resulted in higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to the Agent for the account of the applicable
Lenders, promptly on demand by the Agent (or, after the occurrence of an actual
or deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Agent or any Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  Borrower’s obligations under
this paragraph shall survive until the termination of the aggregate Commitments
and the repayment of all other Obligations hereunder.

 

29

--------------------------------------------------------------------------------


 

§ 2.7                     Requests for Advance.  Borrower shall give to the
Agent written notice executed by an Authorized Officer in the form of Exhibit C
hereto (or telephonic notice confirmed in writing in the form of Exhibit C
hereto) of each Advance requested hereunder (a “Loan Request”) by
1:00 p.m. (Eastern time) one (1) Business Day prior to the proposed Drawdown
Date with respect to Base Rate Advances and with respect to LIBOR Rate Advances
(a) in the case of the Advances to be made on the Closing Date, two (2) Business
Days prior to the Closing Date and (b) in the case of any other LIBOR Rate
Advances, three (3) Business Days prior to the proposed Drawdown Date, unless
the timing of such notice is waived or reduced by the Agent in its sole
discretion.  Each such notice shall specify with respect to the requested
Advance the proposed principal amount of such Advance, the Type of Advance, the
initial Interest Period (if applicable) for such Advance and the Drawdown Date. 
Promptly upon receipt of any such notice, the Agent shall notify each of the
Lenders thereof.  Each Loan Request shall be irrevocable and binding on Borrower
and shall obligate Borrower to accept the Advance requested from the Lenders on
the proposed Drawdown Date.  Nothing herein shall prevent Borrower from seeking
recourse against any Lender that fails to advance its proportionate share of a
requested Advance as required by this Agreement.  Each Loan Request shall be,
subject to § 2.1(b), (a) for Base Rate Advances in a minimum aggregate amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof; or (b) for
LIBOR Rate Advances in a minimum aggregate amount of $1,000,000 or an integral
multiple of $250,000 in excess thereof; provided, however, that there shall be
no more than ten (10) LIBOR Rate Advances outstanding at any one time.

 

§ 2.8                     Funds for Advances.

 

(a)                                 Not later than 3:00 p.m. (Eastern time) on
the proposed Drawdown Date of any Advance, each of the Lenders will make
available to the Agent, at the Agent’s Head Office, in immediately available
funds, the amount of such Lender’s Commitment Percentage of the amount of the
requested Advance which may be disbursed pursuant to § 2.1.  Upon receipt from
each such Lender of such amount, and upon receipt of the documents required by
§ 10 and § 11 and the satisfaction of the other conditions set forth therein, to
the extent applicable, the Agent will make available to Borrower the aggregate
amount of such Advance made available to the Agent by the Lenders by crediting
such amount to the account of Borrower maintained at the Agent’s Head Office. 
The failure or refusal of any Lender to make available to the Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Advance shall not relieve any other Lender from its
several obligation hereunder to make available to the Agent the amount of such
other Lender’s Commitment Percentage of any requested Advance, including any
additional Advance that may be requested subject to the terms and conditions
hereof to provide funds to replace those not advanced by the Lender so failing
or refusing.  In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position as against
the Lender or Lenders so failing or refusing to make available to Borrower the
amount of its or their Commitment Percentage for such Advances as provided in
§ 12.5.

 

(b)                                 Unless the Agent shall have been notified by
any Lender prior to the applicable Drawdown Date that such Lender will not make
available to the Agent such Lender’s Commitment Percentage of a proposed
Advance, the Agent may in its discretion assume that such Lender has made such
Advance available to the Agent in accordance with the provisions of this
Agreement and the Agent may, if it chooses, in reliance upon such assumption
make such portion of the applicable Advance available to Borrower, and such
Lender shall be liable to the Agent for the amount of such portion of the
applicable Advance.  If such Lender does not pay such corresponding amount upon
the Agent’s demand therefor, the Agent will promptly notify Borrower, and
Borrower shall promptly pay such corresponding amount to the Agent.  The Agent
shall also be entitled to recover from the Lender or Borrower (without
duplication), as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Agent to Borrower to the date such corresponding amount is recovered by
the Agent at a per annum rate equal to (i) from Borrower at the applicable rate
for such Advance or (ii) from a Lender at the Federal Funds Effective Rate.

 

30

--------------------------------------------------------------------------------


 

§ 2.9                     Use of Proceeds.  Borrower will use the proceeds of
the Loan solely for working capital and other general corporate purposes,
including real estate acquisitions, development, redevelopment, capital
expenditures and repayment of Indebtedness.

 

§ 2.10              Reallocation of Lender Commitment Percentages; No Novation. 
On the Closing Date, the Advances made under the Existing Loan Agreement shall
be deemed to have been made under this Agreement, without the execution by the
Borrower or the Lenders of any other documentation, and all such Advances
currently outstanding shall be deemed to have been simultaneously reallocated
among the Lenders as follows:

 

(a)                                 On the Closing Date, each Lender that will
have a greater Commitment Percentage of the Facility upon the Closing Date than
its Existing Commitment Percentage immediately prior to the Closing Date (each,
a “Facility Purchasing Lender”), without executing an Assignment and Acceptance
Agreement, shall be deemed to have purchased assignments pro rata from each
Lender that will have a smaller Commitment Percentage of the Facility upon the
Closing Date than its Existing Commitment Percentage immediately prior to the
Closing Date (each, a “Facility Selling Lender”) in all such Facility Selling
Lender’s rights and obligations under this Agreement and the other Loan
Documents as a Lender (collectively, the “Facility Assigned Rights and
Obligations”) so that, after giving effect to such assignments, each Lender
shall have its respective Commitment Percentage as set forth in Schedule 1.1
hereto and a corresponding Commitment Percentage of all Advances then
outstanding under the Facility.  Each such purchase hereunder shall be at par
for a purchase price equal to the principal amount of the loans and without
recourse, representation or warranty, except that each Facility Selling Lender
shall be deemed to represent and warrant to each Facility Purchasing Lender that
the Facility Assigned Rights and Obligations of such Facility Selling Lender are
not subject to any Liens created by that Facility Selling Lender.  For the
avoidance of doubt, in no event shall the aggregate amount of each Lender’s
Advances outstanding at any time exceed its Commitment Percentage as set forth
in Schedule 1.1 hereto

 

(b)                                 Each Lender hereunder hereby waives any
loss, cost or expense incurred by it as a result of the reallocations set forth
in § 2.10(a) above in respect of LIBOR Rate Advances to the extent such
reallocations take place on a day other than the last day of the Interest Period
for such LIBOR Rate Advances.

 

(c)                                  The Agent shall calculate the net amount to
be paid or received by each Lender in connection with the assignments effected
hereunder on the Closing Date.  Each Lender required to make a payment pursuant
to this § 2.10 shall make the net amount of its required payment available to
the Agent, in same day funds, at the office of the Agent not later than 12:00
P.M. (Eastern time) on the Closing Date.  The Agent shall distribute on the
Closing Date the proceeds of such amounts to the Lenders entitled to receive
payments pursuant to this § 2.10, pro rata in proportion to the amount each such
Lender is entitled to receive at the primary address set forth on its signature
page hereto or at such other address as such Lender may request in writing to
the Agent.

 

(d)                                 Nothing in this Agreement shall be construed
as a discharge, extinguishment or novation of the Obligations of the Loan
Parties outstanding under the Existing Loan Agreement or any instruments
securing the same, which Obligations shall remain outstanding under this
Agreement after the date hereof as “Advances” except as expressly modified
hereby or by instruments executed concurrently with this Agreement.

 

§ 2.11              Increase in Total Commitment.

 

(a)                                 Provided that no Default or Event of Default
has occurred and is continuing, subject to the terms and conditions set forth in
this § 2.11, Borrower shall have the option at any time and from time to time
before the date that is thirty (30) days prior to the Maturity Date to request
an increase in the Total Commitment to not more than ONE HUNDRED MILLION DOLLARS
($100,000,000) more than the Total Commitment as of the Closing Date by giving
written notice to the Agent (an “Increase Notice”; and the

 

31

--------------------------------------------------------------------------------


 

amount of such requested increase is the “Commitment Increase”), provided that
any such individual increase must be in a minimum amount of $25,000,000 and
incremental amounts of $5,000,000 in excess thereof.  Upon receipt of any
Increase Notice, the Agent shall consult with Arrangers and shall notify
Borrower of the amount of upfront fees to be paid to any Lenders who provide an
additional Commitment in connection with such increase in the Total Commitment
(which shall be in addition to the fees to be paid to the Agent or Arrangers
pursuant to the Agreement Regarding Fees).  If Borrower agrees to pay the
upfront fees so determined, then the Agent, Arrangers or Borrower may, but shall
not be obligated to, invite one or more banks or lending institutions (which
banks or lending institutions shall be reasonably acceptable to the Agent,
Arrangers and Borrower) to become Lenders and provide additional Commitments
and/or one or more existing Lenders to increase their Commitments in an
aggregate amount consistent with the Increase Notice.  The Agent shall provide
all Lenders with a notice setting forth the amount, if any, of the additional
Commitment to be provided by each Lender and the revised Commitment Percentages
which shall be applicable after the effective date of the Commitment Increase
specified therein (the “Commitment Increase Date”).  In no event shall any
Lender be obligated to provide an additional Commitment.  Any Commitment
Increase and the additional Advance in respect of such Commitment Increase
(which Advance shall be in such principal amount as shall cause the outstanding
Advances of each Lender to be held consistent with its Commitment Percentage
after giving effect to the Commitment Increase) to be made by each Lender
increasing its Commitment or issuing a new Commitment shall be evidenced by a
supplement to this Agreement executed by the Agent, Borrower and any Lender
increasing its Commitment or issuing a new Commitment, which supplement may
include such amendments to this Agreement as the Agent deems reasonably
necessary or appropriate to implement the transactions contemplated by this
§ 2.11.

 

(b)                                 On the Commitment Increase Date, the
Advances then outstanding and such additional Advance shall be combined so that
all Lenders (including any Lender issuing a new Commitment) hold pro rata
amounts of the Loan (including such additional Advance) of each Type and
Interest Period in their respective Commitment Percentages as determined after
giving effect to such additional Advance.

 

(c)                                  Upon the effective date of each increase in
the Total Commitment pursuant to this § 2.11 the Agent may unilaterally revise
Schedule 1.1 and Borrower shall, if requested by such Lender, execute and
deliver to the Agent new Notes for each Lender whose Commitment has changed (or
any Lender issuing a new Commitment that has requested a Note) so that the
principal amount of such Lender’s Note shall equal its Commitment.  The Agent
shall deliver such replacement Notes to the respective Lenders in exchange for
the Notes replaced thereby which shall be surrendered by such Lenders.  Such new
Notes shall provide that they are replacements for the surrendered Notes and
that they do not constitute a novation, shall be dated as of the Commitment
Increase Date and shall otherwise be in substantially the form of the replaced
Notes.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, the obligation of the Agent and the Lenders to increase the
Total Commitment pursuant to this § 2.11 shall be conditioned upon satisfaction
or waiver of the following conditions precedent which must be satisfied or
waived prior to the effectiveness of any increase of the Total Commitment:

 

(i)                                     Payment of Activation Fee.  Borrower
shall pay (A) to the Agent those fees described in and contemplated by the
Agreement Regarding Fees with respect to the applicable Commitment Increase, and
(B) to the Arrangers such upfront fees as the Lenders who are providing an
additional Commitment may require to increase the aggregate Total Commitment,
which fees shall, when paid, be fully earned and non-refundable under any
circumstances.  The Arrangers shall pay to the Lenders acquiring the increased
Commitment certain fees pursuant to their separate agreement; and

 

(ii)                                  No Default.  On the date any Increase
Notice is given and on the date such increase becomes effective, both
immediately before and after the Total Commitment is increased, there shall
exist no Default or Event of Default; and

 

32

--------------------------------------------------------------------------------


 

(iii)                               Representations True.  The representations
and warranties made by Loan Parties in the Loan Documents or otherwise made by
or on behalf of Loan Parties in connection therewith or after the date thereof
shall have been true and correct in all material respects when made and shall
also be true and correct in all material respects on the date of such Increase
Notice and on the date the Total Commitment is increased, both immediately
before and after the Total Commitment is increased; and

 

(iv)                              Additional Documents and Expenses.  Loan
Parties shall execute and deliver to the Agent and the Lenders such additional
documents, instruments, certifications and opinions as the Agent may reasonably
require, including, without limitation, a Compliance Certificate, demonstrating
compliance with all covenants set forth in the Loan Documents after giving
effect to the increase, and Borrower shall pay the cost of any updated UCC
searches and any and all intangible taxes or other taxes, assessments or charges
or any similar fees, taxes or expenses which are demanded in connection with
such increase.

 

SECTION 3

 

REPAYMENT OF THE ADVANCES

 

§ 3.1                     Stated Maturity.  Borrower promises to pay on the
Maturity Date the full amount of the Loan outstanding on such date and all of
the Advances outstanding on such date shall become absolutely due and payable on
the Maturity Date, together with any and all accrued and unpaid interest
thereon.

 

§ 3.2                     Mandatory Prepayments.  If at any time the outstanding
principal balance of the Revolver Loans, the Loan, the Letter of Credit
Liabilities and all other Unsecured Debt exceeds the Unencumbered Asset Pool
Availability (including, without limitation, as a result of the termination of
any ground lease or any lease of a Leased Asset related to an Eligible Real
Estate Asset), then Borrower shall, within ten (10) Business Days after the
receipt of notice from the Agent of such occurrence, pay the amount of such
excess as a payment of principal to the holder or holders of any Unsecured Debt,
together with any additional amounts required to be paid to such holder or
holders in connection with such principal payments of Indebtedness.

 

§ 3.3                     Optional Prepayments.

 

(a)                                 Borrower shall have the right, at its
election, to prepay the outstanding amount of the Loan, as a whole or in part,
at any time without penalty or premium; provided, that if any prepayment of the
outstanding amount of any LIBOR Rate Advances pursuant to this § 3.3 is made on
a date that is not the last day of the Interest Period relating thereto, such
prepayment shall be accompanied by the payment of any amounts due pursuant to
§ 4.8.

 

(b)                                 Borrower shall give the Agent, no later than
10:00 a.m. (Eastern time) at least three (3) days prior written notice of any
prepayment pursuant to this § 3.3, in each case specifying the proposed date of
prepayment of the Loan or portion thereof and the principal amount to be prepaid
(provided that (i) any such notice may be revoked or modified upon one (1) day’s
prior notice to the Agent) and (ii) any such notice may be conditioned upon the
consummation of a transaction.

 

§ 3.4                     Partial Prepayments.  Each partial prepayment of the
Loan or portion thereof under § 3.3 shall be in a minimum principal amount of
$1,000,000 or an integral multiple of $100,000 in excess thereof, shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of payment.  Each partial payment under § 3.2 and § 3.3 shall be applied
first to the principal of Base Rate Advances, and then to the principal of LIBOR
Rate Advances.

 

33

--------------------------------------------------------------------------------


 

§ 3.5                     Effect of Prepayments.  Amounts of the Loan prepaid
under § 3.2 and § 3.3 prior to the Maturity Date may not be reborrowed.

 

SECTION 4

 

CERTAIN GENERAL PROVISIONS

 

§ 4.1                     Conversion Options.

 

(a)                                 Borrower may by notice to the Agent in the
form of Exhibit G hereto elect from time to time to convert any of the
outstanding Advances to Advances of another Type and such Advances shall
thereafter bear interest as a Base Rate Advance or a LIBOR Rate Advance, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Advance to a Base Rate Advance, Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Advance unless Borrower pays Breakage Costs as required under this
Agreement; (ii) with respect to any such conversion of a Base Rate Advance to a
LIBOR Rate Advance, Borrower shall give the Agent at least three (3) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Advance, the principal amount of the Loan so converted shall
be in a minimum aggregate amount of $1,000,000 or an integral multiple of
$250,000 in excess thereof and, after giving effect to the making of such
Advance, there shall be no more than ten (10) LIBOR Rate Advances outstanding at
any one time; and (iii) no Advance may be converted into a LIBOR Rate Advance
when any Default or Event of Default has occurred and is continuing.  All or any
part of the outstanding Advances of any Type may be converted as provided
herein, provided that no partial conversion shall result in a Base Rate Advance
in a principal amount of less than $1,000,000 or an integral multiple of
$100,000 in excess thereof or a LIBOR Rate Advance in a principal amount of less
than $1,000,000 or an integral multiple of $250,000 in excess thereof.  On the
date on which such conversion is being made, each Lender shall take such action
as is necessary to transfer its Commitment Percentage of such Advances to its
Domestic Lending Office or its LIBOR Lending Office, as the case may be.  Each
Conversion/Continuation Request relating to the conversion of a Base Rate
Advance to a LIBOR Rate Advance shall be irrevocable by Borrower.

 

(b)                                 Any LIBOR Rate Advance may be continued as
such Type upon the expiration of an Interest Period with respect thereto by
compliance by Borrower with the terms of § 4.1; provided that no LIBOR Rate
Advance may be continued as such when any Default or Event of Default has
occurred and is continuing, but shall be automatically converted to a Base Rate
Advance on the last day of the Interest Period relating thereto ending during
the continuance of any Default or Event of Default.

 

(c)                                  In the event that Borrower does not notify
the Agent of its election hereunder with respect to any LIBOR Rate Advance, such
Advance shall be automatically continued at the end of the applicable Interest
Period as a LIBOR Rate Advance for an Interest Period of one month unless such
Interest Period shall be greater than the time remaining until the Maturity
Date, in which case such Advance shall be automatically converted to Base Rate
Advances at the end of the applicable Interest Period.

 

§ 4.2                     Fees.  Borrower agrees to pay to RBC and the Arrangers
for their own account certain fees for services rendered or to be rendered in
connection with the Loan as provided pursuant to the Agreement Regarding Fees.

 

§ 4.3                     [Intentionally Omitted].

 

§ 4.4                     Funds for Payments.

 

(a)                                 All payments of principal, interest, closing
fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the

 

34

--------------------------------------------------------------------------------


 

Lenders and the Agent, as the case may be, at the Agent’s Head Office, not later
than 3:00 p.m. (Eastern time) on the day when due (or such later time as is
acceptable to the Agent in the event of a payment in full of all Advances and a
termination of Commitments hereunder), in each case in lawful money of the
United States in immediately available funds.  To the extent not already paid
pursuant to the preceding sentence, the Agent is hereby authorized to charge the
accounts of Borrower with RBC, on the dates when the amount thereof shall become
due and payable, with the amounts of the principal of and interest on the
Advances and all fees, charges, expenses and other amounts owing to the Agent
and/or the Lenders under the Loan Documents.  Subject to the foregoing, all
payments made to the Agent on behalf of the Lenders, and actually received by
the Agent, shall be deemed received by the Lenders on the date actually received
by the Agent.

 

(b)                                 All payments by Borrower hereunder and under
any of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any Taxes  now or hereafter imposed
or levied by the United States of America or any political subdivision thereof
or taxing or other authority therein or any jurisdiction from or through which a
payment is made by Borrower, excluding any income Taxes, franchise Taxes imposed
in lieu of income Taxes and any Taxes imposed by a jurisdiction as a result of
any connection between a Lender and such jurisdiction other than any connection
arising solely from executing, delivering, performing its obligations under, or
enforcing any Loan Document (“Non-Excluded Taxes”), unless Borrower is compelled
by law to make such deduction or withholding.  If any such obligation is imposed
upon Borrower with respect to any amount payable by Borrower hereunder or under
any of the other Loan Documents, Borrower will pay to the Agent, for the account
of the Lenders or (as the case may be) the Agent, on the date on which such
amount is due and payable hereunder or under such other Loan Document, such
additional amount in Dollars as shall be necessary to enable the Lenders or the
Agent to receive the same net amount which the Lenders or the Agent would have
received on such due date had no such obligation been imposed upon Borrower;
provided, however, that Borrower shall not be required to increase any such
amounts payable to any Lender with respect to any Non-Excluded Taxes (i) that
are attributable to such Lender’s or Agent’s failure to comply with the
requirements of § 4.4(c) or that are withholding Taxes imposed under FATCA;
(ii) that are branch profits taxes imposed by the United States or any similar
taxes imposed by any other jurisdiction under the laws of which a Lender is
organized or in which its applicable lending office is located; or (iii) in the
case of a Non-U.S. Lender, that are imposed on amounts payable to such Lender at
the time such Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or assignment)
to receive additional amounts from Borrower with respect to such Non-Excluded
Taxes pursuant to this §4.4(b).  Borrower will deliver promptly to the Agent
certificates or other valid vouchers for all Taxes or other charges deducted
from or paid with respect to payments made by Borrower hereunder or under any
other Loan Document. In the event a Lender receives a refund or credit of any
Non-Excluded Taxes paid by Borrower pursuant to this section, such Lender will
pay to Borrower the amount of such refund or credit (and any interest received
with respect thereto) promptly upon receipt thereof; provided that if at any
time thereafter such Lender is required to return such refund or credit,
Borrower shall promptly repay to such Lender the amount of such refund or
credit, net of any reasonable incremental additional costs.

 

(c)                                  Each Lender that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
federal income tax purposes (a “Non-U.S. Lender”), to the extent such Lender is
lawfully able to do so, shall provide Borrower on or prior to the Closing Date
(in the case of each Lender listed on the signature pages hereof on the Closing
Date) or on or prior to the date of the Assignment and Acceptance Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of Borrower, with
(x) two (2) original copies of Internal Revenue Service Form W-8BEN, W-8BEN-E,
W-8ECI and/or W-8IMY (or, in each case, any successor forms), properly completed
and duly executed by such Lender, and any other such duly executed form(s) or
statement(s) (including whether such Lender has complied with the FATCA) which
may, from time to time, be prescribed by law and, which, pursuant to applicable
provisions of (i) an income tax treaty between the United States and the country
of residence of such Lender, (ii) the Code, or (iii) any applicable rules or
regulations in effect under (i) or (ii) above, establish that such Lender is not
subject to

 

35

--------------------------------------------------------------------------------


 

deduction or withholding of United States federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Loan Documents, or (y) if such Lender is not a “bank” or other
Person described in Section 881(c)(3) of the Code, a Certificate Regarding
Non-Bank Status together with two (2) original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor form), properly completed and
duly executed by such Lender, and such other documentation required under the
Code and requested by Borrower to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under any of the Loan Documents. 
Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
(a “U.S. Lender”) and is not an exempt recipient within the meaning of Treasury
Regulations Section 1.6049-4(c) shall provide Borrower on or prior to the
Closing Date (or, if later, on or prior to the date on which such Lender becomes
a party to this Agreement) two (2) original copies of Internal Revenue Service
From W-9 (or any successor form), properly completed and duly executed by such
Lender, certifying that such U.S. Lender is entitled to an exemption from United
States backup withholding tax, or otherwise prove that it is entitled to such an
exemption.  Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section hereby agrees, from time to time after the initial
delivery by such Lender of such forms, certificates or other evidence, whenever
a lapse in time or change in circumstances renders such forms, certificates or
other evidence obsolete or inaccurate in any material respect, that such Lender
shall promptly provide Borrower two (2) new original copies of  Internal Revenue
Service Form W-9, W 8BEN, W 8ECI and/or W-8IMY (or, in each case, any successor
form), or a Certificate Regarding Non-Bank Status and two (2) original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor form), as the
case may be, properly completed and duly executed by such Lender, and such other
documentation required under the Code and requested by Borrower to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the Loan
Documents, or notify Borrower of its inability to deliver any such forms,
certificates or other evidence.  The Agent shall deliver to Borrower (in such
number of copies as shall be requested by Borrower) on or prior to the date on
which the Agent becomes the Agent under this Agreement and, to the extent it
remains legally entitled to do so, from time to time thereafter upon the
reasonable request of Borrower, a properly completed and duly executed Internal
Revenue Service Form W-9, W-8ECI and/or W-8IMY, which certifies that payments by
Borrower to the Agent are exempt from U.S. withholding Tax. The Agent hereby
assumes primary U.S. withholding, backup withholding and information reporting
obligations with respect to amounts paid or payable to it by Borrower under the
Loan Documents.

 

(d)                                 In the event it is reasonably necessary to
determine the fair market value of the Commitments, Loans and/or other
obligations under the Loan Documents for purposes of Treasury Regulation
Section 1.1273-2(f), the Agent shall assist Borrower as reasonably requested in
connection with making such determination (including by using commercially
reasonable efforts to obtain quotes and sales prices for the Commitments, Loans
and/or other obligations), and the Agent shall promptly make any such
determination by Borrower available to the Lenders in accordance with Treasury
Regulation Section 1.1273-2(f)(9).

 

(e)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Taxes imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
the Agent at the time or times prescribed by law and at such time or times
reasonably requested by Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or the Agent
as may be necessary for Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (e), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.  Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and the Agent in writing of its legal
inability to do so.

 

36

--------------------------------------------------------------------------------


 

(f)                                   The obligations of Borrower to the Lenders
under this Agreement shall be absolute, unconditional and irrevocable, and shall
be paid and performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including, without limitation, the following
circumstances:  (i) any lack of validity or enforceability of this Agreement or
any of the other Loan Documents; (ii)  the existence of any claim, set-off,
defense or any right which Borrower or any of its Subsidiaries or Affiliates may
have at any time against the Lenders (other than the defense of payment to the
Lenders in accordance with the terms of this Agreement) or any other Person;
(iii)  the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (iv) the occurrence
of any Default or Event of Default; and (v) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, provided that such
other circumstances or happenings shall not have been the result of gross
negligence or willful misconduct on the part of any Lender, as determined by a
court of competent jurisdiction.

 

§ 4.5                     Computations.  All computations of interest on the
Advances (other than Base Rate Advances at the prime rate, which shall be based
on a 365/366-day year as the case may be) and of other fees to the extent
applicable shall be based on a 360-day year and paid for the actual number
of days elapsed.  Except as otherwise provided in the definition of the term
“Interest Period” with respect to LIBOR Rate Advances, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
Outstanding Advances as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount absent manifest error.

 

§ 4.6                     Suspension of LIBOR Rate Advances.  In the event that,
prior to the commencement of any Interest Period relating to any LIBOR Rate
Advances, the Agent shall determine that adequate and reasonable methods do not
exist for ascertaining LIBOR for such Interest Period, or the Agent shall
reasonably determine (or shall receive notice from the Required Lenders that
they have determined) that LIBOR will not accurately and fairly reflect the cost
of the Lenders making or maintaining LIBOR Rate Advances for such Interest
Period, the Agent shall forthwith give notice of such determination (which shall
be conclusive and binding on Borrower and the Lenders absent manifest error) to
Borrower and the Lenders.  In such event (a) any Loan Request with respect to a
LIBOR Rate Advance shall be automatically withdrawn and shall be deemed a
request for a Base Rate Loan and (b) each LIBOR Rate Advance will automatically,
on the last day of the then current Interest Period applicable thereto, become a
Base Rate Advance, and the obligations of the Lenders to make LIBOR Rate
Advances shall be suspended until the Agent determines that the circumstances
giving rise to such suspension no longer exist, whereupon the Agent shall so
notify Borrower and the Lenders.

 

§ 4.7                     Illegality.  Notwithstanding any other provisions
herein, if after the date hereof any law, regulation, treaty or directive shall
be enacted or the interpretation or application thereof shall make it unlawful,
or any central bank or other governmental authority having jurisdiction over a
Lender or its LIBOR Lending Office shall assert that it is unlawful, for any
Lender to make or maintain LIBOR Rate Advances, such Lender shall forthwith give
notice of such circumstances to the Agent and Borrower and thereupon (a) the
commitment of the Lenders to make LIBOR Rate Advances shall forthwith be
suspended and (b) the LIBOR Rate Advances then outstanding shall be converted
automatically to Base Rate Advances on the last day of each Interest Period
applicable to such LIBOR Rate Advances or within such earlier period as may be
required by law.  Notwithstanding the foregoing, before giving such notice, the
applicable Lender shall designate a different lending office if such designation
will void the need for giving such notice and will not, in the reasonable
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrower hereunder.

 

§ 4.8                     Additional Interest.  If any LIBOR Rate Advance or any
portion thereof is repaid or is converted to a Base Rate Advance for any reason
on a date which is prior to the last day of the Interest Period applicable to
such LIBOR Rate Advance, or if repayment of the Advances has been accelerated as
provided in § 12.1, Borrower will pay to the Agent upon demand for the account
of the applicable Lenders in accordance with their respective Commitment
Percentages, in addition to any amounts of interest otherwise

 

37

--------------------------------------------------------------------------------


 

payable hereunder, the Breakage Costs.  Borrower understands, agrees and
acknowledges the following:  (i) no Lender has any obligation to purchase, sell
and/or match funds in connection with the use of LIBOR as a basis for
calculating the rate of interest on a LIBOR Rate Advance; (ii) LIBOR is used
merely as a reference in determining such rate; and (iii) Borrower has accepted
LIBOR as a reasonable and fair basis for calculating such rate and any Breakage
Costs.  Borrower further agrees to pay the Breakage Costs, if any, whether or
not a Lender elects to purchase, sell and/or match funds.

 

§ 4.9                     Additional Costs, Etc.  Notwithstanding anything
herein to the contrary, if after the date hereof any applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body charged with the administration or the interpretation
thereof and directives and instructions at any time or from time to time
hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:

 

(a)                                 subject any Lender or the Agent to any tax,
levy, impost, duty, charge, fee, deduction or withholding of any nature with
respect to this Agreement, the other Loan Documents, such Lender’s Commitment,
or the Advances (other than taxes based upon or measured by the gross receipts,
income or profits of such Lender or the Agent or its franchise tax), or

 

(b)                                 materially change the basis of taxation
(except for changes in taxes on gross receipts, income or profits or its
franchise tax) of payments to any Lender of the principal of or the interest on
the Loan or any other amounts payable to any Lender under this Agreement or the
other Loan Documents, or

 

(c)                                  impose or increase or render applicable any
special deposit, reserve, assessment, liquidity, capital adequacy or other
similar requirements (whether or not having the force of law and which are not
already reflected in any amounts payable by Borrower hereunder) against assets
held by, or deposits in or for the account of, or loans by, or commitments of an
office of any Lender, or

 

(d)                                 impose on any Lender or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loan, such Lender’s Commitment, or any class of loans or
commitments of which any of the Advances or such Lender’s Commitment forms a
part; and the result of any of the foregoing is:

 

(i)                                     to increase the cost to any Lender of
making, funding, issuing, renewing, extending or maintaining the Loan or any
portion thereof or such Lender’s Commitment, or

 

(ii)                                  to reduce the amount of principal,
interest or other amount payable to any Lender or the Agent hereunder on account
of such Lender’s Commitment or the Loan, or

 

(iii)                               to require any Lender or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Lender or the
Agent from Borrower hereunder,

 

then, and in each such case, Borrower will (and as to clauses (a) and (b) above,
subject to the provisions of § 4.4), within thirty (30) days of demand made by
such Lender or (as the case may be) the Agent at any time and from time to time
and as often as the occasion therefor may arise, pay to such Lender or the Agent
such additional amounts as such Lender or the Agent shall determine in good
faith to be sufficient to compensate such Lender or the Agent for such
additional cost, reduction, payment or foregone interest or other sum.  For the
avoidance of doubt, the provisions of this § 4.9 shall not apply with respect to
Taxes, which shall be governed by § 4.4(b) and § 4.4(c).  Without limiting the
generality of the foregoing provisions of this § 4.9, any change applicable to
the banking industry as a whole and lenders generally, and not solely to the
Agent or

 

38

--------------------------------------------------------------------------------


 

a Lender, based on:  (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to have occurred “after the date hereof” or
“after the date of this Agreement” for purposes of this § 4.9.

 

§ 4.10              Capital Adequacy.  If after the date hereof any Lender
determines that (a) the adoption of or change in any law, rule or regulation
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any governmental authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any directive of any such entity regarding
capital adequacy, has the effect of reducing the return on such Lender’s or such
holding company’s capital as a consequence of such Lender’s commitment to make
Advances to a level below that which such Lender or holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by such Lender to be material, then such Lender may notify
Borrower thereof.  Borrower agrees to pay to such Lender the amount of such
reduction in the return on capital as and when such reduction is determined,
upon presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof.  In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender.  Without limiting the generality of the foregoing provisions of this
§ 4.10, any change applicable to the banking industry as a whole and lenders
generally, and not solely to the Agent or a Lender, based on:  (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have occurred ‘after the date hereof’ or ‘after the date of this Agreement’ for
purposes of this § 4.10.

 

§ 4.11              Breakage Costs.  Borrower shall pay all Breakage Costs
required to be paid by it pursuant to this Agreement and incurred from time to
time by any Lender within fifteen (15) days from receipt of written notice from
the Agent.

 

§ 4.12              Default Interest; Late Charge.  Following the occurrence and
during the continuance of any Event of Default, and regardless of whether or not
the Agent or the Lenders shall have accelerated the maturity of the Loan, the
Loan shall bear interest payable on demand at a rate per annum equal to three
percent (3.0%) above the interest rate that would otherwise be in effect
hereunder (the “Default Rate”), until such amount shall be paid in full (after
as well as before judgment), or if any of such amounts shall exceed the maximum
rate permitted by law, then at the maximum rate permitted by law.  In addition,
Borrower shall pay a late charge equal to three percent (3.0%) of any amount of
interest and/or principal payable on the Loan or any other amounts payable
hereunder or under the other Loan Documents, which is not paid by Borrower
within ten (10) days of the date when due.

 

§ 4.13              Certificate.  A certificate setting forth any amounts
payable pursuant to § 4.8, § 4.9, § 4.10, § 4.11 or § 4.12 and a reasonably
detailed explanation of such amounts which are due, submitted by any Lender or
the Agent to Borrower, shall be presumptively correct in the absence of manifest
error.

 

§ 4.14              Limitation on Interest.  Notwithstanding anything in this
Agreement or the other Loan Documents to the contrary, all agreements between or
among Borrower, the Lenders and the Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in

 

39

--------------------------------------------------------------------------------


 

excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to Borrower.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law.  This section shall control all
agreements between or among Borrower, the Lenders and the Agent.

 

§ 4.15              Certain Provisions Relating to Increased Costs and
Defaulting Lenders.  If a Lender gives notice of the existence of the
circumstances set forth in § 4.7 or any Lender requests compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of § 4.4(b) (as a result of the imposition of withholding taxes on amounts paid
to such Lender under this Agreement), § 4.9 or § 4.10, then, such Lender, as
applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan to eliminate,
mitigate or reduce amounts that would otherwise be payable by Borrower under the
foregoing provisions, provided that such action would not be otherwise
materially prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; Borrower
agreeing to pay all reasonably incurred costs and expenses incurred by such
Lender in connection with any such action.  Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender (a) has given notice of the existence of
the circumstances set forth in § 4.7 or has requested payment or compensation
for any losses or costs to be reimbursed pursuant to any one or more of the
provisions of § 4.4(b) (as a result of the imposition of withholding taxes on
amounts paid to such Lender under this Agreement), § 4.9 or § 4.10 and following
the request of Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”) or (b) is a Defaulting
Lender, then, within thirty (30) days after such notice or request for payment
or compensation or such Lender became a Defaulting Lender, as applicable,
Borrower shall have the right as to such Affected Lender or Defaulting Lender,
as applicable, to be exercised by delivery of written notice delivered to the
Agent and the Affected Lender or Defaulting Lender, as applicable, to elect to
cause the Affected Lender or Defaulting Lender, as applicable, to transfer its
Commitment.  The Agent shall promptly notify the remaining Lenders that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Commitment, pro rata based upon their relevant Commitment Percentages, of
the Affected Lender or Defaulting Lender, as applicable (or if any of such
Lenders does not elect to purchase its pro rata share, then to such remaining
Lenders in such proportion as approved by the Agent).  In the event that the
Lenders do not elect to acquire all of the Affected Lender’s or Defaulting
Lender’s Commitment, then the Agent shall endeavor to obtain a new Lender to
acquire such remaining Commitment.  Upon any such purchase of the Commitment of
the Affected Lender or Defaulting Lender, as applicable, the Affected Lender’s
or Defaulting Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Defaulting Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest.  The
purchase price for the Affected Lender’s or Defaulting Lender’s Commitment shall
equal any and all amounts outstanding and owed by Borrower to the Affected
Lender or Defaulting Lender, as applicable, including principal, prepayment
premium or fee, and all accrued and unpaid interest or fees.

 

40

--------------------------------------------------------------------------------


 

SECTION 5

 

UNENCUMBERED ASSET POOL

 

§ 5.1                     Addition of Eligible Real Estate Assets.

 

(a)                                 As of the Closing Date, the Unencumbered
Assets shall consist of the Existing Unencumbered Assets and Agent and Lenders
acknowledge that the Eligible Real Estate Qualification Documents have been
delivered for such Eligible Real Estate Assets.  After the Closing Date,
Borrower shall have the right, subject to the satisfaction by Borrower of the
conditions set forth in this § 5.1, to add Potential Unencumbered Assets to the
Unencumbered Asset Pool.  Borrower from time to time after the Closing Date may
also request that certain Real Estate of one or more Subsidiary Guarantors
(collectively, the “Subsidiary Guarantor Unencumbered Assets”) be included as an
Eligible Real Estate Asset for the purpose of increasing the Unencumbered Asset
Pool Availability.  If Borrower shall request that any Potential Unencumbered
Assets or Subsidiary Guarantor Unencumbered Asset be added to the “Revolver
Unencumbered Asset Pool” or any other borrowing base or asset pool under any
other Unsecured Debt, it shall be required to add such Potential Unencumbered
Asset or Subsidiary Guarantor Unencumbered Asset, as applicable, to the
Unencumbered Asset Pool hereunder.  In the event Borrower desires to add
additional Potential Unencumbered Assets or Subsidiary Guarantor Unencumbered
Assets as aforesaid, Borrower shall provide written notice to the Agent of such
request (which the Agent shall promptly furnish to the Lenders), together with
all documentation and other information reasonably required to permit the Agent
to determine whether such Real Estate is Eligible Real Estate.  Notwithstanding
the foregoing, no Subsidiary Guarantor Unencumbered Asset or Potential
Unencumbered Asset shall be included in the Unencumbered Asset Pool unless and
until the following conditions precedent shall have been satisfied:

 

(i)                                     such Subsidiary Guarantor Unencumbered
Asset or Potential Unencumbered Asset shall be Eligible Real Estate;

 

(ii)                                  the owner of any Subsidiary Guarantor
Unencumbered Asset (and any indirect owner of such Subsidiary Guarantor) shall
have executed a Joinder Agreement and satisfied the conditions of § 5.3;

 

(iii)                               Borrower or the owner of the Subsidiary
Guarantor Unencumbered Asset or Potential Unencumbered Asset, as applicable,
shall have executed and delivered to the Agent all Eligible Real Estate
Qualification Documents and a Compliance Certificate prepared using the
financial statements of Borrower most recently provided or required to be
provided to the Agent under § 6.4 or § 7.4; and

 

(iv)                              after giving effect to the inclusion of such
Subsidiary Guarantor Unencumbered Asset or Potential Unencumbered Asset, each of
the representations and warranties made by or on behalf of Loan Parties or any
of their respective Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which it was made and shall also be true as of the time of the
replacement or addition of Eligible Real Estate Assets, with the same effect as
if made at and as of that time (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing, and the Agent
shall have received a certificate of Borrower to such effect.

 

Notwithstanding the foregoing, in the event such Subsidiary Guarantor
Unencumbered Asset or Potential Unencumbered Asset does not qualify as Eligible
Real Estate, so long as the conditions set forth in clauses (ii), (iii) and
(iv) of this § 5.1 have been satisfied, such Subsidiary Guarantor Unencumbered
Asset or Potential Unencumbered Asset shall be included in the Unencumbered
Asset Pool and shall be deemed

 

41

--------------------------------------------------------------------------------


 

Eligible Real Estate so long as the Agent shall have received the prior written
consent of each of the Lenders to the inclusion of such Real Estate as an
Eligible Real Estate Asset.

 

(b)                                 [Reserved].

 

§ 5.2                     Release of Eligible Real Estate Assets.  Provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this § 5.2), and if the conditions set forth in this § 5.2 are not met, upon
reasonable approval by the Required Lenders, the Agent shall release an Eligible
Real Estate Asset from the Unencumbered Asset Pool upon the request of Borrower
subject to and upon the following terms and conditions:

 

(a)                                 Borrower shall deliver to the Agent written
notice of its desire to obtain such release no later than ten (10) days prior to
the date on which such release is to be effected;

 

(b)                                 Borrower shall submit to the Agent with such
request a Compliance Certificate prepared using the financial statements of
Borrower most recently provided or required to be provided to the Agent under
§ 6.4 or § 7.4 adjusted in the best good faith estimate of Borrower to give
effect to the proposed release and demonstrating that no Default or Event of
Default with respect to the covenants referred to therein shall exist after
giving effect to such release;

 

(c)                                  Borrower shall pay all reasonable costs and
expenses of the Agent, if any, in connection with such release, including
without limitation, reasonable attorney’s fees;

 

(d)                                 Borrower shall pay to the Agent for the
account of the Lenders a release price, which payment shall be applied to reduce
the outstanding principal balance of the Loan as provided in § 3.4, in an amount
equal to the amount necessary, if any, to reduce the outstanding principal
balance of the Loan so that no violation of the covenant set forth in § 9.1
shall occur;

 

(e)                                  without limiting or affecting any other
provision hereof, any release of an Eligible Real Estate Asset will not cause
Borrower to be in violation of the covenants set forth in § 9.8; and

 

(f)                                   such Eligible Real Estate Asset has been
(or, contemporaneous with the release under this Agreement, will be) released
from the Revolver Unencumbered Asset Pool or any other borrowing base or asset
pool under any other Unsecured Debt.

 

§ 5.3                     Additional Subsidiary Guarantors.  In the event that
Real Estate of a Subsidiary of Borrower is included in the Unencumbered Asset
Pool in accordance with the terms hereof, Borrower shall cause each such
Subsidiary (and any entity having an interest in such Subsidiary of Borrower) to
execute and deliver to the Agent a Joinder Agreement, and such Subsidiary (and
any such entity) shall become a Subsidiary Guarantor under the Guaranty.  For
the avoidance of doubt, any Subsidiary or other such entity which becomes an
obligor pursuant to the Existing Credit Agreement or any agreement evidencing
other Unsecured Debt shall become a Subsidiary Guarantor under the Guaranty. 
Each such Subsidiary shall be specifically authorized, in accordance with its
respective organizational documents, to be a Guarantor under the Guaranty. 
Borrower shall further cause all representations, covenants and agreements in
the Loan Documents with respect to Guarantors to be true and correct with
respect to each such Subsidiary.  In connection with the delivery of such
Joinder Agreement, Borrower shall deliver to the Agent such organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Agent may reasonably require.

 

§ 5.4                     Release of Certain Subsidiary Guarantors.  In the
event that all Eligible Real Estate Assets owned by a Subsidiary Guarantor shall
have been released from the Unencumbered Asset Pool in accordance with the terms
of this Agreement and from the Revolver Unencumbered Asset Pool or any other
borrowing base or asset pool under any other Unsecured Debt, as applicable, in
accordance with the terms of

 

42

--------------------------------------------------------------------------------


 

the Existing Credit Agreement or any agreement evidencing other Unsecured Debt,
as applicable, then such Subsidiary Guarantor shall be released by the Agent
from liability under the Guaranty.

 

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to the Agent and the Lenders as follows, each
as of the Closing Date hereof, and as of the date of a request for a funding of
any Advance hereunder.

 

§ 6.1                     Corporate Authority, Etc.

 

(a)                                 Incorporation; Good Standing.  Borrower is a
Delaware limited partnership duly organized pursuant to its articles of
organization or formation filed with the Delaware Secretary of State, and is
validly existing and in good standing under the laws of Delaware.  Borrower
(i) has all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdictions where the Eligible Real
Estate Assets owned or leased by it are located and in each other jurisdiction
where a failure to be so qualified in such other jurisdiction could have a
Material Adverse Effect.

 

(b)                                 Subsidiaries.  Each of the Subsidiary
Guarantors and each of the Subsidiaries of Loan Parties (i) is a corporation,
limited partnership, general partnership, limited liability company or trust
duly organized under the laws of its State of organization and is validly
existing and in good standing under the laws thereof, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated and (iii) is in good standing and is duly authorized to
do business in each jurisdiction where an Eligible Real Estate Asset owned or
leased by it is located (to the extent required by applicable law) and in each
other jurisdiction where a failure to be so qualified could have a Material
Adverse Effect.

 

(c)                                  Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party and the transactions contemplated hereby and thereby (i) are
within the authority of such Loan Party, (ii) have been duly authorized by all
necessary proceedings on the part of such Loan Party, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Loan Party is subject or any judgment,
order, writ, injunction, license or permit applicable to such Loan Party, except
as would not reasonably be expected to result in a Material Adverse Effect,
(iv) do not and will not conflict with or constitute a default (whether with the
passage of time or the giving of notice, or both) under any provision of the
partnership agreement, articles of incorporation or other charter documents or
bylaws of, or any material agreement or other material instrument binding upon,
such Loan Party or any of its properties, (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of such Loan Party other than the liens and
encumbrances in favor of the Agent contemplated by this Agreement and the other
Loan Documents, and (vi) do not require the approval or consent of any Person
other than those already obtained and delivered to the Agent or except as would
not reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 Enforceability.  The execution and delivery
of this Agreement and the other Loan Documents to which any Loan Party is a
party are valid and legally binding obligations of such Loan Party enforceable
in accordance with the respective terms and provisions hereof and thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

 

(e)                                  Foreign Assets Control.  To the knowledge
of Borrower, none of Borrower, any Subsidiary Guarantor or any Affiliate of
Borrower:  (i) is a Sanctioned Person, (ii) has any of its asserts in Sanctioned
Entities, or (iii) derives any of its operating income from investments in, or
transactions with,

 

43

--------------------------------------------------------------------------------


 

Sanctioned Persons or Sanctioned Entities.  To the knowledge of Borrower,
Borrower, the Subsidiary Guarantors and their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  No Loan, use of the proceeds of any Loan,
or other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions.  Neither the making of the Loans nor the use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto.  Borrower and its Subsidiaries are in compliance in all material
respects with the Patriot Act.

 

§ 6.2                     Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained, in each case, except as would not
reasonably be expected to result in a Material Adverse Effect.

 

§ 6.3                     Title to Eligible Real Estate Assets.  Except as
indicated on Schedule 6.3 hereto or other adjustments that are not material in
amount, Subsidiary Guarantors own or lease the Eligible Real Estate Assets
subject to no rights of others, including any mortgages, leases pursuant to
which Subsidiary Guarantors or any of their Affiliates is the lessee,
conditional sales agreements, title retention agreements, liens or other
encumbrances except Permitted Liens.

 

§ 6.4                     Financial Statements.  REIT has furnished to the
Agent:  (a) the consolidated balance sheet of REIT and its Subsidiaries as of
the Balance Sheet Date and the related consolidated statement of income and cash
flow for the most recent period then ended (and available) certified by an
Authorized Officer or the chief financial or accounting officer of REIT, (b) as
of the Closing Date, an audited statement of Net Operating Income for each of
the Eligible Real Estate Assets for the period ending December 31, 2016
certified by the chief financial or accounting officer of Borrower as fairly
presenting the Net Operating Income for such parcels for such periods, and
(c) certain other financial information relating to Loan Parties and the Real
Estate (including, without limitation, the Eligible Real Estate Assets).  Such
balance sheet and statements have been prepared in accordance with generally
accepted accounting principles and fairly present the consolidated financial
condition of REIT and its Subsidiaries as of such dates and the consolidated
results of the operations of REIT and its Subsidiaries for such periods.  The
Agent and Lenders hereby acknowledge and agree that REIT’s most recent Form 10-Q
will be utilized for purposes of preparation of the Compliance Certificate as of
the Closing Date.

 

§ 6.5                     No Material Changes.  Since the Balance Sheet Date or
the date of the most recent financial statements delivered pursuant to § 7.4, as
applicable, there has occurred no materially adverse change in the financial
condition, or business of Loan Parties, and their respective Subsidiaries taken
as a whole as shown on or reflected in the consolidated balance sheet of REIT as
of the Balance Sheet Date, or its consolidated statement of income or cash flows
for the calendar year then ended, other than changes that have not and could not
reasonably be expected to have a Material Adverse Effect.  As of the date
hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, prospects, operations or
business activities of any of the Eligible Real Estate Assets from the condition
shown on the statements of income delivered to the Agent pursuant to § 6.4 other
than changes in the ordinary course of business that have not had any materially
adverse effect either individually or in the aggregate on the business operation
or financial condition of such Eligible Real Estate Asset.

 

§ 6.6                     Franchises, Patents, Copyrights, Etc.  Except as could
not reasonably be expected to have a Material Adverse Effect, Loan Parties and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the

 

44

--------------------------------------------------------------------------------


 

foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others.

 

§ 6.7                     Litigation.  Except as stated on Schedule 6.7, there
are no actions, suits, proceedings or investigations of any kind pending against
any Loan Party or any of their respective Subsidiaries before any court,
tribunal, arbitrator, mediator or administrative agency or board which question
the validity of this Agreement or any of the other Loan Documents, any action
taken or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto,
or which could reasonably be expected to have a Material Adverse Effect.  Except
as set forth on Schedule 6.7, there are no judgments, final orders or awards
outstanding against or affecting any Loan Party, any of their respective
Subsidiaries or any Eligible Real Estate Asset individually or in the aggregate
in excess of $1,000,000.

 

§ 6.8                     No Material Adverse Contracts, Etc.  No Loan Parties
nor any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect.  No Loan
Party nor any of their respective Subsidiaries is a party to any contract or
agreement that has or could reasonably be expected to have a Material Adverse
Effect.

 

§ 6.9                     Compliance with Other Instruments, Laws, Etc.  No Loan
Party nor any of their respective Subsidiaries is in violation of any provision
of its charter or other organizational documents, bylaws, or any agreement or
instrument to which it is subject or by which it or any of its properties is
bound or any decree, order, judgment, statute, license, rule or regulation, in
any of the foregoing cases in a manner that has had or could reasonably be
expected to have a Material Adverse Effect.

 

§ 6.10              Tax Status.  Except as would not reasonably be expected to
result in a Material Adverse Effect, each Loan Party and its respective
Subsidiaries (a) has made or filed all federal and state income and all other
Tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all Taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings or for which any
Loan Party or their respective Subsidiaries, as applicable, has set aside on its
books provisions reasonably adequate for the payment of such Taxes, and (c) has
made provisions reasonably adequate for the payment of all accrued Taxes not yet
due and payable.  Except as would not reasonably be expected to result in a
Material Adverse Effect, there are no unpaid Taxes claimed by the taxing
authority of any jurisdiction to be due by Loan Parties or their respective
Subsidiaries, the officers or partners of such Person know of no basis for any
such claim, and there are no audits pending or to the knowledge of Loan Parties
threatened with respect to any Tax returns filed by Loan Parties or their
respective Subsidiaries.  The taxpayer identification number for Borrower is
90-0587133.

 

§ 6.11              No Event of Default.  No Default or Event of Default has
occurred and is continuing.

 

§ 6.12              Investment Company Act.  No Loan Party nor any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

 

§ 6.13              Absence of UCC Financing Statements, Etc.  Except with
respect to Permitted Liens or as disclosed on the lien search reports delivered
to and approved by the Agent, to the best of Borrower’s knowledge, there is no
financing statement (but excluding any financing statements that may be filed
against any Loan Party without the consent or agreement of such Persons),
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any applicable filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future lien on, or security interest or security title in, any property of any
Loan Party or rights thereunder.

 

45

--------------------------------------------------------------------------------


 

§ 6.14              Setoff, Etc.  The Unencumbered Asset Pool is not subject to
any setoff, claims, withholdings or other defenses by any Loan Party or any of
its Subsidiaries or Affiliates or, to the best knowledge of Borrower, any other
Person other than Permitted Liens.

 

§ 6.15              Certain Transactions.  Except as disclosed on Schedule 6.15
hereto, none of the partners, officers, trustees, managers, members, directors,
or employees of any Loan Party is, nor shall any such Person become, a party to
any transaction with any Loan Party (other than for services as partners,
managers, members, employees, officers and directors), including any agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any partner, officer, trustee, director or such
employee or, to the knowledge of Borrower, any corporation, partnership, trust
or other entity in which any partner, officer, trustee, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, which are on terms less favorable to Loan Parties than those that would
be obtained in a comparable arms-length transaction.

 

§ 6.16              Employee Benefit Plans.  Except as would not reasonably be
expected to have a Material Adverse Effect, each Loan Party and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.  Except as would not reasonably be expected to have a Material
Adverse Effect, neither any Loan Party nor any ERISA Affiliate has (a) sought a
waiver of the minimum funding standard under § 412 of the Code in respect of any
Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.  Neither any Loan Party nor any ERISA Affiliate has
failed to make any contribution or payment to any Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Multiemployer Plan or
Guaranteed Pension Plan, which has resulted or would reasonably be expected to
result in the imposition of a Lien.  To the knowledge of Borrower, none of the
Eligible Real Estate Assets constitutes a “plan asset” of any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan.

 

§ 6.17              Disclosure.  All of the representations and warranties made
by or on behalf of Loan Parties in this Agreement and the other Loan Documents
or any document or instrument delivered to the Agent or the Lenders pursuant to
or in connection with any of such Loan Documents are true and correct in all
material respects.  All information contained in this Agreement, the other Loan
Documents or otherwise furnished to or made available to the Agent or the
Lenders by or on behalf of any Loan Party is and will be true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading when taken as a whole.  The written
information, reports and other papers and data with respect to Loan Parties, any
Subsidiary or the Eligible Real Estate Assets (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, correct in all material respects, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by Borrower’s counsel
(although Borrower has no reason to believe that the Agent and the Lenders may
not rely on the accuracy thereof) or (b) budgets, projections and other forward-
looking speculative information prepared in good faith by Loan Parties (except
to the extent the related assumptions were when made manifestly unreasonable).

 

§ 6.18              Trade Name; Place of Business.  No Loan Party uses any trade
name and conducts business under any name other than its actual name set forth
in the Loan Documents or “CoreSite(s)”.  The principal place of business of Loan
Parties is 1001 17th Street, Suite 500, Denver, Colorado, 80202.

 

46

--------------------------------------------------------------------------------


 

§ 6.19              Regulations T, U and X.  No portion of the Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.  No
Loan Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

 

§ 6.20              Environmental Compliance.  Except as set forth on
Schedules 6.20(d) or as specifically set forth in any written environmental site
assessment reports provided to the Agent on or before the date hereof, or in the
case of Eligible Real Estate Asset acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, if any, makes the following representations and warranties:

 

(a)                                 No Loan Party, none of their respective
Subsidiaries, nor to the knowledge and belief of Borrower, any operator of the
Real Estate, nor any tenant or operations thereon, is in violation, or alleged
violation, of any Environmental Law, which violation could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 No Loan Party nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any Hazardous Substance(s) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency or other
third party has conducted, or has demanded that any Loan Party or any of their
respective Subsidiaries conduct, a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which in the
case of clauses (i) through (iii) above could reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  To the knowledge of Borrower, (i) no
portion of the Real Estate is used for the handling, processing, storage or
disposal of Hazardous Substances except in compliance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real Estate
except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by Loan
Parties, their respective Subsidiaries or, the tenants and operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of Loan Parties’ or their tenants’ and
operators’ business and in compliance with applicable Environmental Laws;
(iii) there has been no past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (other than in reasonable quantities to the extent necessary in the
ordinary course of operation of Loan Parties’, their tenants’ or operators’
business and, in any event, in compliance with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Eligible Real Estate Assets, which Release would have a material adverse
effect on the value of such Real Estate or could reasonably be expected to have
a Material Adverse Effect; (iv) there have been no Releases on, upon, from or
into any real property in the vicinity of any of the Real Estate which, through
soil or groundwater contamination, may have come to be located on, and which
could be reasonably anticipated to have a Material Adverse Effect; and (v) any
Hazardous Substances that have been generated on any of the Real Estate have
been transported off site in accordance with all

 

47

--------------------------------------------------------------------------------


 

applicable Environmental Laws and in a manner that could not reasonably be
expected to have a Material Adverse Effect.

 

(d)                                 Except as set forth on Schedule 6.20(d) or
for such matters that shall be complied with as of the Closing Date, by virtue
of the transactions set forth herein and contemplated hereby, or to the
effectiveness of any other transactions contemplated hereby, none of Loan
Parties, their respective Subsidiaries nor the Real Estate will become subject
to any applicable Environmental Law requiring the performance of environmental
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement pursuant to
applicable Environmental Laws.

 

(e)                                  There are no existing or closed sanitary or
solid waste landfills, or hazardous waste treatment, storage or disposal
facilities on or, to Borrower’s actual knowledge, affecting the Real Estate
except where such existence could not reasonably be expected to have a Material
Adverse Effect.

 

(f)                                   No Loan Party has received any written
notice from any party that any use, operation, or condition of Loan Parties’
business on any Real Estate has caused any adverse condition on any other
property that could reasonably be expected to result in a claim under applicable
Environmental Law that would have a Material Adverse Effect, nor does any Loan
Party have actual knowledge of any existing facts or circumstances that could
reasonably be expected to form the basis for such a claim.

 

§ 6.21              Subsidiaries; Organizational Structure. 
Schedule 6.21(a) sets forth, as of the date hereof and after giving effect to
the reorganization previously disclosed to the Agent, all of the Subsidiaries of
Borrower, the form and jurisdiction of organization of each of the Subsidiaries,
and the owners of the direct and indirect ownership interests therein. 
Schedule 6.21(b) sets forth, as of the date hereof, all of the Unconsolidated
Subsidiaries of Borrower and its Subsidiaries, the form and jurisdiction of
organization of each of the Unconsolidated Subsidiaries, Borrower’s or its
Subsidiary’s ownership interest therein and the other owners of the applicable
Unconsolidated Subsidiary.  No Person owns any legal, equitable or beneficial
interest in any of the Persons set forth on Schedules 6.21(a) and 6.21(b) except
as set forth on such Schedules.

 

§ 6.22              Leases.  Loan Parties have delivered to the Agent true and
complete copies of the Leases and any amendments thereto relating to each
Eligible Real Estate Asset required to be delivered as a part of the Eligible
Real Estate Qualification Documents as of the date hereof.  An accurate and
complete Rent Roll in all material respects as of the date of inclusion of each
Eligible Real Estate Asset in the Unencumbered Asset Pool with respect to all
Leases of any portion of the Eligible Real Estate Asset has been provided to the
Agent.  The Leases previously delivered to the Agent as described in the
preceding sentence constitute as of the date thereof the sole agreements
relating to leasing or licensing of space at such Eligible Real Estate Asset and
in the Building relating thereto.  No tenant under any Lease is entitled to any
free rent, partial rent, rebate of rent payments, credit, offset or deduction in
rent, including, without limitation, lease support payments or lease buy-outs,
except as reflected in such Leases or such Rent Roll.  Except as set forth in
Schedule 6.22, the Leases reflected therein are, as of the date of inclusion of
the applicable Eligible Real Estate Asset in the Unencumbered Asset Pool, in
full force and effect in accordance with their respective terms, without any
payment default or any other material default thereunder, nor are there any
defenses, counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and except as reflected in Schedule 6.22, no Loan Party has given or
made, any notice of any payment or other material default, or any claim, which
remains uncured or unsatisfied, with respect to any of the Leases, and to the
best of the knowledge and belief of Borrower, there is no basis for any such
claim or notice of default by any tenant which would result in a Material
Adverse Effect.  Borrower knows of no condition which with the giving of notice
or the passage of time or both would constitute a default on the part of (i) any
tenant with respect to the material terms under a Lease or (ii) the respective
Loan Party as landlord under the Lease, in either case, that would, in the
aggregate

 

48

--------------------------------------------------------------------------------


 

with any other defaults under Leases for the applicable Eligible Real Estate
Asset, adversely affect more than five percent (5%) of the base rent generated
by such Eligible Real Estate Asset.  No security deposit or advance rental or
fee payment has been made by any lessee or licensor under the Leases except as
may be specifically designated in the Leases.  No property other than the
Eligible Real Estate Asset which is the subject of the applicable Lease is
necessary to comply with the material requirements (including, without
limitation, parking requirements) contained in such Lease.

 

§ 6.23              Property.  To the best of Borrower’s knowledge, all of the
Eligible Real Estate Assets, and all major building systems located thereon, are
structurally sound, in good condition and working order and free from material
defects, subject to ordinary wear and tear, except for such portion of such Real
Estate which is not occupied by any tenant and which may not be in final working
order pending final build-out of such space or except as where such defects have
not had and could not reasonably be expected to have a Material Adverse Effect. 
All of the other Real Estate of Loan Parties and their respective Subsidiaries
is structurally sound, in good condition and working order, subject to ordinary
wear and tear, except for such portion of such Real Estate which is not occupied
by any tenant or where such defects have not had and could not reasonably be
expected to have a Material Adverse Effect.  Each of the Eligible Real Estate
Assets, and the use and operation thereof, is in material compliance with all
applicable federal and state law and governmental regulations and any local
ordinances, orders or regulations, including, without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands, tidelands, and Environmental Laws except in cases that
would not reasonably cause a Material Adverse Effect.  All water, sewer,
electric, gas, telephone and other utilities necessary for the use and operation
of the Eligible Real Estate Asset are installed to the property lines of the
Eligible Real Estate Asset through dedicated public rights of way or through
perpetual private easements and, except in the case of drainage facilities, are
connected to the Building located thereon with valid permits and are adequate to
service the Building in material compliance with applicable law.  The streets
abutting the Eligible Real Estate Asset are dedicated and accepted public roads,
to which the Eligible Real Estate Asset has direct access or are perpetual
private ways (with direct access to public roads) to which the Eligible Real
Estate Asset has direct access.  There are no unpaid or outstanding real estate
or other taxes or assessments on or against any of the Eligible Real Estate
Assets which are payable by any Loan Party (except only real estate or other
taxes or assessments, that are not yet delinquent or are being protested as
permitted by this Agreement).  Each Eligible Real Estate Asset owned by a Loan
Party in fee is separately assessed for purposes of real estate tax assessment
and payment.  There are no unpaid or outstanding real estate or other taxes or
assessments on or against any other property of Loan Parties or any of their
respective Subsidiaries which are payable by any of such Persons in any material
amount (except only real estate or other taxes or assessments, that are not yet
delinquent or are being protested as permitted by this Agreement).  There are no
pending, or to the knowledge of Borrower threatened or contemplated, eminent
domain proceedings against any of the Eligible Real Estate Assets.  None of the
Eligible Real Estate Assets is now damaged in any material respects as a result
of any fire, explosion, accident, flood or other casualty.  No Loan Party has
received any outstanding notice from any insurer or its agent requiring
performance of any material work with respect to any of the Eligible Real Estate
Assets or canceling or threatening to cancel any policy of insurance, and each
of the Eligible Real Estate Assets complies with the material requirements of
all of Loan Parties’ insurance carriers.  Except as listed on Schedule 6.23,
Loan Parties have no Management Agreements for any of the Eligible Real Estate
Assets.  No person or entity has any right or option to acquire any Eligible
Real Estate Asset or any Building thereon or any portion thereof or interest
therein, except for certain tenants pursuant to the terms of their Leases with
Subsidiary Guarantors.

 

§ 6.24              Brokers.  No Loan Party nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loan contemplated hereunder.

 

§ 6.25              Other Debt.  No Loan Party is in default of the payment of
any Indebtedness or the performance of any material obligation under any related
agreement, mortgage, deed of trust, security agreement, financing agreement or
indenture to which any of them is a party involving Indebtedness

 

49

--------------------------------------------------------------------------------


 

individually or in the aggregate in excess of (x) any Indebtedness which is
recourse to Borrower or any of the Subsidiary Guarantors (including, without
limitation, Secured Recourse Indebtedness) totaling in excess of $25,000,000 or
(y) Non-Recourse Indebtedness of Borrower or any of the Subsidiary Guarantors
totaling in excess of $50,000,000.  No Loan Party is a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time or payment of any of the Obligations to any other indebtedness or
obligation of any Loan Party.  Schedule 6.25 hereto sets forth all agreements,
mortgages, deeds of trust, financing agreements or other material agreements
binding upon Loan Parties or their respective properties and entered into by
Loan Parties as of the date of this Agreement with respect to any Indebtedness
of Loan Parties, and Loan Parties have provided the Agent with true, correct and
complete copies thereof.

 

§ 6.26              Solvency.  As of the Closing Date and after giving effect to
the transactions contemplated by this Agreement and the other Loan Documents,
including all Advances made or to be made hereunder, no Loan Party is insolvent
on a balance sheet basis such that the sum of such Person’s assets exceeds the
sum of such Person’s liabilities, each Loan Party is able to pay its debts as
they become due, and each Loan Party has sufficient capital to carry on its
business.

 

§ 6.27              No Bankruptcy Filing.  No Loan Party is contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and Borrower has
no knowledge of any Person contemplating the filing of any such petition against
any Loan Party.

 

§ 6.28              No Fraudulent Intent.  Neither the execution and delivery of
this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by any Loan Party
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.

 

§ 6.29              Transaction in Best Interests of Loan Parties;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of each Loan Party.  The direct and indirect
benefits to inure to Loan Parties pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by Loan Parties pursuant to this Agreement and the other Loan
Documents, and but for the willingness of each Subsidiary Guarantor to be a
guarantor of the Loan, Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable Loan Parties to have
available financing to conduct and expand their business.

 

§ 6.30              OFAC.  No Loan Party is (or will be) a person with whom any
Lender is restricted from doing business under OFAC (including, those Persons
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons.  In addition, Borrower hereby agrees to provide to the Lenders any
additional information that a Lender deems necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities.

 

SECTION 7

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, so long as the Loan or any Note is
outstanding or any Lender has any obligation to make any Advance of the Loan:

 

50

--------------------------------------------------------------------------------


 

§ 7.1                     Punctual Payment.  Borrower shall, and shall cause
each other Loan Party to, duly and punctually pay or cause to be paid the
principal and interest on the Loan and all interest and fees provided for in
this Agreement, all in accordance with the terms of this Agreement and the
Notes, as well as all other sums owing pursuant to the Loan Documents in
accordance with the terms hereof.

 

§ 7.2                     Maintenance of Office.  Borrower shall, and shall
cause each other Loan Party to, maintain its respective chief executive offices
at 1001 17th Street, Suite 500, Denver, Colorado, 80202, or at such other place
in the United States of America as Borrower shall designate upon prompt written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon Borrower in respect of the Loan Documents may be given or made.

 

§ 7.3                     Records and Accounts.  Borrower shall, and shall cause
each other Loan Party to, keep, and cause each of their respective Subsidiaries
to keep, true and accurate records and books of account in which full, true and
correct entries will be made in accordance with GAAP (in each case, in all
material respects).  Borrower shall not and shall not permit any other Loan
Party to, without the prior written consent of the Agent, not to be unreasonably
withheld, (x) make any material change to the accounting policies/principles
used by such Person in preparing the financial statements and other information
described in § 6.4 or § 7.4, or (y) change its fiscal year.  The Agent and the
Lenders acknowledge that REIT’s fiscal year is a calendar year.

 

§ 7.4                     Financial Statements, Certificates and Information. 
Borrower shall, and (if applicable) shall cause each other Loan Party to,
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:

 

(a)                                 within five (5) days of the filing of REIT’s
Form 10-K with the SEC, if applicable, but in any event not later than one
hundred twenty (120) days after the end of each calendar year, the audited
Consolidated balance sheet of REIT and its Subsidiaries at the end of such year,
and the related audited consolidated statements of income, changes in capital
and cash flows for such year, setting forth in comparative form the figures for
the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by an Authorized
Officer or the chief financial officer or accounting officer of REIT that the
information contained in such financial statements fairly presents in all
material respects the financial position of REIT and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a member firm of KPMG International Cooperative or another
nationally recognized accounting firm reasonably approved by the Agent;

 

(b)                                 within five (5) days of the filing of REIT’s
Form 10-Q with the SEC, if applicable, but in any event not later than sixty
(60) days after the end of each calendar quarter of each year, copies of the
unaudited consolidated balance sheet of REIT and its Subsidiaries, as at the end
of such quarter, and the related unaudited consolidated statements of income and
cash flows for the portion of REIT’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by an
Authorized Officer or the chief financial officer or accounting officer of REIT
that the information contained in such financial statements fairly presents in
all material respects the financial position of REIT and its Subsidiaries on the
date thereof (subject to year-end adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, a statement
(a “Compliance Certificate”) certified by an Authorized Officer or the chief
financial officer or chief accounting officer of REIT in the form of Exhibit E
hereto (or in such other form as the Agent may approve from time to time)
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in § 9 setting
forth reconciliations to reflect changes in GAAP since the Balance Sheet Date,
with the Compliance Certificate for the quarter ending December 31, 2016 being
prepared by REIT on a good faith estimated basis.  REIT shall submit with the
Compliance Certificate an

 

51

--------------------------------------------------------------------------------


 

Unencumbered Asset Pool Certificate in the form of Exhibit D attached hereto
pursuant to which REIT shall calculate the amount of the Unencumbered Asset Pool
Availability as of the end of the immediately preceding calendar quarter.  All
income, expense and value associated with Real Estate or other Investments
disposed of during any quarter will be eliminated from calculations, where
applicable.  The Compliance Certificate shall be accompanied by copies of the
statements of Net Operating Income for such calendar quarter for each of the
Eligible Real Estate Assets, prepared on a basis consistent with the statements
furnished to the Agent prior to the date hereof and otherwise in form and
substance reasonably satisfactory to the Agent, together with a certification by
an Authorized Officer or the chief financial officer or chief accounting officer
of REIT that the information contained in such statement fairly presents in all
material respects Net Operating Income of the Eligible Real Estate Assets for
such periods;

 

(d)                                 simultaneously with the delivery of the
financial statements referred to in clause (a) above, the statement of all
contingent liabilities involving amounts of $10,000,000 or more of Loan Parties
and their Subsidiaries which are not reflected in such financial statements or
referred to in the notes thereto (including, without limitation, all guaranties,
endorsements and other contingent obligations in respect of the indebtedness of
others, and obligations to reimburse the issuer in respect of any letters of
credit);

 

(e)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, (i) a Rent
Roll for each of the Eligible Real Estate Assets and a summary thereof in form
reasonably satisfactory to the Agent as of the end of each calendar quarter
(including the fourth calendar quarter in each year), together with a listing of
each tenant that has taken occupancy of such Eligible Real Estate Asset during
each calendar quarter (including the fourth calendar quarter in each year), and
(ii) a copy of each material Lease or material amendment to any material Lease
entered into with respect to an Eligible Real Estate Asset during such calendar
quarter (including the fourth calendar quarter in each year);

 

(f)                                   simultaneously with the delivery of the
financial statements referred to in subsections (a) and (b) above, to the extent
not included in public filings by or on behalf of REIT, and upon request by the
Agent, a statement (i) listing the material Real Estate owned by Loan Parties
and their Subsidiaries (or in which Loan Parties or their Subsidiaries own an
interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of Loan Parties and their
Subsidiaries (excluding Indebtedness of the type described in § 8.1(b)-(e)),
which statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or non-recourse, and (iii) listing the properties of Loan Parties and
their Subsidiaries which are Development Properties and providing a brief
summary of the status of such development;

 

(g)                                  contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature, reports or proxy
statements sent to the owners of Borrower or REIT;

 

(h)                                 to the extent requested by the Agent, copies
of all annual federal income tax returns and amendments thereto of Loan Parties;

 

(i)                                     promptly upon the filing hereof, copies
of any registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and any annual, quarterly
or monthly reports and other statements and reports which Borrower or REIT shall
file with the SEC;

 

(j)                                    to the extent requested by the Agent,
evidence reasonably satisfactory to the Agent of the timely payment of all real
estate taxes for the Eligible Real Estate Assets;

 

52

--------------------------------------------------------------------------------


 

(k)                                 not later than January 31 of each year, a
budget and business plan for Loan Parties and their Subsidiaries for such
calendar year; and

 

(l)                                     from time to time such other financial
data and information in the possession of Loan Parties or their respective
Subsidiaries (including without limitation auditors’ management letters, status
of litigation or investigations against Loan Parties and any settlement
discussions relating thereto, property inspection and environmental reports and
information as to zoning and other legal and regulatory changes affecting Loan
Parties) as the Agent may reasonably request.

 

Any material to be delivered pursuant to this § 7.4 may be delivered
electronically directly to the Agent and the Lenders provided that such material
is in a format reasonably acceptable to the Agent, and such material shall be
deemed to have been delivered to the Agent and the Lenders upon the Agent’s
receipt thereof.  Upon the request of the Agent, Borrower shall, and shall cause
each other Loan Party to, deliver paper copies thereof to the Agent and the
Lenders.  Borrower authorizes the Agent and Arrangers to disseminate any such
materials through the use of Intralinks, SyndTrak or any other electronic
information dissemination system, and Borrower releases the Agent and the
Lenders from any liability in connection therewith.

 

§ 7.5                     Notices.

 

(a)                                 Defaults.  Borrower shall, and shall cause
each other Loan Party to, promptly upon becoming aware of same notify the Agent
in writing of the occurrence of any Default or Event of Default, which notice
shall describe such occurrence with reasonable specificity.  If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which any Loan Party or any of their respective Subsidiaries is
a party or obligor, whether as principal or surety, and such default would
permit the holder of such note or obligation or other evidence of indebtedness
to accelerate the maturity thereof, which acceleration would either cause a
Default or have a Material Adverse Effect, Borrower shall, and shall cause each
other Loan Party to, forthwith give written notice thereof to the Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.

 

(b)                                 Environmental Events.  Borrower shall, and
shall cause each other Loan Party to, give notice to the Agent within ten
(10) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that any Loan
Party or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any federal, state or local environmental agency or board, that in the case
of either clauses (i) — (iii) above could reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Notification of Claims Against the
Unencumbered Asset Pool.  Borrower shall, and shall cause each other Loan Party
to, give notice to the Agent in writing within five (5) Business Days of
becoming aware of any material setoff, claims (including, with respect to the
Eligible Real Estate Asset, environmental claims or any claims or notices of
default by any Loan Party under any ground lease or Leased Asset), withholdings
or other defenses to which any of the Eligible Real Estate Assets are subject,
to the extent the same would result in a Material Adverse Effect.

 

(d)                                 Notice of Litigation and Judgments. 
Borrower shall, and shall cause each other Loan Party to, give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing affecting any Loan Party or any
of their respective Subsidiaries or to which any Loan Party or any of their
respective Subsidiaries is or is to become a party involving an uninsured claim
against any Loan Party or any of its respective Subsidiaries that could
reasonably be expected to have a

 

53

--------------------------------------------------------------------------------


 

Material Adverse Effect and stating the nature and status of such litigation or
proceedings.  Borrower shall, and shall cause each other Loan Party to, give
notice to the Agent, in writing, in form and detail reasonably satisfactory to
the Agent and each of the Lenders, within ten (10) days of any judgment not
covered by insurance, whether final or otherwise, against any Loan Party or any
of their respective Subsidiaries in an amount in excess of $1,000,000.

 

(e)                                  ERISA.  Borrower shall, and shall cause
each other Loan Party to, give notice to the Agent within ten (10) Business Days
after Loan Parties or any ERISA Affiliate (i) give or are required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan, or know
that the plan administrator of any such plan has given or is required to give
notice of any such reportable event; (ii) have received a notice from the
trustee of a Multiemployer Plan of complete or partial withdrawal liability
under Title IV of ERISA; or (iii) receive any notice from the PBGC under
Title IV or ERISA of an intent to terminate or appoint a trustee to administer
any such plan, in each case if such event or occurrence would reasonably be
expected to have a Material Adverse Effect.

 

(f)                                   Existing Credit Agreement.  Within two
(2) Business Days of any increase in the Revolving Loans or the Letter of Credit
Liabilities, Borrower will give notice thereof to the Agent in writing.

 

(g)                                  Notification of Lenders.  Within five
(5) Business Days after receiving any notice under this § 7.5, the Agent will
forward a copy thereof to each of the Lenders, together with copies of any
certificates or other written information that accompanied such notice.

 

§ 7.6                     Existence; Maintenance of Properties.

 

(a)                                 Borrower shall, and shall cause each other
Loan Party to, preserve and keep in full force and effect its legal existence in
the jurisdiction of its incorporation or formation.  Borrower shall, and shall
cause each other Loan Party to, preserve and keep in full force all of its
rights and franchises, the preservation of which is necessary to the conduct of
its business.  Borrower shall cause REIT to at all times comply with all
requirements and applicable laws and regulations necessary to maintain REIT
Status and shall continue to receive REIT Status.  Borrower shall cause the
common stock of REIT to at all times be listed for trading and be traded on the
New York Stock Exchange or another national exchange approved by the Agent,
unless otherwise consented to by the Required Lenders.  Borrower shall continue
to own directly or indirectly one hundred percent (100%) of the Subsidiary
Guarantors, subject to the terms and provisions hereof.

 

(b)                                 Borrower shall, and shall cause each other
Loan Party to, (i) cause all of its properties used or useful in the conduct of
its business or the business of its Subsidiaries to be maintained and kept in
good condition, repair and working order (ordinary wear and tear excepted) and
supplied with all necessary equipment, and (ii) cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereof in all
cases in which the failure to do so would cause a Material Adverse Effect, and
(iii) diligently perform and observe in all material respects all of the terms,
covenants, and conditions of any ground lease or lease related to a Leased Asset
which is an Eligible Real Estate Asset.

 

§ 7.7                     Insurance.  Borrower shall, and shall cause each other
Loan Party to, at its expense, procure and maintain for the benefit of Loan
Parties, insurance policies issued by such insurance companies, in such amounts,
in such form and substance, and with such coverages, endorsements, deductibles
and expiration dates as are commercially reasonable, taking into consideration
the property size, use, and location that a commercially prudent lender would
require covering each Eligible Real Estate Asset.

 

§ 7.8                     Taxes.  Borrower shall, and shall cause each other
Loan Party and their respective Subsidiaries to, duly pay and discharge, or
cause to be paid and discharged, all taxes, assessments and other governmental
charges imposed upon them or upon the Eligible Real Estate Assets or the other
Real Estate, sales and activities, or any part thereof, or upon the income or
profits therefrom that if unpaid might by law

 

54

--------------------------------------------------------------------------------


 

become a lien or charge upon any of its property or other Liens affecting any of
the Eligible Real Estate Assets or other property of Loan Parties, or, with
respect to their respective Subsidiaries that could reasonably be expected to
have a Material Adverse Effect, provided that any such tax, assessment, charge
or levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings which shall
suspend the collection thereof with respect to such property, neither such
property nor any portion thereof or interest therein would be in any danger of
sale, forfeiture or loss by reason of such proceeding and such Loan Party or any
such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, such Loan Party or any such Subsidiary either (i) will
provide a bond issued by a surety reasonably acceptable to the Agent and
sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

 

§ 7.9                     Inspection of Properties and Books.  Borrower shall,
and shall cause each other Loan Party and their respective Subsidiaries to,
permit the Agent and the Lenders, at Loan Parties’ expense and upon reasonable
prior notice, to visit and inspect any of the properties of Loan Parties or any
of their respective Subsidiaries (subject to the rights of tenants under their
Leases, and the Agent and Lender agree to use commercially reasonable efforts
not to interfere with such rights) during normal business hours, to examine the
books of account of Loan Parties and their respective Subsidiaries (and to make
copies thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of Loan Parties and their respective Subsidiaries with, and to be
advised as to the same by, their respective officers, partners or members, all
at such reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, Loan Parties shall not be required to pay for such
visits and inspections more often than once in any twelve (12) month period. 
The Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of Loan Parties and their respective Subsidiaries.

 

§ 7.10              Compliance with Laws, Contracts, Licenses, and Permits. 
Borrower shall, and shall cause each other Loan Party and their respective
Subsidiaries to, comply in all respects with (i) all applicable laws (including
without limitation Anti-Corruption Laws and applicable Sanctions) and
regulations now or hereafter in effect wherever its business is conducted,
including all Environmental Laws, (ii) the provisions of its corporate charter,
partnership agreement, limited liability company agreement or declaration of
trust, as the case may be, and other charter documents and bylaws, (iii) all
agreements and instruments to which it is a party or by which it or any of its
properties may be bound, (iv) all applicable decrees, orders, and judgments, and
(v) all licenses and permits required by applicable laws and regulations for the
conduct of its business or the ownership, use or operation of its properties,
except where a failure to so comply with any of clauses (i) through (v) could
not reasonably be expected to have a Material Adverse Effect.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that Loan Parties or their respective Subsidiaries may fulfill any of its
obligations hereunder, Borrower shall, and shall cause each other Loan Party or
such Subsidiary to immediately take or cause to be taken all reasonable steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof.  Borrower shall, and
shall cause each other Loan Party to, develop and implement such programs,
policies and procedures as are necessary to comply with the Patriot Act and
shall promptly advise the Agent in writing in the event that Loan Parties shall
determine that any investors in Loan Parties are in violation of such act.

 

§ 7.11              Further Assurances.  Borrower shall, and shall cause each
other Loan Party and their respective Subsidiaries to, cooperate with the Agent
and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

 

§ 7.12              Management.  Borrower shall, and shall cause each other Loan
Party to, upon request provide the Agent copies of (i) any future Management
Agreements entered into with respect to any additional

 

55

--------------------------------------------------------------------------------


 

Eligible Real Estate Asset added to the Unencumbered Asset Pool and (ii) any
replacements of or material amendments to the Management Agreements provided to
the Agent on or prior to the date hereof.

 

§ 7.13              Intentionally Omitted.

 

§ 7.14              Business Operations.  Borrower shall, and shall cause each
other Loan Party and their respective Subsidiaries to, operate their respective
businesses in substantially the same manner and in substantially the same fields
and lines of business as such business is now conducted and in compliance with
the terms and conditions of this Agreement and the Loan Documents.  Borrower
will not, and will not permit any Loan Party or any Subsidiary to, directly or
indirectly, engage in any line of business other than the ownership, operation
and development of Data Center Properties or businesses incidental thereto.

 

§ 7.15              Registered Servicemark.  Without prior written notice to the
Agent, none of the Eligible Real Estate Assets shall be owned or operated by
Loan Parties under any registered or protected trademark, tradename, servicemark
or logo (other than the “CoreSite(s)” name and the “CoreSite(s)” logo).

 

§ 7.16              Ownership of Real Estate.  Without the prior written consent
of the Agent, all Eligible Real Estate Assets and all interests (whether direct
or indirect) of Borrower or REIT in any real estate assets now owned or leased
or acquired or leased after the date hereof shall be owned or leased directly by
Borrower or a Wholly Owned Subsidiary of Borrower; provided, however that
Borrower shall be permitted to own or lease interests in Real Estate through
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates as permitted by
§ 8.3(m).

 

§ 7.17              Intentionally Omitted.

 

§ 7.18              Ownership Restrictions.  REIT will at all times own not less
than thirty three percent (33%) of the economic, voting and beneficial interest
in Borrower and shall be the sole general partner of Borrower.

 

§ 7.19              Plan Assets.  Borrower shall, and shall cause each other
Loan Party to, do, or cause to be done, all things necessary to ensure that none
of the Eligible Real Estate Assets will be deemed to be Plan Assets at any time.

 

§ 7.20              Intentionally Omitted.

 

§ 7.21              Intentionally Omitted.

 

§ 7.22              REIT Covenants.  Borrower shall cause REIT to comply with
the following covenants:

 

(a)                                 REIT will have as its sole business purpose
owning ownership interests of Borrower, performing duties as the general partner
of Borrower, and making equity investments in such operating partnership and
doing and performing any and all acts and things in service of the foregoing
(including, for the avoidance of doubt, owning ownership interests in CoreSite,
L.L.C.), and shall not engage in any business or activities other than those
described in this §7.22(a);

 

(b)                                 REIT shall promptly contribute or otherwise
downstream to Borrower any net assets received by REIT from third parties
(including, without limitation, the proceeds from any Equity Offering);

 

(c)                                  REIT will not make or permit to be made, by
voluntary or involuntary means, any transfer or encumbrance of its interest in
Borrower, or any dilution of its interest in Borrower; provided, however, that
the interests of REIT in Borrower may be diluted as a direct result of the

 

56

--------------------------------------------------------------------------------


 

acquisition by Borrower or its Subsidiaries of additional Real Estate, either by
acquiring title to such Real Estate directly in the name of Borrower or any such
Subsidiary or by acquiring direct or indirect ownership interests in a
partnership, corporation or limited liability company that owns directly such
Real Estate (subject in all respects to compliance by Borrower and its
Subsidiaries with the terms of this Agreement), the sales price of which is paid
in whole or in part by the issuance of additional interests in Borrower so long
as REIT at all times complies with § 7.18 hereof; and provided, further, that
this paragraph shall not apply to any Employee Benefit Plan of REIT or any unit
redemptions of Borrower by The Carlyle Group; and

 

(d)                                 REIT shall not dissolve, liquidate or
otherwise wind up its business, affairs or assets.

 

SECTION 8

 

NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as the Loan or any Note is
outstanding or any of the Lenders has any obligation to make any Advance of the
Loan:

 

§ 8.1                     Restrictions on Indebtedness.  Borrower shall not, and
shall not permit any other Loan Party to, create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
other than:

 

(a)                                 Indebtedness to the Lenders arising under
any of the Loan Documents;

 

(b)                                 current liabilities of Loan Parties incurred
in the ordinary course of business but not incurred through (i) the borrowing of
money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;

 

(c)                                  Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of § 7.8;

 

(d)                                 Indebtedness in respect of judgments only to
the extent, for the period and for an amount not resulting in an Event of
Default;

 

(e)                                  endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business;

 

(f)                                   Indebtedness of Borrower in connection
with completion and similar guaranties in an aggregate amount at any one time
not in excess of the greater of (i) $175,000,000 or (ii) fifteen percent (15%)
of the Gross Asset Value;

 

(g)                                  Other Indebtedness of Borrower, REIT or any
of their Subsidiaries (other than any Subsidiary Guarantor), provided that none
of such Persons shall incur any of the Indebtedness described in this
§ 8.1(g) unless it shall have provided to the Agent prior written notice of the
proposed incurrence of such Indebtedness, a statement that the borrowing will
not cause a Default or Event of Default and a Compliance Certificate
demonstrating that Loan Parties will be in compliance with the covenants
referred to therein after giving effect to the incurrence of such Indebtedness;

 

(h)                                 Derivatives Contracts (including Approved
Derivatives Contracts) reasonably acceptable to the Agent sufficient to ensure
Loan Parties’ compliance with § 9.7;

 

57

--------------------------------------------------------------------------------


 

(i)                                     the Revolver Loans; and

 

(j)                                    the Senior Notes.

 

(k)                                 Notwithstanding anything in this Agreement
to the contrary, (i) none of the Indebtedness described in §8.1(g) above shall
have any of the Eligible Real Estate Assets or any interest therein or any
direct or indirect ownership interest in any Subsidiary Guarantor as collateral,
a borrowing base, asset pool or any similar form of credit support for such
Indebtedness (provided that the foregoing shall not preclude Subsidiaries of
Borrower (other than a Subsidiary Guarantor) from incurring Indebtedness subject
to the terms of this §8.1 or recourse to the general credit of Borrower) and
(ii) none of the Subsidiary Guarantors, Borrower or REIT shall create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness (including, without limitation, pursuant to any
conditional or limited guaranty or indemnity agreement creating liability with
respect to usual and customary exclusions from the non-recourse limitations
governing the Non-Recourse Indebtedness of any Person, or otherwise) other than
Indebtedness described in §8.1(a)-(j) above.

 

§ 8.2                     Restrictions on Liens, Etc.  Borrower shall not, and
shall not permit any other Loan Party to, (a) create or incur or suffer to be
created or incurred or to exist any lien, security title, encumbrance, mortgage,
pledge, negative pledge (aside from any negative pledge in relation to the
Existing Credit Agreement or any agreement evidencing other Unsecured Debt, as
applicable) charge, restriction or other security interest of any kind upon any
of their respective property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
their property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against any of them that if unpaid
could by law or upon bankruptcy or insolvency, or otherwise, be given any
priority whatsoever over any of their general creditors; (d) sell, assign,
pledge or otherwise transfer any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse; or (e) incur or maintain
any obligation (aside from any negative pledge in relation to the Existing
Credit Agreement or any agreement evidencing other Unsecured Debt, as
applicable) to any holder of Indebtedness of any of such Persons which prohibits
the creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, Loan Parties may create or incur or suffer to be created or incurred or
to exist:

 

(i)                                     (A) Liens not yet due or payable on
properties to secure taxes, assessments and other governmental charges
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets other
than (I) the Unencumbered Asset Pool and (II) any direct or indirect interest of
Borrower or any Subsidiary of Loan Parties in any other Loan Party in respect of
judgments permitted by § 8.1(d);

 

(ii)                                  deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations or any letters of credit
under the Existing Credit Agreement;

 

(iii)                               Liens consisting of (A) mortgage liens on
Real Estate (including the rents, issues and profits therefrom), other than Real
Estate that constitutes an Eligible Real Estate Asset or any interest therein
(including the rents, issues and profits therefrom), securing Indebtedness which
is permitted by § 8.1(g) or (B) liens consisting of pledges of security
interests in the ownership interests

 

58

--------------------------------------------------------------------------------


 

of any Subsidiary which is not a Loan Party or the direct or indirect owner of
an interest in a Loan Party securing Indebtedness which is permitted by
§ 8.1(g);

 

(iv)                              encumbrances on any Eligible Real Estate Asset
consisting of easements, rights of way, zoning restrictions, restrictions on the
use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which a Loan Party is a party,
purchase money security interests and other liens or encumbrances, which do not
individually or in the aggregate have a Material Adverse Effect;

 

(v)                                 the rights of tenants or subtenants under
Leases in the ordinary course of business;

 

(vi)                              any option, contract or other agreement to
sell an asset provided such sale is otherwise permitted by this Agreement;

 

(vii)                           with respect to any Leased Asset, any
(x) reversionary interest or title of lessor or sublessor under the applicable
Lease or (y) Lien, easement, restriction or encumbrance to which the interest or
title of such lessor or sublessor may be subject; and

 

(viii)                        Liens in favor of the Agent and the Lenders under
the Loan Documents to secure the Obligations.

 

Notwithstanding anything in this Agreement to the contrary, (x) no Loan Party
shall create or incur or suffer to be created or incurred or to exist any Lien
other than Liens contemplated in §§ 8.2(i), (iv), (v), (vi), (vii) and
(viii) and (y) REIT shall not create or suffer to be created or incurred or to
exist any Lien other than Liens contemplated in § 8.2(i)(A).

 

§ 8.3                     Restrictions on Investments.  Borrower shall not, and
shall not permit any other Loan Party to, make or permit to exist or to remain
outstanding any Investment except Investments in:

 

(a)                                 marketable direct or guaranteed obligations
of the United States of America that mature within one (1) year from the date of
purchase by Borrower or any Subsidiary Guarantor;

 

(b)                                 marketable direct obligations of any of the
following:  Federal Home Loan Mortgage Corporation, Student Loan Marketing
Association, Federal Home Loan Banks, Federal National Mortgage Association,
Government National Mortgage Association, Bank for Cooperatives, Federal
Intermediate Credit Banks, Federal Financing Banks, Export-Import Bank of the
United States, Federal Land Banks, or any other agency or instrumentality of the
United States of America;

 

(c)                                  demand deposits, certificates of deposit,
bankers acceptances and time deposits of United States banks having total assets
in excess of $100,000,000; provided, however, that the aggregate amount at any
time so invested with any single bank having total assets of less than
$1,000,000,000 will not exceed $200,000;

 

(d)                                 securities commonly known as “commercial
paper” issued by a corporation organized and existing under the laws of the
United States of America or any State which at the time of purchase are rated by
Moody’s or by S&P at not less than “P 1” if then rated by Moody’s, and not less
than “A 1”, if then rated by S&P;

 

(e)                                  mortgage-backed securities guaranteed by
the Government National Mortgage Association, the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation and other
mortgage-backed bonds which at the time of purchase are rated by Moody’s or by
S&P at not less than “Aa” if then rated by Moody’s and not less than “AA” if
then rated by S&P,

 

59

--------------------------------------------------------------------------------


 

such investment, when aggregated with the Investments set forth in § 8.3(k), 
not to exceed five percent (5%) of Gross Asset Value;

 

(f)                                   repurchase agreements having a term not
greater than ninety (90) days and fully secured by securities described in the
foregoing subsection (a), (b) or (e) with banks described in the foregoing
subsection (c) or with financial institutions or other corporations having total
assets in excess of $500,000,000;

 

(g)                                  shares of so-called “money market funds”
registered with the SEC under the Investment Company Act of 1940 which maintain
a level per-share value, invest principally in investments described in the
foregoing subsections (a) through (f) and have total assets in excess of
$50,000,000;

 

(h)                                 the acquisition of fee interests or
long-term ground lease interests by Borrower or any Subsidiary Guarantor in
(i) Real Estate which is utilized for income-producing Data Center Properties
located in the continental United States or the District of Columbia and
businesses and investments incidental thereto, and (ii) subject to the
restrictions set forth in this § 8.3, the acquisition of Land Assets to be
developed for the foregoing purposes and Development Properties to be used for
the purposes set forth in § 8.3(h)(i);

 

(i)                                     Investments by Borrower in wholly-owned
Subsidiaries of Borrower;

 

(j)                                    Investments in Land Assets, provided that
the aggregate Investment therein shall not exceed the greater of (i) five
percent (5%) of Gross Asset Value or (ii) $45,000,000;

 

(k)                                 Investments in mortgages or notes receivable
not to exceed five percent (5%) of Gross Asset Value;

 

(l)                                     Investments in Development Projects,
provided that the aggregate Investment therein shall not exceed twenty-five
percent (25%) of the Gross Asset Value;

 

(m)                             Investments in non-wholly owned Subsidiaries and
Unconsolidated Affiliates, provided that the aggregate Investment therein shall
not exceed twenty percent (20%) of Gross Asset Value;

 

(n)                                 Investments in assets located outside the
United States, provided that the aggregate Investment therein shall not exceed
ten percent (10%) of the Gross Asset Value;

 

(o)                                 Investments (i) in equipment which will be
incorporated into the development of Data Center Properties, (ii) with utility
companies to bring critical power to Data Center Properties, and (iii) with
fiber optic companies to bring fiber optics to Data Center Properties.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of Borrower and Subsidiary Guarantors in the Investments described in
§ 8.3(j)-(n) exceed thirty-five percent (35%) of Gross Asset Value at any time.

 

For the purposes of this § 8.3, the Investment of Borrower or Subsidiary
Guarantors in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person’s pro rata share of
their Unconsolidated Affiliate’s Investment in Land Assets; plus (ii) such
Person’s pro rata share of any other Investments valued at the GAAP book value.

 

§ 8.4                     Merger, Consolidation.  Borrower shall not, and shall
not permit any other Loan Party to, become a party to any dissolution,
liquidation, disposition of all or substantially all of its assets or

 

60

--------------------------------------------------------------------------------


 

business, merger, reorganization, consolidation or other business combination or
agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Required Lenders except for (i) the merger or consolidation of one or more of
the Subsidiaries of Borrower (other than any Subsidiary that is a Subsidiary
Guarantor) with and into Borrower (it being understood and agreed that in any
such event Borrower will be the surviving Person) and (ii) the merger or
consolidation of two or more Subsidiaries of Borrower; provided that no such
merger or consolidation shall involve any Subsidiary that is a Subsidiary
Guarantor.

 

§ 8.5                     Sale and Leaseback.  Borrower shall not, and shall not
permit any other Loan Party to, enter into any arrangement, directly or
indirectly, whereby any Loan Party shall sell or transfer any Real Estate owned
by it in order that then or thereafter Borrower shall lease back such Real
Estate without the prior written consent of the Agent, such consent not to be
unreasonably withheld.

 

§ 8.6                     Compliance with Environmental Laws.  Borrower shall
not, and shall not permit any other Loan Party to, do any of the following: 
(a) use any of the Real Estate or any portion thereof as a facility for the
handling, processing, storage or disposal of Hazardous Substances, except for
quantities of Hazardous Substances used in the ordinary course of Loan Parties’
or their tenants’ business and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in material compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in material compliance
with Environmental Laws, (d) conduct any activity at any Real Estate or use any
Real Estate in any manner that could reasonably be expected to cause a Release
of Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which might give
rise to liability under CERCLA or any other Environmental Law, or (e) directly
or indirectly transport or arrange for the transport of any Hazardous Substances
(except in material compliance with all Environmental Laws), except as any such
use, generation, conduct or other activity described in clauses (a) to (e) of
this § 8.6 could not reasonably be expected to have a Material Adverse Effect.

 

Borrower shall, and shall cause each other Loan Party to:

 

(i)                                     in the event of any change in applicable
Environmental Laws governing the assessment, release or removal of Hazardous
Substances, take all reasonable action as required by such Laws (including,
without limitation, the conducting of engineering tests at the sole expense of
Loan Parties) to confirm that no Hazardous Substances are or ever were Released
or disposed of on the Eligible Real Estate Assets in violation of applicable
Environmental Laws; and

 

(ii)                                  if any Release or disposal of Hazardous
Substances which Loan Parties may be legally obligated to contain, correct or
otherwise remediate or which may otherwise expose such Loan Parties to liability
shall occur or shall have occurred on any Eligible Real Estate Asset (including
without limitation any such Release or disposal occurring prior to the
acquisition or leasing of such Eligible Real Estate Asset by Loan Parties), the
relevant Loan Party shall, after obtaining knowledge thereof, cause the prompt
containment and removal of such Hazardous Substances and remediation of the
Eligible Real Estate Asset in material compliance with all applicable
Environmental Laws; provided, that each Loan Party shall be deemed to be in
compliance with Environmental Laws for the purpose of this clause (ii) so long
as it or a responsible third party with sufficient financial resources is taking
reasonable action to remediate or manage such event or has taken and is
diligently pursuing a challenge to any such alleged legal obligation through
appropriate administrative or judicial proceedings.

 

61

--------------------------------------------------------------------------------


 

§ 8.7                     Distributions.

 

(a)                                 Borrower shall not pay any Distribution to
the partners, members or other owners of Borrower, and REIT shall not pay any
Distribution to its shareholders, if such Distribution is in excess of the
amount which (i) when added to the amount of all other Distributions paid in the
same calendar quarter and (A) the preceding calendar quarters from the date of
this Agreement or (B) the preceding three (3) calendar quarters (whichever is
less), would exceed ninety-five percent (95%) of such Person’s Funds from
Operations for such period; provided that (x) the limitations contained in this
§ 8.7(a) shall not preclude Borrower from making Distributions each year to its
owners, pro rata in accordance with percentage interests, such that the amount
received by REIT is sufficient to cover (i) the liability of REIT for Taxes plus
(ii) an amount equal to the greater of:  (1) the amount estimated by REIT in
good faith after reasonable diligence to be necessary to permit REIT to
distribute to its shareholders with respect to any calendar year (whether made
during such year or after the end thereof) 100% of the “real estate investment
trust taxable income” of REIT within the meaning of Section 857(b)(2) of the
Code, determined without regard to deductions for dividends paid and the
exclusions set forth in Sections 857(b)(2)(C), (D), (E) and (F) of the Code but
including therein all net capital gains and net recognized built-in gains within
the meaning of Treasury Regulations Section 1.337(d)-6 or Treasury Regulations
Section 1.337(d)-7 (whether or not such gains might otherwise be excluded or
excludable therefrom); or (2) the amount that is estimated by REIT in good faith
after reasonable diligence to be necessary either to maintain REIT Status of
REIT (if REIT exists) or to enable REIT to avoid the incurrence of any tax for
any calendar year that could be avoided by reason of a distribution by REIT to
its shareholders, with such distributions to be made as and when determined by
REIT, whether during or after the end of the relevant calendar year; and
(y) REIT shall be allowed to pay Distributions of the amount received pursuant
to this § 8.7(a) to its shareholders.

 

(b)                                 In the event that an Event of Default shall
have occurred and be continuing, Borrower shall make no Distributions, and REIT
shall not pay any Distribution to its shareholders, other than, if REIT exists
and has elected REIT Status, Distributions pro rata in accordance with
percentage interests to the owners of Borrower such that REIT receives an amount
that is estimated by REIT in good faith after reasonable diligence to be
necessary either to maintain REIT Status of REIT under the Code for any calendar
year, or to enable REIT to avoid the payment of any tax for any calendar year
that could be avoided by reason of a distribution by REIT to its shareholders,
with such distributions to be made as and when determined by REIT, whether
during or after the end of the relevant tax year and REIT shall be allowed to
make Distributions of such amounts to its shareholders.

 

(c)                                  Notwithstanding the foregoing, at any time
when an Event of Default under § 12.1(a), (b), (h), (i) or (j) shall have
occurred or the maturity of the Obligations has been accelerated, Borrower shall
not, and shall not permit REIT to, make any Distributions whatsoever, directly
or indirectly.

 

§ 8.8                     Asset Sales.  Except for the transactions described on
Schedule 8.8 hereto, Borrower shall not, and shall not permit any other Loan
Party to, sell, transfer or otherwise dispose of any material asset other than
pursuant to a bona fide arm’s length transaction.  Borrower shall not, and shall
not permit any other Loan Party to, sell, transfer or otherwise dispose of any
Real Estate in one transaction or a series of transactions during any
four (4) consecutive fiscal quarters in excess of an amount equal to thirty-five
percent (35%) of Gross Asset Value, except as the result of a condemnation or
casualty and except for the granting of Permitted Liens, as applicable, without
the prior written consent of the Agent and the Required Lenders.

 

§ 8.9                     Intentionally Omitted.

 

§ 8.10              Restriction on Prepayment of Indebtedness.  Borrower shall
not, and shall not permit any other Loan Party to, (a) prepay, redeem, defease,
purchase or otherwise retire the principal amount, in whole or in part, of any
Indebtedness other than the Obligations or the obligations under the Existing
Credit Agreement or any agreement evidencing other Unsecured Debt, as
applicable, after the occurrence of any Event of Default; provided, that the
foregoing shall not prohibit (x) the prepayment of Indebtedness which is
financed solely from the proceeds of a new loan which would otherwise be
permitted by the terms of § 8.1; and (y) the prepayment, redemption, defeasance
or other retirement of the principal of Indebtedness secured by

 

62

--------------------------------------------------------------------------------


 

Real Estate which is satisfied solely from the proceeds of a sale of the Real
Estate securing such Indebtedness; and (b) modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date of
such Indebtedness after the occurrence of an Event of Default.

 

§ 8.11              Zoning and Contract Changes and Compliance.  Borrower shall
not, and shall not permit any other Loan Party to, initiate or consent to any
zoning reclassification of any Eligible Real Estate Asset or seek any variance
under any existing zoning ordinance or use or permit the use of any Eligible
Real Estate Asset in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation.  Borrower shall not, and shall not permit any other
Loan Party to, initiate any change in any laws, requirements of governmental
authorities or obligations created by private contracts and Leases which now or
hereafter may materially adversely affect the ownership, occupancy, use or
operation of any Eligible Real Estate Asset.

 

§ 8.12              Derivatives Contracts.  Borrower shall not, and shall not
permit any other Loan Party to, contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Derivatives Contracts made in the
ordinary course of business and not prohibited pursuant to § 8.1.

 

§ 8.13              Transactions with Affiliates.  Borrower shall not, and shall
not permit any other Loan Party to, permit to exist or enter into any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of Borrower), except (i) transactions in connection with the
Management Agreements, (ii) transactions set forth on Schedule 6.15 attached
hereto and (iii) transactions pursuant to the reasonable requirements of the
business of such Person and upon fair and reasonable terms which are no less
favorable to such Person than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

§ 8.14              Management Fees.  Borrower shall not, and shall not permit
any other Loan Party to, pay, or permit to be paid, any management fees or other
payments under any Management Agreement for any Eligible Real Estate Asset to
any manager that is an Affiliate of any Loan Party in the event that a Default
or Event of Default shall have occurred and be continuing.

 

SECTION 9

 

FINANCIAL COVENANTS

 

Borrower covenants and agrees that, so long as the Loan or any Note is
outstanding or any Lender has any obligation to make any Advance of the Loan, in
the event that Borrower shall not be in compliance with any of the following
covenants, Borrower shall, within thirty (30) days after knowledge thereof
(except as to § 9.1, which shall be governed by the cure period set forth in
§ 3.2), prepay the Loan in an amount that is necessary or take such other action
as may be necessary to comply with the financial covenants set forth below:

 

§ 9.1                     Unencumbered Asset Pool.  The outstanding principal
balance of all Unsecured Debt shall not be greater than the Unencumbered Asset
Pool Availability.

 

§ 9.2                     Consolidated Total Indebtedness to Gross Asset Value. 
Consolidated Total Indebtedness shall not exceed sixty percent (60%) of Gross
Asset Value.

 

§ 9.3                     Secured Debt to Gross Asset Value.  Secured Debt shall
not exceed forty percent (40%) of Gross Asset Value.

 

§ 9.4                     Secured Recourse Indebtedness to Gross Asset Value. 
Secured Recourse Indebtedness shall not exceed fifteen percent (15%) of Gross
Asset Value; provided that, at any such time as

 

63

--------------------------------------------------------------------------------


 

Borrower has received an Investment Grade Rating, the foregoing covenant shall
be of no further force and effect and Borrower shall not be required to comply
therewith.

 

§ 9.5                     Adjusted Consolidated EBITDA to Consolidated Fixed
Charges.  The ratio of Adjusted Consolidated EBITDA determined for the most
recently ended calendar quarter to Consolidated Fixed Charges for the most
recently ended calendar quarter annualized, shall not be less than 1.70 to 1.0.

 

§ 9.6                     Minimum Consolidated Tangible Net Worth.  Borrower’s
Consolidated Tangible Net Worth shall not be less than the sum of
(i) $1,277,009,816.00, plus (ii) eighty percent (80%) of the sum of (A) any
additional Net Offering Proceeds after January 3, 2013, plus (B) the value of
interests in Borrower or interests in REIT issued upon the contribution of
assets to Borrower or its Subsidiaries after January 3, 2013 (with such value
determined at the time of contribution).

 

§ 9.7                     Unhedged Variable Rate Debt.  Unhedged Variable Rate
Debt of Loan Parties and their respective Subsidiaries shall not exceed thirty
percent (30%) of Gross Asset Value; provided that, at any such time as Borrower
has received an Investment Grade Rating, the foregoing covenant shall be of no
further force and effect and Borrower shall not be required to comply therewith.

 

§ 9.8                     Unencumbered Asset Pool.  In addition, at all times,
the Unencumbered Asset Pool Availability shall be determined from at least three
(3) Eligible Real Estate Assets having a Gross Asset Value of not less than
$150,000,000; provided however, this minimum $150,000,000 Gross Asset Value
amount shall be reduced on a pro rata basis with the termination of any portion
of the aggregate Commitment.

 

SECTION 10

 

CLOSING CONDITIONS

 

The obligation of each Lender to make an Advance on the Closing Date shall be
subject to the satisfaction of the following conditions precedent:

 

§ 10.1              Loan Documents.  Each of the Loan Documents shall have been
duly executed and delivered by the respective parties thereto and shall be in
full force and effect.  The Agent shall have received a fully executed
counterpart of each such document.

 

§ 10.2              Certified Copies of Organizational Documents.  The Agent
shall have received from each Loan Party a copy, certified as of a recent date
by the appropriate officer of each State in which such Person is organized and
in which the Eligible Real Estate Assets are located and a duly authorized
officer, partner or member of such Person, as applicable, to be true and
complete, of the partnership agreement, corporate charter or operating agreement
and/or other organizational agreements of such Loan Party, as applicable, and
its qualification to do business, as applicable, as in effect on such date of
certification.

 

§ 10.3              Resolutions.  All action on the part of each Loan Party, as
applicable, necessary for the valid execution, delivery and performance by such
Person of each Loan Document to which such Person is or is to become a party
shall have been duly and effectively taken, and evidence thereof reasonably
satisfactory to the Agent shall have been provided to the Agent.

 

§ 10.4              Incumbency Certificate; Authorized Signers.  The Agent shall
have received from each Loan Party an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party.  The Agent shall have also
received from each Loan Party a certificate, dated as of the Closing Date,
signed by a duly authorized representative of such Loan Party and giving the
name and specimen signature of each Authorized Officer who shall be authorized
(in the case of Borrower) to make Loan Requests

 

64

--------------------------------------------------------------------------------


 

and Conversion/Continuation Requests and (in the case of each Loan Party) to
give notices and to take other action on behalf of Loan Parties under the Loan
Documents.

 

§ 10.5              Opinion of Counsel.  The Agent shall have received an
opinion addressed to the Lenders and the Agent and dated as of the Closing Date
from counsel to Loan Parties in form and substance reasonably satisfactory to
the Agent.

 

§ 10.6              Payment of Fees.  Loan Parties shall have paid to the Agent
the fees payable to the Agent or any Lender pursuant to § 4.2.

 

§ 10.7              Insurance.  If requested by the Agent, the Agent shall have
received certificates evidencing all policies of insurance as required by this
Agreement or the other Loan Documents.

 

§ 10.8              Performance; No Default.  Loan Parties shall have performed
and complied with all terms and conditions herein required to be performed or
complied with by them on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

 

§ 10.9              Representations and Warranties.  The representations and
warranties made by Loan Parties in the Loan Documents or otherwise made by or on
behalf of Loan Parties and their respective Subsidiaries in connection therewith
or after the date thereof shall have been true and correct in all material
respects when made and shall also be true and correct in all material respects
on the Closing Date.

 

§ 10.10       Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require, including all
documentation required by any Lender to satisfy the requirements of § 6.30.

 

§ 10.11       Eligible Real Estate Qualification Documents.  The Eligible Real
Estate Qualification Documents for each Eligible Real Estate Asset included in
the Unencumbered Asset Pool as of the Closing Date shall have been delivered to
the Agent at Loan Parties’ expense and shall be in form and substance reasonably
satisfactory to the Agent.

 

§ 10.12       Compliance Certificate.  The Agent shall have received a
Compliance Certificate dated as of the date of the Closing Date demonstrating
pro forma compliance with each of the covenants calculated therein based upon
REIT’s most recent Form 10-Q.  Further, such Compliance Certificate shall
include within the calculation of Net Operating Income any Eligible Real Estate
Assets which have been owned for less than a calendar quarter, and shall be
based upon financial data and information with respect to Eligible Real Estate
Assets as of the end of the most recent calendar month as to which data and
information is available.

 

§ 10.13       [Reserved].

 

§ 10.14       Consents.  The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§ 10.15       Other.  The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

65

--------------------------------------------------------------------------------


 

SECTION 11

 

CONDITIONS TO ALL ADVANCES

 

The obligation of each Lender to make an Advance on the Closing Date and any
subsequent Advance shall also be subject to the satisfaction of the following
conditions precedent:

 

§ 11.1              Prior Conditions Satisfied.  All conditions set forth in
§ 10 shall continue to be satisfied as of the date upon which any Advance is to
be made.

 

§ 11.2              Representations True; No Default.  Each of the
representations and warranties made by or on behalf of Loan Parties or any of
their respective Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which they were made and shall also be true in all material
respects as of the time of the making of such Advance, with the same effect as
if made at and as of that time, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date),
and no Default or Event of Default shall have occurred and be continuing.

 

§ 11.3              Borrowing Documents.  The Agent shall have received a fully
completed Loan Request for such Advance and the other documents and information
(including, without limitation, a Compliance Certificate; provided, however,
that the calculation of Gross Asset Value in such Compliance Certificate need
only contain the Gross Asset Value calculation submitted to the Agent in the
most recent quarterly Compliance Certificate delivered pursuant to § 7.4(c),
subject to any adjustments necessary to reflect any newly acquired or sold Real
Estate since the date of such quarterly Compliance Certificate) as required by
§ 2.7.

 

SECTION 12

 

EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§ 12.1              Events of Default and Acceleration.  If any of the following
events (“Events of Default” or, if the giving of notice or the lapse of time or
both is required, then, prior to such notice or lapse of time, “Defaults”) shall
occur:

 

(a)                                 Borrower shall fail to pay any principal of
the Loan when the same shall become due and payable, whether at the stated date
of maturity or any accelerated date of maturity or at any other date fixed for
payment;

 

(b)                                 Borrower shall fail to pay any interest on
the Loan within five (5) days of the date that the same shall become due and
payable or any fees or other sums due hereunder (other than any voluntary
prepayment) or under any of the other Loan Documents within ten (10) days after
notice from the Agent, whether at the stated date of maturity or any accelerated
date of maturity or at any other date fixed for payment;

 

(c)                                  Borrower shall fail to comply with the
covenant contained in § 9.1 and such failure shall continue uncured after
written notice thereof shall have been given to Loan Parties by the Agent as
provided in § 3.2;

 

(d)                                 Borrower shall fail to perform any other
term, covenant or agreement contained in § 9.2, § 9.3, § 9.4, § 9.5, § 9.6,
§ 9.7 or § 9.8 and such failure shall continue for the thirty (30) day

 

66

--------------------------------------------------------------------------------


 

cure period provided in the preamble to Article 9 after written notice thereof
shall have been given to Loan Parties by the Agent as provided in the preamble
to Article 9;

 

(e)                                  any Loan Party shall fail to perform any
other term, covenant or agreement contained herein or in any of the other Loan
Documents which they are required to perform (other than those specified in the
other subclauses of this § 12 (including, without limitation, § 12.2 below) or
in the other Loan Documents), and such failure shall continue for thirty
(30) days after Loan Parties’ receipt from the Agent of written notice thereof,
and in the case of a default that cannot be cured within such thirty (30) day
period despite Loan Parties’ diligent efforts but is susceptible of being cured
within ninety (90) days of Loan Parties’ receipt of the Agent’s original notice,
then Loan Parties shall have such additional time as is reasonably necessary to
effect such cure, but in no event in excess of ninety (90) days from Loan
Parties’ receipt of the Agent’s original notice;

 

(f)                                   any material representation or warranty
made by or on behalf of Loan Parties or any of their respective Subsidiaries in
this Agreement or any other Loan Document, or any report, certificate, financial
statement, request for an Advance, or in any other document or instrument
delivered pursuant to or in connection with the Loan, any Advance, this
Agreement, or any of the other Loan Documents shall prove to have been false in
any material respect upon the date when made or deemed to have been made or
repeated;

 

(g)                                  any Loan Party shall fail to pay when due
(including, without limitation, at maturity), or within any applicable period of
notice and grace, any principal, interest or other amount on account of any
obligation for borrowed money or credit received or other Indebtedness, or shall
fail to observe or perform any term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing any obligation for
borrowed money or credit received or other Indebtedness and the holder or
holders thereof or of any obligations issued thereunder have accelerated the
maturity thereof; provided that the events described in §12.1(g) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in §12.1(g), involve singly or in the
aggregate obligations for (x) any Indebtedness which is recourse to Borrower or
any of the Subsidiary Guarantors (including, without limitation, Secured
Recourse Indebtedness) totaling in excess of $25,000,000 or (y) Non-Recourse
Indebtedness of Borrower or any of the Subsidiary Guarantors totaling in excess
of $50,000,000;

 

(h)                                 any Loan Party or REIT, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;

 

(i)                                     a petition or application shall be filed
for the appointment of a trustee or other custodian, liquidator or receiver of
any Loan Party or REIT or any substantial part of the assets of any thereof, or
a case or other proceeding shall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;

 

(j)                                    a decree or order is entered appointing a
trustee, custodian, liquidator or receiver for any Loan Party or REIT or
adjudicating any such Person, bankrupt or insolvent, or approving a

 

67

--------------------------------------------------------------------------------


 

petition in any such case or other proceeding, or a decree or order for relief
is entered in respect of any such Person in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;

 

(k)                                 there shall remain in force, undischarged,
unsatisfied and unstayed, for more than sixty (60) days one or more uninsured or
unbonded final judgments against Borrower or any Subsidiary Guarantor that,
either individually or in the aggregate, exceed $50,000,000;

 

(l)                                     any of the Loan Documents shall be
canceled, terminated, revoked or rescinded otherwise than in accordance with the
terms thereof or the express prior written agreement, consent or approval of the
Required Lenders, or any action at law, suit in equity or other legal proceeding
to cancel, revoke or rescind any of the Loan Documents shall be commenced by or
on behalf of any Loan Party, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination, or issue a judgment, order, decree or ruling, to the effect that
any one or more of the Loan Documents is illegal, invalid or unenforceable in
accordance with the terms thereof;

 

(m)                             any dissolution, termination, partial or
complete liquidation, merger or consolidation of any Loan Party shall occur or
any sale, transfer or other disposition of the assets of any Loan Party shall
occur other than as permitted under the terms of this Agreement or the other
Loan Documents;

 

(n)                                 with respect to any Guaranteed Pension Plan,
an ERISA Reportable Event shall have occurred and such event reasonably would be
expected to result in liability of any Loan Party to pay money to the PBGC or
such Guaranteed Pension Plan in an aggregate amount exceeding $25,000,000 and
one of the following shall apply with respect to such event:  (x) such event in
the circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

 

(o)                                 any Change of Control shall occur; or

 

(p)                                 an Event of Default under any of the other
Loan Documents shall occur;

 

then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to Loan Parties declare all
amounts owing with respect to this Agreement, the Notes and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrower; provided that in the event of any
Event of Default specified in § 12.1(h), § 12.1(i) or § 12.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent.

 

§ 12.2              Certain Cure Periods; Limitation of Cure Periods.

 

(a)                                 Notwithstanding anything contained in § 12.1
to the contrary, (i) no Event of Default shall exist hereunder upon the
occurrence of any failure described in § 12.1(b) in the event that Loan Parties
cure such Default within five (5) Business Days after the date such payment is
due, provided that no such cure period shall apply to any payments due upon the
maturity of the Notes, and (ii) no Event of Default shall exist hereunder upon
the occurrence of any failure described in § 12.1(e) in the event that, if such
Default consists of the failure to provide insurance as required by § 7.7, Loan
Parties cure such Default within fifteen (15) days following receipt of written
notice of such Default or with respect to the occurrence of any other failure
described in § 12.1(e) in the event such failure shall continue for thirty
(30) days after Loan Parties’ receipt from the Agent of written notice thereof,
and in the case of a default that cannot be cured within such thirty

 

68

--------------------------------------------------------------------------------


 

(30) day period despite Loan Parties’ diligent efforts but is susceptible of
being cured within ninety (90) days of Loan Parties’ receipt of the Agent’s
original notice, then Loan Parties shall have such additional time as is
reasonably necessary to effect such cure, but in no event in excess of ninety
(90) days from Loan Parties’ receipt of the Agent’s original notice, provided
that the provisions of this clause (ii) shall not pertain to any default
consisting of a failure to comply with § 8.1, § 8.2, § 8.3, § 8.4, § 8.7, § 8.8,
or § 8.14, or to any Default excluded from any provision of cure of defaults
contained in any other of the Loan Documents.

 

(b)                                 In the event that there shall occur any
Default that affects only certain Eligible Real Estate Assets or the
owner(s) thereof (if such owner is a Subsidiary Guarantor), then Loan Parties
may elect to cure such Default (so long as no other Default or Event of Default
would arise as a result) by electing to have the Agent remove such Eligible Real
Estate Asset from the calculation of Unencumbered Asset Pool  Availability and
by reducing the outstanding principal amount of the Loan by the amount of the
Unencumbered Asset Pool  Availability attributable to such Eligible Real Estate
Asset, in which event such removal and reduction shall be completed within
thirty (30) days after receipt of notice of such Default from the Agent or the
Required Lenders.

 

§ 12.3              Termination of Commitments.  If any one or more Events of
Default specified in § 12.1(h), § 12.1(i) or § 12.1(j) shall occur, then
immediately and without any action on the part of the Agent or any Lender any
unused portion of the credit and the Commitments hereunder shall automatically
terminate and the Lenders shall be relieved of all obligations to make Advances
to Borrower, and all Obligations shall be deemed automatically accelerated and
declared due and payable in full.  If any other Event of Default shall have
occurred, the Agent may, and upon the election of the Required Lenders shall, by
notice to Loan Parties, terminate the obligation to make Advances to Borrower
and accelerate the Obligations as provided in § 12.1 above.  No termination
under this § 12.3 shall relieve Loan Parties of their obligations to the Lenders
arising under this Agreement or the other Loan Documents.

 

§ 12.4              Remedies.  To the extent permitted by applicable law, in
case any one or more Events of Default shall have occurred and be continuing,
and whether or not the Lenders shall have accelerated the maturity of the Loan
pursuant to § 12.1, the Agent on behalf of the Lenders may, and upon the consent
of the Required Lenders shall, proceed to protect and enforce their rights and
remedies under this Agreement, the Notes and/or any of the other Loan Documents
by suit in equity, action at law or other appropriate proceeding, including to
the full extent permitted by applicable law the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents,
the obtaining of the ex parte appointment of a receiver, and, if any amount
shall have become due, by declaration or otherwise, the enforcement of the
payment thereof.  No remedy herein conferred upon the Agent or the holder of any
Note is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.  Notwithstanding the provisions of this Agreement
providing that the Loan may be evidenced by multiple Notes in favor of the
Lenders, the Lenders acknowledge and agree that only the Agent may exercise any
remedies arising by reason of a Default or Event of Default.  If any Loan Party
fails to perform any agreement or covenant contained in this Agreement or any of
the other Loan Documents beyond any applicable period for notice and cure, the
Agent may itself perform, or cause to be performed, any agreement or covenant of
such Person contained in this Agreement or any of the other Loan Documents which
such Person shall fail to perform, and the out-of-pocket costs of such
performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by the Agent in connection therewith, shall be payable by Loan Parties
upon demand and shall constitute a part of the Obligations and shall if not paid
within thirty (30) days after demand bear interest at the rate for overdue
amounts as set forth in this Agreement.  In the event that all or any portion of
the Obligations is collected by or through an attorney-at-law, Loan Parties
shall pay all costs of collection including, but not limited to, reasonable
attorney’s fees.

 

§ 12.5              Distribution of Collateral Proceeds.  In the event that,
following the occurrence and during the continuance of any Event of Default, any
monies are received in connection with the enforcement of

 

69

--------------------------------------------------------------------------------


 

any of the Loan Documents, or otherwise with respect to the realization upon any
of the assets of Loan Parties, such monies shall be distributed for application
as follows:

 

(a)                                 First, to the payment of, or (as the case
may be) the reimbursement of the Agent for or in respect of, all reasonable
out-of-pocket costs, expenses, disbursements and losses which shall have been
paid, incurred or sustained by the Agent in accordance with the terms of the
Loan Documents in connection with the collection of such monies by the Agent,
for the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent or the Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

 

(b)                                 Second, to all other Obligations (including
any interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in the following order:

 

(i)                                     to any other fees and expenses due to
the Lenders under the Loan Documents until paid in full;

 

(ii)                                  to the payment of accrued and unpaid
interest on the Loan, for the ratable benefit of the Lenders, until paid in
full;

 

(iii)                               payments of unpaid principal of the Advances
and amounts constituting obligations under any Approved Derivatives Contract, to
be paid to the Lenders and/or any counterparty under an Approved Derivatives
Contract, equally and ratably in accordance with the respective amounts thereof
then due and owing to such Persons until paid in full;

 

(iv)                              to payment of all other amounts due under any
of the Loan Documents to be applied for the ratable benefit of the Agent and/or
the Lenders until paid in full.

 

(c)                                  Third, the excess, if any, shall be
returned to Loan Parties or to such other Persons as are entitled thereto.

 

SECTION 13

 

SETOFF

 

During the continuance of any Event of Default, any deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or the branch where such deposits are held) or other sums credited by
or due from any Lender or any Affiliate thereof to Borrower and any securities
or other property of Borrower in the possession of such Lender or any Affiliate
may, without notice to Borrower (any such notice being expressly waived by
Borrower) but with the prior written approval of the Agent, be applied to or set
off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of Borrower to such Lender.  Each of the Lenders agrees
with each other Lender that if such Lender shall receive from Borrower, whether
by voluntary payment, exercise of the right of setoff, or otherwise, and shall
retain and apply to the payment of the Note or Notes held by such Lender any
amount in excess of its ratable portion of the payments received by all of the
Lenders with respect to the Notes held by all of the Lenders, such Lender will
make such disposition and arrangements with the other Lenders with respect to
such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Notes held by it its proportionate payment as contemplated by this
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest.

 

70

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of § 14.16 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agent and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have.

 

SECTION 14

 

THE AGENT

 

§ 14.1              Authorization.  The Agent is authorized to take such action
on behalf of each of the Lenders and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent.  The
obligations of the Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Lender or to create an
agency or fiduciary relationship.  The Agent shall act as the contractual
representative of the Lenders hereunder, and notwithstanding the use of the term
“Agent”, it is understood and agreed that the Agent shall not have any fiduciary
duties or responsibilities to any Lender by reason of this Agreement or any
other Loan Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Loan Parties and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

 

§ 14.2              Employees and Agents.  The Agent may exercise its powers and
execute its duties by or through employees or agents and shall be entitled to
take, and to rely on, advice of counsel concerning all matters pertaining to its
rights and duties under this Agreement and the other Loan Documents.  The Agent
may utilize the services of such Persons as the Agent may reasonably determine,
and all reasonable fees and expenses of any such Persons shall be paid by Loan
Parties.

 

§ 14.3              No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable for
(a) any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by the Agent with the consent or at the
request of the Required Lenders (or such larger percentage of Lenders as may be
required hereunder).  The Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Agent for the account of the Lenders, unless the Agent has received notice
from a Lender or Loan Parties referring to the Loan Documents and describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a “notice of default”.

 

§ 14.4              No Representations.  The Agent shall not be responsible for
the execution or validity or enforceability of this Agreement, the Notes, any of
the other Loan Documents or any instrument at any time constituting, or intended
to constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the

 

71

--------------------------------------------------------------------------------


 

Notes, or for any recitals or statements, warranties or representations made
herein, or any agreement, instrument or certificate delivered in connection
therewith or in any of the other Loan Documents or in any certificate or
instrument hereafter furnished to it by or on behalf of Loan Parties or any of
their respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any of the other Loan Documents (except that the Agent
shall confirm receipt of the items required to be delivered to it in §§ 10 and
11 hereof).  The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by Loan Parties or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete. 
The Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of Loan Parties or any of
their respective Subsidiaries, or the value of the Unencumbered Asset Pool or
any other assets of Loan Parties or any of their respective Subsidiaries.  Each
Lender acknowledges that it has, independently and without reliance upon the
Agent or any Lender, and based upon such information and documents as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents.  The Agent’s Special Counsel has only represented the
Agent and RBC in connection with the Loan Documents and the only attorney client
relationship or duty of care is between the Agent’s Special Counsel and the
Agent or RBC.  Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents.

 

§ 14.5              Payments.

 

(a)                                 A payment by Loan Parties to the Agent
hereunder or under any of the other Loan Documents for the account of any Lender
shall constitute a payment to such Lender.  The Agent agrees to distribute to
each Lender not later than one Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents.  In the event that the Agent fails to distribute such amounts
within one Business Day as provided above, the Agent shall pay interest on such
amount at a rate per annum equal to the Federal Funds Effective Rate from time
to time in effect.

 

(b)                                 If in the opinion of the Agent the
distribution of any amount received by it in such capacity hereunder, under the
Notes or under any of the other Loan Documents might involve it in liability, it
may refrain from making such distribution until its right to make such
distribution shall have been adjudicated by a court of competent jurisdiction. 
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

 

§ 14.6              Holders of Notes.  Subject to the terms of § 18, the Agent
may deem and treat the payee of any Note as the absolute owner or purchaser
thereof for all purposes hereof until it shall have been furnished in writing
with a different name by such payee or by a subsequent holder, assignee or
transferee.

 

§ 14.7              Indemnity.  The Lenders ratably agree hereby to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, reasonable
expenses (including any expenses for which the Agent has not been reimbursed by
Borrower as required by § 15 and without limiting Borrower’s obligation to do
so), and liabilities of every nature and character arising out of or related to
this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all

 

72

--------------------------------------------------------------------------------


 

applicable appeal periods.  The agreements in this § 14.7 shall survive the
payment of all amounts payable under the Loan Documents.

 

§ 14.8              The Agent as Lender.  In its individual capacity, RBC shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Advances made by it, and as the holder of any of the
Notes as it would have were it not also the Agent.

 

§ 14.9              Resignation.  The Agent may resign at any time by giving
thirty (30) calendar days’ prior written notice thereof to the Lenders and Loan
Parties.  The Required Lenders may remove the Agent from its capacity as Agent
in the event of the Agent’s gross negligence or willful misconduct or, to the
extent permitted by Legal Requirements, if the Person serving as Agent is a
Defaulting Lender pursuant to clause (d) or clause (e) of the definition
thereof.  Upon any such resignation, or removal, the Required Lenders, subject
to the terms of § 18.1, shall have the right to appoint as a successor Agent any
Lender or any bank whose senior debt obligations are rated not less than “A” or
its equivalent by Moody’s or not less than “A” or its equivalent by S&P and
which has a net worth of not less than $500,000,000; provided that any such
replacement Agent shall have a Commitment Percentage of not less than ten
percent (10%).  Unless a Default or Event of Default shall have occurred and be
continuing, such successor Agent shall be reasonably acceptable to Loan
Parties.  If no successor Agent shall have been appointed and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving of notice of resignation or the Required Lender’s removal of the Agent,
then the retiring or removed Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be any Lender or any financial institution whose
senior debt obligations are rated not less than “A2” or its equivalent by
Moody’s or not less than “A” or its equivalent by S&P and which has a net worth
of not less than $500,000,000. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from its duties and obligations hereunder as the Agent.  After any retiring
Agent’s resignation or removal, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.  Upon
any change in the Agent under this Agreement, the resigning or removed Agent
shall execute such assignments of and amendments to the Loan Documents as may be
necessary to substitute the successor Agent for the resigning or removed Agent.

 

§ 14.10       Duties in the Case of Enforcement.  In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders.  Without limiting the generality of the foregoing, if
the Agent reasonably determines payment is in the best interest of all the
Lenders, the Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and the Agent shall promptly thereafter
notify the Lenders of such action.  Each Lender shall, within thirty (30) days
of request therefor, pay to the Agent its Commitment Percentage of the
reasonable costs incurred by the Agent in taking any such actions hereunder to
the extent that such costs shall not be promptly reimbursed to the Agent by Loan
Parties (and without limiting Loan Parties’ obligation to do so) within such
period with respect to the Eligible Real Estate Assets.  The Required Lenders
may direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, except to the extent that any of the same shall be directly caused
by the Agent’s willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods, provided that the Agent need not comply with any such direction to the
extent that the Agent reasonably believes the Agent’s

 

73

--------------------------------------------------------------------------------


 

compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction.

 

§ 14.11       Bankruptcy.  In the event a bankruptcy or other insolvency
proceeding is commenced by or against any Loan Party with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders.  Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement.

 

§ 14.12       Intentionally Omitted.

 

§ 14.13       Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer.  The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of an Advance, that by its terms must be fulfilled to the satisfaction of a
Lender, the Agent may presume that such condition is satisfactory to such Lender
unless the Agent shall have received notice to the contrary from such Lender
prior to the making of such Advance.  The Agent may consult with legal counsel
(who may be counsel for Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

§ 14.14       Approvals.  If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders or
the Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of  approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof.  To
the extent that any Lender does not approve any recommendation of the Agent,
such Lender shall in such notice to the Agent describe the actions that would be
acceptable to such Lender.  If consent is required for the requested action, any
Lender’s failure to respond to a request for Directions within the required time
period shall be deemed to constitute a Direction to take such requested action. 
In the event that any recommendation is not approved by the requisite number of
Lenders and a subsequent approval on the same subject matter is requested by the
Agent, then for the purposes of this paragraph each Lender shall be required to
respond to a request for Directions within five (5) Business Days of receipt of
such request.  The Agent and each Lender shall be entitled to assume that any
officer of the other Lenders delivering any notice, consent, certificate or
other writing is authorized to give such notice, consent, certificate or other
writing unless the Agent and such other Lenders have otherwise been notified in
writing.

 

§ 14.15       Loan Parties Not Beneficiary.  Except for the provisions of § 14.9
relating to the appointment of a successor Agent, the provisions of this § 14
are solely for the benefit of the Agent and the Lenders, may not be enforced by
Loan Parties, and except for the provisions of § 14.9, may be modified or waived
without the approval or consent of Loan Parties.

 

§ 14.16       Defaulting Lenders.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirements:

 

74

--------------------------------------------------------------------------------


 

(i)                                     That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in § 27.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, or otherwise, and including any
amounts made available to the Agent by that Defaulting Lender pursuant to § 13),
shall be applied at such time or times as may be determined by the Agent as
follows:  first, to the payment of any amounts owing by that Defaulting Lender
to the Agent hereunder; second, as Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Advances in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Agent; third, if so determined by the Agent
and Loan Parties, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund
Advances under this Agreement; fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists or non-defaulting Lenders have
been paid in full all amounts then due, to the payment of any amounts owing to
Loan Parties as a result of any judgment of a court of competent jurisdiction
obtained by Loan Parties against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advance in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Advance was made at a time when the
conditions set forth in § 11 were satisfied or waived, such payment shall be
applied solely to pay the Advances of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Advances of that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(iii)                               [Intentionally Omitted].

 

(iv)                              [Intentionally Omitted].

 

(v)                                 During any period that a Lender is a
Defaulting Lender, Loan Parties may, by giving written notice thereof to the
Agent, such Defaulting Lender, and the other Lenders, demand that such
Defaulting Lender assign its Commitment to an Eligible Assignee subject to and
in accordance with the provisions of § 18.1, with Loan Parties being obligated
to pay the applicable assignment fee due under § 18.2 in the event same is not
paid by the Defaulting Lender, provided further that the amount of such fee
shall be deducted from any payments to be made to the Defaulting Lender under
this § 14.16(a)(v).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated to, in its sole discretion, acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of § 18.1.  No such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient with any applicable amounts held
pursuant to the immediately preceding subsection (ii), upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Loan Parties and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent or any Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) such Defaulting

 

75

--------------------------------------------------------------------------------


 

Lender’s full pro rata share of all Advances.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under any Legal Requirement without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

(b)                                 Defaulting Lender Cure.  If Loan Parties and
the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein that Lender will, to the extent
applicable, purchase that portion of outstanding Advances of the other Lenders
or take such other actions as the Agent may determine to be necessary to cause
the Loan to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentage (without giving effect to § 14.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of Loan Parties while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

SECTION 15

 

EXPENSES

 

Borrower agrees to pay, to the extent incurred by Agent (a) the reasonable costs
of producing and reproducing this Agreement, the other Loan Documents and the
other agreements and instruments mentioned herein, (b) all engineer’s fees,
environmental reviews and the reasonable fees, expenses and disbursements of the
counsel to the Agent and any local counsel to the Agent incurred in connection
with the preparation, administration, or interpretation of the Loan Documents
and other instruments mentioned herein, and amendments, modifications,
approvals, consents or waivers hereto or hereunder, (c) all other reasonable out
of pocket fees, expenses and disbursements (other than Taxes unless such payment
is otherwise required pursuant to the terms of this Agreement) of the Agent
incurred by the Agent in connection with the preparation or interpretation of
the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Eligible Real Estate Assets, the review of leases,
the making of each Advance hereunder, and the third party out-of-pocket costs
and expenses incurred in connection with the syndication of the Commitments
pursuant to § 18 hereof, and (d) without duplication, all out-of-pocket expenses
(including reasonable attorneys’ fees and costs, and the fees and costs of
appraisers, engineers, investment bankers or other experts retained by any
Lender or the Agent) incurred by any Lender or the Agent in connection with
(i) the enforcement of or preservation of rights under any of the Loan Documents
against Loan Parties or the administration thereof after the occurrence of a
Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to the Agent’s or any
of the Lenders’ relationship with Loan Parties (provided that any attorneys’
fees and costs pursuant to this clause (d) shall be limited to those incurred by
the Agent and one other counsel with respect to the Lenders as a group), (e) all
reasonable out-of-pocket fees, expenses and disbursements (including reasonable
attorneys’ fees and costs) which may be incurred by the Agent in connection with
the execution and delivery of this Agreement and the other Loan Documents
(without duplication of any of the items listed above), and (f) all expenses
relating to the use of Intralinks, SyndTrak or any other similar system for the
dissemination and sharing of documents and information in connection with the
Loan.  The covenants of this § 15 shall survive the repayment of the Loan and
the termination of the obligations of the Lenders hereunder.

 

76

--------------------------------------------------------------------------------


 

SECTION 16

 

INDEMNIFICATION

 

Borrower agrees to indemnify and hold harmless the Agent, the Lenders and the
Arrangers and each director, officer, employee, agent and Affiliate thereof and
Person who controls the Agent or any Lender or the Arrangers against any and all
claims, actions and suits, whether groundless or otherwise, and from and against
any and all liabilities, losses, damages and expenses of every nature and
character arising out of or relating to any claim, action, suit or litigation
arising out of this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation,
(a) any and all claims for brokerage, leasing, finders or similar fees which may
be made relating to the Eligible Real Estate Assets or the Loan by parties
claiming by or through Loan Parties, (b) any condition of the Eligible Real
Estate Assets or any other Real Estate, (c) any actual or proposed use by Loan
Parties of the proceeds of any of the Advances, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of Loan Parties, (e) Loan Parties entering into or performing this Agreement or
any of the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Eligible Real Estate Assets or any other Real Estate, (g) with
respect to Loan Parties and their respective properties and assets the violation
of any Environmental Law, the Release or threatened Release of any Hazardous
Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) to the extent used by Loan Parties, any use of Intralinks,
SyndTrak or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that Borrower shall not be
obligated under this § 16 or otherwise to indemnify any Person for liabilities
arising from such Person’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction after the exhaustion of all
applicable appeal periods.  In litigation, or the preparation therefor, the
Lenders and the Agent shall be entitled to select a single law firm as their own
counsel and, in addition to the foregoing indemnity, Borrower agrees to pay
promptly the reasonable fees and expenses of such counsel.  If, and to the
extent that the obligations of Borrower under this § 16 are unenforceable for
any reason, Borrower hereby agrees to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law.  The provisions of this § 16 shall survive the repayment of the
Loan and the termination of the obligations of the Lenders hereunder.

 

SECTION 17

 

SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Loan Parties or any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by the Lenders and the Agent, notwithstanding any investigation heretofore or
hereafter made by any of them, and shall survive the making by the Lenders of
any Advances, as herein contemplated, and shall continue in full force and
effect so long as any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Lender has any obligation to
make any Advance.  The indemnification obligations of Loan Parties provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein.  All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of Loan Parties or any of their respective Subsidiaries pursuant hereto
or in connection with the transactions contemplated hereby shall constitute
representations and warranties by such Person hereunder.

 

77

--------------------------------------------------------------------------------


 

SECTION 18

 

ASSIGNMENT AND PARTICIPATION

 

§ 18.1              Conditions to Assignment by Lenders.  Except as provided
herein, each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loan at the time owing to it and the Notes held by it); provided
that (a) the Agent and, unless an Event of Default has occurred and is
continuing at the time of any such assignment, Borrower, shall have each given
its respective prior written consent to such assignment, which consent in each
case shall not be unreasonably withheld or delayed, and shall not be required if
such assignment is to an Approved Fund, an existing Lender or a Lender
Affiliate, (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Commitment in the event an interest in the Loan is
assigned, (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined) an Assignment and
Acceptance Agreement in the form of Exhibit F annexed hereto, together with any
Notes subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, any Loan Party or REIT, (e) such
assignee shall acquire an interest in the Loan of not less than $5,000,000 and
integral multiples of $1,000,000 in excess thereof (or if less, the remaining
portion of the Loan held by the assignor), unless waived by the Agent, and so
long as no Default or Event of Default exists hereunder, Borrower, (f) in no
event shall any assignment be to a natural person, and (g) no assignment shall
be permitted without the prior written consent of the Agent until the earlier of
the date (i) which is thirty (30) days after the Closing Date, or (ii) that the
Agent shall have notified the Lenders that syndication of the Commitments
hereunder has been completed.  Upon execution, delivery, acceptance and
recording of such Assignment and Acceptance Agreement, (i) the assignee
thereunder shall be a party hereto and all other Loan Documents executed by the
Lenders and, to the extent provided in such Assignment and Acceptance Agreement,
have the rights and obligations of a Lender hereunder, (ii) the assigning Lender
shall, upon payment to the Agent of the registration fee referred to in § 18.2,
be released from its obligations under this Agreement arising after the
effective date of such assignment with respect to the assigned portion of its
interests, rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment.  In connection with
each assignment, the assignee shall represent and warrant to the Agent, the
assignor and each other Lender as to whether such assignee is controlling,
controlled by, under common control with or is not otherwise free from influence
or control by, Loan Parties and REIT.

 

§ 18.2              Register.  The Agent shall maintain on behalf of Loan
Parties a copy of each assignment delivered to it and a register or similar list
(the “Register”) for the recordation of the names and addresses of the Lenders
and the Commitment Percentages of and principal amount of and interest on the
Loan owing to the Lenders from time to time.  The entries in the Register shall
be conclusive, in the absence of manifest error, and Loan Parties, the Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Loan Parties and the Lenders at
any reasonable time and from time to time upon reasonable prior notice.  Upon
each such recordation, the assigning Lender agrees to pay to the Agent a
registration fee in the sum of $3,500, which the Agent may, in its sole
discretion, elect to waive in the case of any assignment.

 

§ 18.3              New Notes.  Upon its receipt of an Assignment and Acceptance
Agreement executed by the parties to such assignment, together with each Note
subject to such assignment, the Agent shall record the information contained
therein in the Register.  Within five (5) Business Days after receipt of notice
of such assignment from the Agent, Borrower, at its own expense, shall execute
and deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder.  Such new Notes

 

78

--------------------------------------------------------------------------------


 

shall provide that they are replacements for the surrendered Notes, shall be in
an aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes.  The surrendered Notes shall be canceled and returned to
Borrower.

 

§ 18.4              Participations.  Any Lender may at any time, without the
consent of, or notice to, Loan Parties or the Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or Loan Parties or any
Loan Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the portion of the Loan
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) Loan
Parties, the Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any  provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in § 27(a), (b),
(c) or (h) that affects such Participant.  Loan Parties agree that each
Participant shall be entitled to the benefits of §§ 4.9 and 4.10 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to § 18.1; provided a Participant shall not be entitled to receive any
greater payment under §§ 4.9 and 4.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with Borrower’s
prior written consent.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of § 13 as though it were a Lender, provided
such Participant agrees to be subject to § 13 as though it were a Lender.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts of (and stated
interest on) each Participant’s interest in the Loan or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitment, the Loan or its other Obligations
under any Loan Document) to any Person, except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

 

§ 18.5              Pledge by Lender.  Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and the Note or Notes held by it, if any),
including in favor of any Federal Reserve Bank in accordance with Regulation A
of the Board of Governors of the Federal Reserve System or the central bank of
any country in which such Lender is organized.  No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§ 18.6              No Assignment by Borrower.  Borrower shall not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each of the Lenders.

 

§ 18.7              Disclosure.  Each of the Agents, the Arrangers and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom

 

79

--------------------------------------------------------------------------------


 

such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and provided
further that such Persons who are not employees of such Affiliate are advised of
the provision of this §18.7 and sign a confidentiality agreement reasonably
acceptable to Loan Parties), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, it being understood that in the event that Agents,
Arrangers and Lenders are requested or required by law or regulations to
disclose any of the Information, they shall provide Loan Parties with prompt
written notice, unless such notice is prohibited by law, of any such request or
requirement so that Loan Parties may seek a protective order or other
appropriate remedy, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to a
confidentiality agreement containing provisions at least as restrictive as those
of this Section, (i) to any assignee of or Participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement and (ii) to any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives, provided that such Persons who are not
employees of such prospective party are also advised of the provision of this
§18.7 and sign a confidentiality agreement reasonably acceptable to Loan
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to Loan Parties and their obligations, this Agreement or
payments hereunder, (g) to any rating agency, (h) to the CUSIP Service Bureau or
any similar organization, (i) with the consent of Borrower, (j) to external
auditors as may be required by a Lender’s policies or policies of any
governmental or quasi governmental entity affecting a Lender, or (k) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this § 18.7 or (ii) becomes available to the Agent, such Arranger or
such Lender or any of their respective Affiliates on a non-confidential basis
from a source other than any Loan Party or any of their Subsidiaries without the
Agent, such Arranger or such Lender or any of their respective Affiliates having
knowledge that a duty of confidentiality to Loan Parties or any of their
Subsidiaries has been breached.  In addition, the Agent, Arrangers and Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agent, Arrangers and Lenders in connection
with the administration of this Agreement, the other Loan Documents, and the
Commitments. For purposes of this Section, “Information” means all information
that any Loan Party furnishes to the Agent, any Arranger or any Lender in
writing designated as confidential, but does not include any such information
that is or becomes generally available to the public other than by way of a
breach of the confidentiality provisions of this § 18.7 or that is or becomes
available to the Agent, such Arranger or such Lender from a source other than
Loan Parties, the Agent, the Arranger or any Lender and not in violation of any
confidentiality agreement with respect to such information that is actually
known to the Agent, such Arranger or such Lender.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

§ 18.8              Titled Agents.  The Titled Agents shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Lender.

 

§ 18.9              Mandatory Assignment.  In the event Borrower requests that
any amendment, modification or waiver be made to this Agreement or any of the
other Loan Documents which request is approved by the Agent but is not approved
by one or more of the Lenders or such Lender fails to respond within ten
(10) days after the first date on which such consent was solicited in writing
from the Lenders by the Agent (any such non-consenting or non-responding Lender
shall hereafter be referred to as the “Non-Consenting Lender”), then, within
thirty (30) days after the expiration of such ten (10) day period (or, if
earlier, Borrower’s receipt of notice of such disapproval by such Non-Consenting
Lender), Borrower shall have the right as to such Non-Consenting Lender, to be
exercised by delivery of written notice delivered to the Agent and the
Non-Consenting Lender within thirty (30) days of the earlier of expiration of
such period or receipt of such notice, to elect to cause the Non-Consenting
Lender to transfer all of its interests, rights and

 

80

--------------------------------------------------------------------------------


 

obligations under this Agreement (including all of its Commitment Percentage and
Commitment and the same portion of the Loan at the time owing to it and the
Notes held by it) (collectively, the “Transferred Interest”) to a Lender or a
Replacement Lender.  The Agent shall promptly (but in any event, no later than
five (5) Business Days after receipt of such notice from Borrower) notify the
remaining Lenders (each such notice, the “Lender Offer Notice”) that each of
such Lenders shall have the right, but not the obligation, to acquire a portion
of the Transferred Interest, pro rata based upon their relevant Commitment
Percentages, of the Non-Consenting Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent).  In the event that the Lenders do not
elect to acquire all of the Non-Consenting Lender’s Transferred Interest within
ten (10) Business Days of receipt of the Lender Offer Notice, then Borrower may
endeavor to find a new Lender or Lenders to acquire such remaining portion of
the Transferred Interest, such Lender or Lenders to be subject to the approval
of the Agent, such approval not to be unreasonably withheld (such Lender, the
“Replacement Lender”).  Upon any such purchase of the Transferred Interest of
the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested by the Agent to
surrender and transfer such Transferred Interest, including, without limitation,
an Assignment and Acceptance Agreement and such Non-Consenting Lender’s original
Note (if any).  Notwithstanding anything in this § 18.10 to the contrary, any
Lender or other Lender assignee acquiring some or all of the Transferred
Interest of the Non-Consenting Lender must consent to the proposed amendment,
modification or waiver.  The purchase price to be paid by the acquiring Lenders
for the Non-Consenting Lender’s Transferred Interest shall equal the principal
owed to such Non-Consenting Lender, and Borrower shall pay to such
Non-Consenting Lender in addition thereto and as a condition to such sale any
and all other amounts outstanding and owed by Loan Parties to the Non-Consenting
Lender hereunder or under any of the other Loan Documents, including all accrued
and unpaid interest or fees which would be owed to such Non-Consenting Lender
hereunder or under any of the other Loan Documents if the Loan were to be repaid
in full on the date of such purchase of the Non-Consenting Lender’s Transferred
Interest.  No registration fee under § 18.2 shall be required in connection with
such assignment.  If such Non-Consenting Lender does not execute and deliver to
the Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Agent (but in any event, no later than five
(5) Business Days) after the later of (i) the date on which the Replacement
Lender executes and delivers such Assignment and Acceptance and/or such other
documentation and (ii) the date on which the Non-Consenting Lender receives all
payments required to be paid to it by this § 18.10, then such Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such assigning Lender.

 

SECTION 19

 

NOTICES

 

Each notice, demand, election or request (hereinafter in this § 19 referred to
as “Notice”) must be in writing and shall be deemed to have been properly given
or served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, and addressed as follows:

 

If to the Agent or RBC:

 

Royal Bank of Canada
20 King Street, 4th Floor
Toronto, Ontario M5H 1C4

Attn:  Manager, Agency Services Group
Telecopy No.:  (416) 842-4023

 

81

--------------------------------------------------------------------------------


 

With a copy to:

 

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York  10022
Attn:  Malcolm K. Montgomery, Esq. 
Telecopy No.:  (646) 848-7587

 

If to Loan Parties:

 

CoreSite L.P.
1001 17th Street, Suite 500

Denver, CO  80202

Attn:                    Mr. Adam Post

Telecopy No.:  (855) 232-0594

 

CoreSite L.P.
1001 17th Street, Suite 500

Denver, CO  80202

Attn:                    General Counsel

Telecopy No.:  (855) 232-0594

 

With a copy to:

 

Latham & Watkins LLP
885 Third Avenue

New York, NY 10022
Attn:  Dara Denberg, Esquire

 

With a copy to:

 

Latham & Watkins LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004-1304
Attn:  Jeffrey R. Chenard, Esquire

 

to any Lender which is a party hereto, at the address for such Lender set forth
on its signature page hereto, and to any Lender which may hereafter become a
party to this Agreement, at such address as may be designated by such Lender. 
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt.  The time period in
which a response to such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt.  Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent. 
By giving at least fifteen (15) days prior Notice thereof, Loan Parties, a
Lender or the Agent shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses and each
shall have the right to specify as its address any other address within the
United States of America.  For purposes of this Agreement, delivery by Agent or
any Lender of any notice to Borrower shall constitute delivery of such notice to
all Loan Parties.

 

82

--------------------------------------------------------------------------------


 

SECTION 20

 

RELATIONSHIP

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to Loan Parties or their respective Subsidiaries arising out of
or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Lender and the Agent, and Loan Parties is solely that of a lender and
borrower or guarantor, as applicable, and nothing contained herein or in any of
the other Loan Documents shall in any manner be construed as making the parties
hereto partners, joint ventures or any other relationship other than lender and
borrower or guarantor.

 

SECTION 21

 

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401.  BORROWER, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT SHALL BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE AND COUNTY OF NEW YORK (INCLUDING ANY FEDERAL COURT
SITTING THEREIN).  BORROWER, THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE ANY OBJECTION ANY OF THEM
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM.  BORROWER, THE AGENT AND
THE LENDERS FURTHER AGREE THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN § 19 HEREOF.  NOTWITHSTANDING
THE FOREGOING, IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR
ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF BORROWER EXIST AND
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN § 19 HEREOF.

 

SECTION 22

 

HEADINGS

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

SECTION 23

 

COUNTERPARTS

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is

 

83

--------------------------------------------------------------------------------


 

sought.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or by email with a pdf or similar attachment shall be
effective as delivery of an original executed counterpart of this Agreement.

 

SECTION 24

 

ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in § 27.

 

SECTION 25

 

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

 

EACH OF BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.  BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS § 25.  BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS § 25 WITH LEGAL COUNSEL AND THAT
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

SECTION 26

 

DEALINGS WITH LOAN PARTIES

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with Loan Parties and their respective Subsidiaries or any of their Affiliates
regardless of the capacity of the Agent or the Lender hereunder.  The Lenders
acknowledge that, pursuant to such activities, RBC or its Affiliates may receive
information regarding such Persons (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

 

84

--------------------------------------------------------------------------------


 

SECTION 27

 

CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by Borrower of any terms of this
Agreement or such other instrument or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Lenders.  Notwithstanding the foregoing, no such amendment, waiver or
consent shall result in:  (a) a reduction in the rate of interest on the Notes
(other than a reduction or waiver of default interest) without the written
consent of each Lender entitled to receive such amount; provided, however, that
for the avoidance of doubt, an amendment to any financial covenant hereunder (or
any defined term used therein), even if the effect of such amendment would be to
reduce the rate of interest on any Advance, shall require the consent of the
Required Lenders; (b) an increase in the amount of the Commitment of any Lender
without the written consent of such Lender; (c) a forgiveness, reduction, or
waiver of the principal of any unpaid Advance or any interest thereon or fee
payable under the Loan Documents due to the Lenders (or any of them) (other than
a reduction or waiver of default interest) without the written consent of each
Lender entitled to receive such payment; provided, however, that for the
avoidance of doubt, an amendment to any financial covenant hereunder (or any
defined term used therein), even if the effect of such amendment would be to
reduce the rate of interest on any Advance or reduce any fee payable hereunder,
shall require the written consent of the Required Lenders; (d) a change in the
amount of any fee payable to a Lender hereunder without the written consent of
each Lender entitled to receive such payment; (e) the postponement of any date
fixed for any payment of principal of or interest on the Loan or fee payable
under the Loan Documents due to the Lenders (or any of them) without the written
consent of each Lender entitled to receive such payment; (f) an extension of the
Maturity Date with respect to the Commitment and Advances of any Lender without
the written consent of such Lender; (g) a change in the manner of distribution
of any payments to the Lenders or the Agent without the written consent of each
Lender directly and adversely affected thereby; (h) the release of Borrower or
any Subsidiary Guarantor except as otherwise provided in §5.2 or §5.4; (i) an
amendment of the definition of Required Lenders or of any requirement for
consent by all of the Lenders without the written consent of all Lenders;
(j) any modification to require a Lender to fund a pro rata share of a request
for an advance of the Loan made by Borrower other than based on its Commitment
Percentage without the written consent of all Lenders; (k) an amendment to this
§ 27 without the written consent of all Lenders; (l) an amendment or
modification to the definition of Unencumbered Asset Pool Availability (or any
defined term referenced therein) which would result in an increase in
availability derived from Leased Assets without the written consent of all
Lenders; or (m) an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all of the Lenders or the Required
Lenders to require a lesser number of Lenders to approve such action without the
written consent of all Lenders.  The provisions of § 14 may not be amended
without the written consent of the Agent.  No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon.  No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 

The provisions in §§ 5.1 through 5.4, § 6, §§ 7.2 through 7.22, § 8, § 9 and
§ 12.1 of this Agreement, including, in each case, any associated definitions in
§ 1.1, contain essentially the same provisions with respect to REIT, Loan
Parties and their Subsidiaries as those contained in §§ 5.1 through 5.4, § 6,
 §§ 7.2

 

85

--------------------------------------------------------------------------------


 

through 7.22, § 8, § 9 and § 12.1 of the Existing Credit Agreement and in the
associated definitions in the Existing Credit Agreement (the “Revolver
Provisions”).  In the event that there is (x) an approval by the “Required
Lenders” (as defined in the Existing Credit Agreement) of the addition of
Eligible Real Estate in the calculation of Unencumbered Asset Pool Value which
does not meet one or more of the Unencumbered Property conditions set forth in
§ 5.1, or (y) a proposal to modify, waive or restate, or request a consent or
approval with respect to, the Revolver Provisions (including any associated
definitions) of the Existing Credit Agreement in writing (which may include a
written waiver of an existing actual or potential default or event of default
that is intended to be eliminated by such modification, restatement or waiver)
(each of the foregoing in clauses (x) and (y), a “Proposed Modification”), then
(A) any Lender under this Agreement shall be deemed to have automatically
approved the Proposed Modification hereunder of any corresponding Revolver
Provisions contained in this Agreement for purposes of determining if the
requisite approvals hereunder have been obtained if such Lender or an Affiliate
of such Lender approved the Proposed Modification under the Existing Credit
Agreement in its capacity as a “Lender” under the Existing Credit Agreement and
(B) in the case that the Lenders under this Agreement described in
clause (A) above constitute the Required Lenders hereunder, then simultaneously
with the agreement to or granting of such Proposed Modification under the
Existing Credit Agreement, this Agreement shall be deemed modified or restated,
or such waiver, consent or approval granted, in a manner consistent with the
Proposed Modifications under the Existing Credit Agreement, unless such
modification, restatement, waiver, consent or approval requires the consent of
each Lender or each Lender directly and adversely affected thereby under the
terms of this § 27.  If requested by Borrower or the Agent, Borrower, REIT, Loan
Parties and each approving Lender (including any Lender deemed to have approved
pursuant to this § 27) shall execute and deliver a written amendment to,
restatement of, or waiver, consent or approval under, this Agreement
memorializing such modification, restatement, waiver, consent or approval.

 

SECTION 28

 

SEVERABILITY

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

SECTION 29

 

TIME OF THE ESSENCE

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of Loan Parties under this Agreement and the other Loan Documents.

 

SECTION 30

 

NO UNWRITTEN AGREEMENTS

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

 

86

--------------------------------------------------------------------------------


 

SECTION 31

 

REPLACEMENT NOTES

 

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

 

SECTION 32

 

NO THIRD PARTIES BENEFITED

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Loan Parties, the Lenders, the Agent and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. 
All conditions to the performance of the obligations of the Agent and the
Lenders under this Agreement, including the obligation to make Advances, are
imposed solely and exclusively for the benefit of the Agent and the Lenders and
no other Person shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that the Agent and the
Lenders will refuse to make Advances in the absence of strict compliance with
any or all thereof and no other Person shall, under any circumstances, be deemed
to be a beneficiary of such conditions, any and all of which may be freely
waived in whole or in part by the Agent and the Lenders at any time if in their
sole discretion they deem it desirable to do so.  In particular, the Agent and
the Lenders make no representations and assume no obligations as to third
parties concerning the quality of the construction by Loan Parties or any of
their Subsidiaries of any development or the absence therefrom of defects.

 

SECTION 33

 

PATRIOT ACT

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies Loan
Parties, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify Loan
Parties in accordance with the Patriot Act.

 

87

--------------------------------------------------------------------------------


 

SECTION 34

 

[INTENTIONALLY OMITTED.]

 

SECTION 35

 

[INTENTIONALLY OMITTED]

 

SECTION 36

 

[INTENTIONALLY OMITTED]

 

SECTION 37

 

[INTENTIONALLY OMITTED]

 

SECTION 38

 

ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the writedown and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(ii)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(A)          a reduction in full or in part or cancellation of any such
liability;

 

(B)          a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(C)          the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Balance of page intentionally left blank.]

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
duly executed by its duly authorized representatives as of the date first set
forth above.

 

 

BORROWER:

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

By:

/s/ Jeffrey S. Finnin

 

 

Name:

Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

(SEAL)

 

[Signature Page to Amended and Restated Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

ROYAL BANK OF CANADA, as Agent

 

 

 

 

 

 

 

By:

/s/ Rodica Dutka

 

 

Name:

Rodica Dutka

 

 

Title:

Manager, Agency

 

Royal Bank of Canada

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Attention:  Manager, Agency Services Group

Facsimile:  (416) 842-4023

 

 

LENDERS:

 

 

 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

 

 

By:

/s/ Rina Kansagra

 

 

Name:

Rina Kansagra

 

 

Title:

Authorized Signatory

 

Royal Bank of Canada

200 Vesey Street

New York, NY 10281

Attention:  Manager, Loans Administration

Telephone:  (877) 332-7455

Facsimile:  (212) 428-2372

 

[Signature Page to Amended and Restated Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

 

 

By:

/s/ Kerri L. Raines

 

 

Name:

Kerri L. Raines

 

 

Title:

Senior Vice President

 

Regions Bank

6805 Morrison Boulevard, Suite 100

Charlotte, NC 28211

Attention: Kerri Raines

Telephone: (704) 362-3564

Facsimile: (704) 362-3594

 

[Signature Page to Amended and Restated Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, NEW YORK

 

BRANCH

 

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

 

Name:

Annie Dorval

 

 

Title:

Authorized Signatory

 

 

 

 

The Toronto-Dominion Bank, New York Branch

 

 

 

c/o TD Securities

 

 

 

 

[Signature Page to Amended and Restated Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Ricky Nahal

 

 

 

 Name:

 Ricky Nahal

 

 

 

Title:

Vice President

 

Wells Fargo Bank, National Association

1800 Century Park East, 12th Floor

Los Angeles, CA 90067

Attention: Kevin A. Stacker

Telephone: (310) 789-3768

Facsimile: (310) 789-8999

 

[Signature Page to Amended and Restated Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

COBANK, ACB

 

 

 

 

 

 

 

By:

/s/ Jacqueline Bove

 

 

Name:

Jacqueline Bove

 

 

Title:

Vice President

 

CoBank, ACB

6340 S. Fiddlers Green Circle

Greenwood Village, CO 80111

Attention:  Jackie Bove

Telephone:  (303) 740-4154

Facsimile:  (303) 224-2677

 

[Signature Page to Amended and Restated Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

Citibank, N.A.

388 Greenwich Street, 6th Floor

New York, NY 10013

Attention:  John C. Rowland

Telephone: (212) 816-4947

 

[Signature Page to Amended and Restated Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Alexander H. Rownd

 

 

Name:

Alexander H. Rownd

 

 

Title:

Vice President

 

SunTrust Bank

303 Peachtree St. NE, 22nd Floor

Atlanta, GA 30308

Attention: Alexander H. Rownd

Telephone: 404-813-0510

Facsimile: 404-813-2000

 

[Signature Page to Amended and Restated Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Dennis Kwan

 

 

Name:

Dennis Kwan

 

 

Title:

Vice President

 

Bank of America, N.A.

555 California Street, 6th Floor

San Francisco, CA 94104

Attention:  Dennis Kwan

Telephone: 415-913-4697
Facsimile:  415-503-5055

 

[Signature Page to Amended and Restated Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Brandon K. Fiddler

 

 

Name:

 Brandon K. Fiddler

 

 

Title:

Senior Vice President

 

PNC Bank, National Association

1075 Peachtree St. NE

Ste 1800

Atlanta, GA 30309

Attention:  Brandon Fiddler

Telephone: 404.495.6367
Facsimile:  404.495.6099

 

[Signature Page to Amended and Restated Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TERM LOAN NOTE

 

$

, 2017

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                    (“Payee”), or order, in accordance with the
terms of that certain Amended and Restated Term Loan Agreement, dated as of
[           ], 2017, as from time to time in effect, among CoreSite, L.P., Royal
Bank of Canada, for itself and as Agent, and such other Lenders as may be from
time to time named therein (the “Loan Agreement”), to the extent not sooner
paid, on or before the Maturity Date, the principal sum of                  
($          ), with daily interest from the date thereof, computed as provided
in the Loan Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Loan Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Loan Agreement.  Interest shall be payable
on the dates specified in the Loan Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 200 Vesey Street,
12th Floor, New York, New York 10281-8098, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Loan Agreement. 
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Loan Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Loan Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be paid to
the Lenders shall, to the extent permitted by

 

Exh. A-1

--------------------------------------------------------------------------------


 

applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations of the
undersigned Maker (including the period of any renewal or extension thereof) so
that the interest thereon for such full period shall not exceed the maximum
amount permitted by applicable law.  This paragraph shall control all agreements
between the undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Loan Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law § 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Loan Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

Exh. A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

 

CORESITE, L.P., a Delaware limited partnership, by its general partner, CoreSite
Realty Corporation, a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

(SEAL)

 

Exh. A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
                  , 20  , by                                , a
                           (“Joining Party”), and delivered to Royal Bank of
Canada, as Agent, pursuant to § 5.3 of the Amended and Restated Term Loan
Agreement, dated as of [      ], 2017, as from time to time in effect (the “Loan
Agreement”), among CoreSite, L.P. (the “Borrower”), Royal Bank of Canada, for
itself and as Agent, and the other Lenders from time to time party thereto. 
Terms used but not defined in this Joinder Agreement shall have the meanings
defined for those terms in the Loan Agreement.

 

RECITALS

 

A.            Joining Party is required, pursuant to § 5.3 of the Loan
Agreement, to become an additional Subsidiary Guarantor under that certain
Second Amended and Restated Guaranty dated as of [      ], 2017 (the
“Guaranty”).

 

B.            Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the Loan under the Loan Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

Joinder.  By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” under the Loan Agreement, the Guaranty and the other Loan Documents
with respect to all the Obligations of Borrower now or hereafter incurred under
the Loan Agreement and the other Loan Documents.  Joining Party agrees that
Joining Party is and shall be bound by, and hereby assumes, all representations,
warranties, covenants, terms, conditions, duties and waivers applicable to a
Subsidiary Guarantor under the Loan Agreement, the Guaranty and the other Loan
Documents.

 

Representations and Warranties of Joining Party.  Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Loan
Agreement), the representations and warranties contained in the Loan Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Guarantor on and as of the Effective
Date as though made on that date.  As of the Effective Date, all covenants and
agreements in the Loan Documents of the Subsidiary Guarantors are true and
correct with respect to Joining Party and no Default or Event of Default shall
exist or might exist upon the Effective Date in the event that Joining Party
becomes a Subsidiary Guarantor.

 

Joint and Several.  Joining Party hereby agrees that, as of the Effective Date,
the Loan Agreement, the Notes and the other Loan Documents heretofore delivered
to the Agent and the

 

Exh. B-1

--------------------------------------------------------------------------------


 

Lenders shall be a joint and several obligation of Joining Party to the same
extent as if initially executed and delivered by Joining Party, and upon request
by Agent, will promptly become a party to the Loan Agreement, the Notes and the
other Loan Documents to confirm such obligation.

 

Further Assurances.  Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW § 5-1401, BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK.

 

Counterparts.  This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

 

The effective date (the “Effective Date”) of this Joinder Agreement is
                 , 20  .

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

“JOINING PARTY”

 

 

 

, a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SEAL]

 

 

ACKNOWLEDGED:

 

 

 

ROYAL BANK OF CANADA, as Agent

 

 

 

 

 

By:

 

 

Its:

 

 

[Printed Name and Title]

 

 

Exh. B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REQUEST FOR ADVANCE

 

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Attention: Manager, Agency Services Group

Facsimile: (416) 842-4023

 

Ladies and Gentlemen:

 

Pursuant to the provisions of § 2.7 of the Amended and Restated Term Loan
Agreement, dated as of [             ], 2017 (as the same may hereafter be
amended, the “Loan Agreement”), among CoreSite, L.P. (the “Borrower”), Royal
Bank of Canada for itself and as Agent, and the other Lenders from time to time
party thereto, the undersigned Borrower hereby requests and certifies as
follows:

 

1.             Advance.  The undersigned Borrower hereby requests an Advance of
the Loan under the Loan Agreement:

 

Principal Amount:  $            
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Advance:

 

by credit to the general account of Borrower with the Agent at the Agent’s Head
Office.

 

Use of Proceeds.  Such Loan shall be used for purposes permitted by § 2.9 of the
Loan Agreement.

 

No Default.  The undersigned Authorized Officer or chief financial officer or
chief accounting officer of Borrower certifies that Borrower and Guarantors are
in compliance with all covenants under the Loan Documents after giving effect to
the making of the Advance requested hereby and no Default or Event of Default
has occurred and is continuing.  Attached hereto is an Unencumbered Asset Pool
Certificate setting forth a calculation of the Unencumbered Asset Pool
Availability after giving effect to the Advance requested hereby. 
No condemnation proceedings are pending or, to the undersigned knowledge,
threatened against any Eligible Real Estate Asset.

 

Representations True.  The undersigned Authorized Officer or chief financial
officer or chief accounting officer of Borrower certifies, represents and agrees
that each of the representations and warranties made by or on behalf of Borrower
or its respective Subsidiaries (if applicable), contained in the Loan Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Loan Agreement was true in all material respects as
of the date on which it was made and, is true in all material respects as of the
date hereof and shall also be true at and as of the Drawdown Date for the
Advance requested

 

Exh. C-1

--------------------------------------------------------------------------------


 

hereby, with the same effect as if made at and as of such Drawdown Date, except
to the extent of changes resulting from transactions permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date).

 

Other Conditions.  The undersigned chief financial officer or chief accounting
officer of Borrower certifies, represents and agrees that all other conditions
to the making of the Advance requested hereby set forth in the Loan Agreement
have been satisfied.

 

Definitions.  Terms defined in the Loan Agreement are used herein with the
meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this      
day of              , 20  .

 

 

CORESITE, L.P., a Delaware limited partnership,
by its general partner, CoreSite Realty Corporation,
a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(SEAL)

 

Exh. C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF UNENCUMBERED ASSET POOL CERTIFICATE

 

UNENCUMBERED ASSET POOL  WORKSHEET

 

A.

Unencumbered Asset Pool Value: (i) (a) 60% of the Capitalized Value of the
Unencumbered Assets Pool (excluding the Leased Assets) plus (b) the Leased Asset
NOI Amount less (ii) all Unsecured Debt

 

$

 

B.

Consolidated Unsecured Debt Yield Coverage Ratio Test: (i) The maximum principal
amount of the Advances which would not cause the Consolidated Unsecured Debt
Yield to be less than 14% plus (ii) the Leased Asset NOI Amount

 

$

 

 

[See Attached Spreadsheet]

 

 

C.

Unencumbered Asset Pool Availability(1): Lesser of A or B

 

$

 

 

--------------------------------------------------------------------------------

(1)              Provided that the Unencumbered Asset Pool Availability
resulting from Eligible Real Estate Assets which are ground leases and/or Leased
Assets shall not at any time exceed thirty percent (30%) of the Unencumbered
Asset Pool Availability.

 

Exh. D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Attention: Manager, Agency Services Group

Facsimile: (416) 842-4023

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Term Loan Agreement dated as of
[           ], 2017 (as the same may hereafter be amended, the “Loan Agreement”)
by and among CoreSite, L.P. (“Borrower”), Royal Bank of Canada for itself and as
Agent and the other Lenders from time to time party thereto.  Terms defined in
the Loan Agreement and not otherwise defined herein are used herein as defined
in the Loan Agreement.

 

Pursuant to the Loan Agreement, REIT is furnishing to you herewith (or has most
recently furnished to you) the consolidated financial statements of REIT for the
fiscal period ended                 (the “Balance Sheet Date”).  Such financial
statements have been prepared in accordance with GAAP and present fairly the
consolidated financial position in all material respects of REIT at the date
thereof and the results of its operations for the periods covered thereby.

 

This certificate is submitted in compliance with requirements of § 2.11(d),
§ 5.1(a), § 5.2(b), § 7.4(c), § 8.1, § 10.12 or § 11.3 of the Loan Agreement. 
If this certificate is provided under a provision other than § 7.4(c), the
calculations provided below are made using the consolidated financial statements
of REIT as of the Balance Sheet Date adjusted in the best good faith estimate of
REIT to give effect to the making of an Advance, acquisition or disposition of
property or other event that occasions the preparation of this certificate; and
the nature of such event and the estimate of REIT of its effects are set forth
in reasonable detail in an attachment hereto.  The undersigned is an Authorized
Officer or chief financial officer or chief accounting officer of Borrower.

 

The undersigned has no knowledge of any Default or Event of Default.  (Note:  If
the signer does have knowledge of any Default or Event of Default, the form of
certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by
Borrower with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

Exh. E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this       day of            , 20  .

 

 

CORESITE, L.P., a Delaware limited partnership,
by its general partner, CoreSite Realty Corporation,
a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(SEAL)

 

Exh. E-2

--------------------------------------------------------------------------------


 

APPENDIX TO COMPLIANCE CERTIFICATE

 

Exh. E-3

--------------------------------------------------------------------------------


 

WORKSHEET

 

GROSS ASSET VALUE

 

A.

 

Capitalized Value of all Stabilized Properties (other than the Leased Assets)

 

$

 

 

B.

 

Adjusted Net Income of the Leased Assets multiplied by eight

 

$

 

 

C.

 

Book Value of Development Properties and Construction In Process

 

$

 

 

D.

 

Book Value of Land Assets

 

$

 

 

E.

 

Aggregate of Unrestricted Cash and Cash Equivalents and Specified Restricted
Cash and Cash Equivalents

 

$

 

 

F.

 

Pro rata share of Gross Asset Value attributable to such assets owned by
Unconsolidated Affiliates

 

$

 

 

G.

 

Gross Asset Value equals sum of A plus B plus C plus D plus E plus F

 

$

 

 

 

Exh. E-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                              (“Assignor”),
and                              (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is a party to that certain Amended and Restated Term Loan
Agreement, dated as of [      ], 2017, by and among CORESITE, L.P. (“Borrower”),
the other lenders that are or may become a party thereto, and ROYAL BANK OF
CANADA, individually and as Agent (the “Loan Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Advances with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10) and other good and valuable considerations, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.             Definitions.  Terms defined in the Loan Agreement and used herein
without definition shall have the respective meanings assigned to such terms in
the Loan Agreement.

 

2.             Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its Note in the amount of
$                representing a $                Commitment, and a corresponding
interest in and to all of the other rights and obligations under the Loan
Agreement and the other Loan Documents relating thereto (the assigned interests
being hereinafter referred to as the “Assigned Interests”), including Assignor’s
share of all outstanding Advances with respect to the Assigned Interests and the
right to receive interest and principal on and all other fees and amounts with
respect to the Assigned Interests, all from and after the Assignment Date, all
as if Assignee were an original Lender under and signatory to the Loan Agreement
having a Commitment Percentage equal to the amount of the respective Assigned
Interests.

 

(b)           Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of Assignor with respect to the Assigned Interests from
and after the Assignment Date as if Assignee were an original Lender under and
signatory to the Loan Agreement, which obligations shall include, but shall not
be limited to, the obligation to make Advances to Borrower with respect to the
Assigned Interests and to indemnify the Agent as provided therein (such
obligations, together with all other obligations set forth in the Loan Agreement
and the other Loan Documents are hereinafter collectively referred to as the
“Assigned Obligations”).

 

Exh. F-1

--------------------------------------------------------------------------------


 

Assignor shall have no further duties or obligations with respect to, and shall
have no further interest in, the Assigned Obligations or the Assigned Interests.

 

3.             Representations and Requests of Assignor.

 

(a)           Assignor represents and warrants to Assignee (i) that it is
legally authorized to, and has full power and authority to, enter into this
Agreement and perform its obligations under this Agreement; (ii) that as of the
date hereof, before giving effect to the assignment contemplated hereby the
principal face amount of Assignor’s Note is $            , and (iii) that it has
forwarded to the Agent the Note held by Assignor.  Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Advances, the continued solvency of the Loan
Parties or the continued existence, sufficiency or value of the Unencumbered
Asset Pool or any assets of the Loan Parties which may be realized upon for the
repayment of the Loan, or the performance or observance by the Loan Parties of
any of their respective obligations under the Loan Documents to which it is a
party or any other instrument or document delivered or executed pursuant thereto
or in connection with the Loan; other than that it is the legal and beneficial
owner of, or has the right to assign, the interests being assigned by it
hereunder and that such interests are free and clear of any adverse claim.

 

(b)           Assignor requests that the Agent obtain replacement notes for each
of Assignor and Assignee as provided in the Loan Agreement.

 

4.             Representations of Assignee.  Assignee makes and confirms to the
Agent, Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement.  Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Advances, the Loan Documents, the
creditworthiness of the Loan Parties and the value of the assets of the Loan
Parties and taking or not taking action under the Loan Documents; (d) appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers as are reasonably incidental thereto pursuant to the terms
of the Loan Documents; (e) agrees that, by this Assignment, Assignee has become
a party to and will perform in accordance with their terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender; (f) represents and warrants that Assignee does not control, is not
controlled by, is not under common control with and is otherwise free from
influence or control by, the Loan Parties or REIT, (g) represents and warrants
that Assignee is subject to control, regulation or examination by a state or
federal regulatory agency, and (h) agrees that if Assignee is not incorporated
under the laws of the United States of America or any State, it has on or prior
to the date hereof delivered to Borrower

 

Exh. F-2

--------------------------------------------------------------------------------


 

and Agent certification as to its exemption (or lack thereof) from deduction or
withholding of any United States federal income taxes.  Assignee agrees that
Borrower may rely on the representation contained in § 4(h).

 

5.             Payments to Assignor.  In consideration of the assignment made
pursuant to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on
the Assignment Date, an amount equal to $             representing the aggregate
principal amount outstanding of the Advances owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.

 

6.             Payments by Assignor.  Assignor agrees to pay the Agent on the
Assignment Date the registration fee required by § 18.2 of the Loan Agreement.

 

7.             Effectiveness.

 

(a)           The effective date for this Agreement shall be                
(the “Assignment Date”).  Following the execution of this Agreement, each party
hereto shall deliver its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.

 

(b)           Upon such acceptance and recording and from and after the
Assignment Date, (i) Assignee shall be a party to the Loan Agreement and, to the
extent of the Assigned Interests, have the rights and obligations of a Lender
thereunder, and (ii) Assignor shall, with respect to the Assigned Interests,
relinquish its rights and be released from its obligations under the Loan
Agreement.

 

(c)           Upon such acceptance and recording and from and after the
Assignment Date, the Agent shall make all payments in respect of the rights and
interests assigned hereby accruing after the Assignment Date (including payments
of principal, interest, fees and other amounts) to Assignee.

 

(d)           All outstanding LIBOR Rate Advances shall continue in effect for
the remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Advance.

 

8.             Notices.  Assignee specifies as its address for notices and its
Lending Office for all assigned Advances, the offices set forth below:

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Facsimile:

 

 

 

 

Domestic Lending Office:

Same as above

 

 

 

 

Eurodollar Lending Office:

Same as above

 

 

Exh. F-3

--------------------------------------------------------------------------------


 

9.             Payment Instructions.  All payments to Assignee under the Loan
Agreement shall be made as provided in the Loan Agreement in accordance with the
separate instructions delivered to Agent.

 

10.          Governing Law.  THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A
SEALED INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO
CONFLICT OF LAWS).

 

11.          Counterparts.  This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.          Amendments.  This Agreement may not be amended, modified or
terminated except by an agreement in writing signed by Assignor and Assignee,
and consented to by Agent.

 

13.          Successors.  This Agreement shall inure to the benefit of the
parties hereto and their respective successors and assigns as permitted by the
terms of Loan Agreement.

 

[signatures on following page]

 

Exh. F-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

 

ASSIGNEE:

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

ASSIGNOR:

 

 

 

 

 

By:

 

 

Title:

 

 

 

RECEIPT ACKNOWLEDGED AND

 

ASSIGNMENT CONSENTED TO BY:

 

 

 

ROYAL BANK OF CANADA, as Agent

 

 

 

 

 

By:

 

 

Title:

 

 

 

Exh. F-5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF CONVERSION/CONTINUATION REQUEST

 

Royal Bank of Canada, as Agent
20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Attention: Manager, Agency Services Group

Facsimile: (416) 842-4023

 

Ladies and Gentlemen:

 

Pursuant to the provisions of § 4.1 of the Amended and Restated Term Loan
Agreement, dated as of [         ], 2017 (as the same may hereafter be amended,
the “Loan Agreement”), among CoreSite, L.P. (“Borrower”), Royal Bank of Canada
for itself and as Agent and the other Lenders from time to time party thereto,
the undersigned Borrower hereby requests and certifies as follows:

 

1.             Conversion/Continuation.  The undersigned Borrower hereby
[irrevocably](2) requests a conversion or continuation of an outstanding Advance
of the Loan under § 4.1 of the Loan Agreement, and in connection with that
request sets forth below the information relating to such conversion or
continuation (the “Proposed Advance”):

 

(a)           The Business Day of the Proposed Advance is              , 20  .

 

(b)           The Proposed Advance will be composed of [Base Rate Loans] [LIBOR
Rate Loans].

 

(c)           The aggregate amount of the Advance to be converted or continued
is $              and consists of [Base Rate Loans] [LIBOR Rate Loans].

 

(d)           The Proposed Advance consists of [a conversion to [Base Rate
Loans] [LIBOR Rate Loans]] [a continuation of [Base Rate Loans] [LIBOR Rate
Loans]].

 

(e)           [The Interest Period for each LIBOR Rate Loan made as part of the
proposed Advance is [     month[s]].](3)

 

2.             Compliance.  The undersigned Authorized Officer of Borrower or
REIT hereby, certifies, represents and agrees in his capacity as an officer of
Borrower or REIT, as applicable, and not individually, that all conditions to
the making of the conversion and/or continuation requested hereby set forth in
the Loan Agreement have been satisfied.

 

3.             Definitions.  Terms defined in the Loan Agreement are used herein
with the meanings so defined.

 

--------------------------------------------------------------------------------

(2)  Please include only to extent conversion from Base Rate Advance to LIBOR
Rate Advance.

 

(3)  Please include only to extent continued or converted loan will be LIBOR
Rate Advance.

 

Exh. G-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed this request this      
day of              , 20   .

 

 

CORESITE, L.P., a Delaware limited partnership,
by its general partner, CoreSite Realty Corporation, a
Maryland corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(SEAL)

 

Exh. G-2

--------------------------------------------------------------------------------